Exhibit 10.1

SUBLEASE

THIS SUBLEASE (“Sublease”) is entered into as of August 21, 2018 (the “Effective
Date”), by and between VERSARTIS, INC., a Delaware corporation (“Sublandlord”)
and EVA AUTOMATION, INC., a Delaware corporation (“Subtenant”), with reference
to the following facts:

A. Pursuant to that certain Lease Agreement dated March 17, 2017 (the “Master
Lease”), Bohannon Associates, a California partnership (“Landlord”), leased to
Sublandlord, as tenant, certain space (the “Premises”) consisting of
approximately 34,464 rentable square feet (“RSF”) located in the building
located at 1020 Marsh Road, Menlo Park, California (the “Building”).

B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes to
sublease to Subtenant, all of the Premises (the “Subleased Premises”).

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

1. Sublease. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord for the term, at the rental rate, and upon all of the
conditions set forth herein, the Subleased Premises.

2. Term.

(a) Generally. The term of this Sublease (the “Term”) shall commence on the date
(the “Commencement Date”) that is the later to occur of (i) the date upon which
Sublandlord procures Landlord’s consent to this Sublease in accordance with
Section 6(f) (the “Consent”, and the date upon which Sublandlord procures the
Consent being the “Consent Date”) and (ii) October 1, 2018, and end on October
31, 2024 (the “Expiration Date”), unless sooner terminated pursuant to any
provision hereof. Upon the determination of the Commencement Date, Sublandlord
and Subtenant will enter into a letter agreement in the form of Exhibit B
attached hereto.

(b) Adjustments. Notwithstanding the provisions of Section 2(a) above:

(i) if, as of the date that Sublandlord would otherwise deliver possession of
the Subleased Premises to Subtenant as described in Section 2(a) above,
Subtenant has not delivered to Sublandlord (x) the prepaid Base Rent pursuant to
the provisions of Section 3(a)(i) below, (y) the Security Deposit pursuant to
the provisions of Section 4 below and (z) evidence of Subtenant’s procurement of
all insurance coverage required hereunder (the “Delivery Conditions”), then
Sublandlord will have no obligation to deliver possession of the Subleased
Premises to Subtenant, but the failure on the part of Sublandlord to so deliver
possession of the Subleased Premises to Subtenant in such event will not serve
to delay the occurrence of the Commencement Date and the commencement of
Subtenant’s obligations to pay Rent (as defined below) hereunder.

 

1



--------------------------------------------------------------------------------

(ii) if, pursuant to the terms of the Master Lease, Sublandlord is required by
Landlord to remove any improvements or alterations in the Subleased Premises on
or before the date of expiration of the Master Lease, Sublandlord shall have the
right, by written notice to Subtenant, to accelerate the Expiration Date to
October 15, 2024, in order to provide Sublandlord with sufficient time following
the Expiration Date in which to enter the Subleased Premises and perform any
required restoration/repair work. Sublandlord agrees to give any such
acceleration notice to Subtenant promptly following Sublandlord’s determination
that Landlord will require any such restoration or repair, and Sublandlord will
use commercially reasonable efforts to notify Subtenant no later than August 15,
2024.

(iii) Early Access. Subtenant and Subtenant’s representatives will have the
right to enter the Subleased Premises on the later to occur of (i) ten (10)
calendar days after the Consent Date, and (ii) the date upon which Subtenant
satisfies the Delivery Conditions (the date upon which Subtenant first has such
access to the Subleased Premises being referred to herein as the “Early Access
Date”) for the sole purpose of installing of Subtenant’s personal property and
equipment, furniture, fixtures and voice and data cabling, all subject to the
terms, conditions and requirements of the Master Lease. All of the rights and
obligations of the parties under this Sublease (other than Subtenant’s
obligation to pay Base Rent or Additional Rent [other than Additional Rent that
arises directly from Subtenant’s early access, including without limitation
higher utilities charges and HVAC charges], but expressly including without
limitation Subtenant’s obligation to carry insurance, as well as Subtenant’s
indemnification obligations) shall commence upon the Early Access Date.
Subtenant shall coordinate any such entry with Sublandlord.

3. Rent.

(a) Rent Payments.

(i) Generally. Subtenant shall pay to Sublandlord as base rent for the Subleased
Premises during the Term (“Base Rent”) the following:

 

Months of Term

   Monthly
Base Rent  

1* – 12

   $ 174,043.20 ** 

13 – 24

   $ 179,264.50  

25 – 36

   $ 184,642.43  

37 – 48

   $ 190,181.70  

49 – 60

   $ 195,887.15  

61 – 72

   $ 201,763.77  

73 – Expiration Date

   $ 207,816.68  

 

*

If the Commencement Date is not a first (1st) day of a calendar month then,
solely for the purpose of the Base Rent table set forth above (and not for the
purposes of determining Abatement Period (as defined below) or the Abated Rent
(as defined below)), “Month 1” will include a partial calendar month following
Commencement Date and the succeeding calendar month.

**

The Base Rent shall be abated for the first (1st) five (5) full calendar months
of the Term as provided in Section 3(a)(ii) below.

 

2



--------------------------------------------------------------------------------

Base Rent shall be paid in advance on the first day of each month of the Term,
except that Subtenant shall pay one (1) month’s Base Rent (i.e., $174,043.20) to
Sublandlord upon execution of this Sublease and delivery of this Sublease to
Sublandlord; said pre-paid Base Rent will be applied to the first (1st) month’s
Base Rent due and payable hereunder following the Abatement Period. If the Term
does not begin on the first day of a calendar month or end on the last day of a
month, the Base Rent and Additional Rent (as defined below) for any partial
month shall be prorated by multiplying the monthly Base Rent and Additional Rent
by a fraction, the numerator of which is the number of days of the partial month
included in the Term and the denominator of which is the total number of days in
the full calendar month. All Rent shall be payable in lawful money of the United
States, by regular bank check of Subtenant or by ACH/wire transfer, to
Sublandlord at the address (or per wiring instructions) designated for such
payment by Sublandlord from time to time.

(ii) Abatement. Notwithstanding anything in Section 3(a)(i) above to the
contrary, so long as Subtenant is not in Default, Subtenant shall be entitled to
an abatement of Base Rent for the first (1st) five (5) full calendar months of
the Term (the “Abatement Period”). The total amount of Base Rent abated during
the Abatement Period, in the amount of $870,216.00, is referred to herein as the
“Abated Rent”. If Subtenant is in Default prior to the expiration of the
Abatement Period, there will be no further Abatement of Base Rent pursuant to
this Section 3(a)(ii) and if this Sublease is terminated due to a Default by
Subtenant (prior to the second anniversary of the Commencement Date) at
Sublandlord’s option, all then-unamortized Abated Rent (assuming amortization of
all Abated Rent on a straight-line basis over the Term) shall immediately become
due and payable. During the Abatement Period, only Base Rent shall be abated,
and all other costs and charges specified in this Sublease shall remain as due
and payable pursuant to the provisions of this Sublease.

(b) Additional Rent.

(i) Definitions. For purposes of this Sublease and in addition to the terms
defined elsewhere in this Sublease, the following terms shall have the meanings
set forth below:

(A) “Additional Rent” shall mean the “Additional Rent” set forth in Section 2.5
of the Master Lease charged by Landlord to Sublandlord pursuant to the Master
Lease. Additional Rent shall not include costs incurred by Subtenant and not
payable by Subtenant as part of such Additional Rent, such as, but in no way
limited to, false alarm fees charged by the City of Menlo Park and Pacific Gas &
Electric gas; all of which shall be paid directly by Subtenant to such third
party.

(B) “Rent” shall mean, collectively, Base Rent, Additional Rent, and all other
sums payable by Subtenant to Sublandlord under this Sublease, whether or not
expressly designated as “rent”, all of which are deemed and designated as rent
pursuant to the terms of this Sublease.

 

3



--------------------------------------------------------------------------------

(ii) Payment of Additional Rent. In addition to the Base Rent payable pursuant
to Section 3(a) above, Subtenant shall pay the Additional Rent.

(iii) Procedure. The determination and adjustment of Additional Rent payable
hereunder shall be made in accordance with the following procedures:

(A) Delivery of Estimate; Payment. Upon receipt of a statement from Landlord
specifying the estimated Additional Rent to be charged to Sublandlord under the
Master Lease with respect to each calendar year, or as soon after receipt of
such statement as practicable, Sublandlord shall give Subtenant written notice
of its estimate of Additional Rent payable hereunder for the ensuing calendar
year, which estimate shall be prepared based on the estimate received from
Landlord (as Landlord’s estimate may change from time to time), together with a
copy of the statement received from Landlord. On or before the first day of each
month during each calendar year, Subtenant shall pay to Sublandlord as
Additional Rent one-twelfth (1/12th) of such estimated amount together with the
Base Rent, so long as Subtenant has fifteen (15) days’ notice to process such
charge.

(B) Sublandlord’s Failure to Deliver Estimate. In the event Sublandlord’s notice
is not given on or before December 31 of the calendar year preceding the
calendar year for which Sublandlord’s notice is applicable, as the case may be,
then until the calendar month after such notice is delivered by Sublandlord,
Subtenant shall continue to pay to Sublandlord monthly, during the ensuing
calendar year, estimated payments equal to the amounts payable hereunder during
the calendar year just ended. Upon receipt of any such post-December notice
Subtenant shall (i) commence as of the immediately following calendar month, so
long as Subtenant has fifteen (15) days’ notice to process such charge, and
continue for the remainder of the calendar year, to pay to Sublandlord monthly
such new estimated payments and (ii) if the monthly installment of the new
estimate of such Additional Rent is greater than the monthly installment of the
estimate for the previous calendar year, pay to Sublandlord within thirty
(30) days of the receipt of such notice an amount equal to the difference of
such monthly installment multiplied by the number of full and partial calendar
months of such year preceding the delivery of such notice.

(iv) Year End Reconciliation. Following the receipt by Sublandlord of a final
statement of Additional Rent from Landlord with respect to each calendar year,
Sublandlord shall deliver to Subtenant a statement of the adjustment to be made
pursuant to Section 3(b) for the calendar year just ended, together with a copy
of any corresponding statement received by Sublandlord from Landlord
(“Sublandlord’s Annual Statement”). If on the basis of such Sublandlord’s Annual
Statement, Subtenant owes an amount that is less than the estimated payments
actually made by Subtenant for the calendar year just ended, Sublandlord shall
credit such excess to the next payments of Rent coming due or, if the term of
this Sublease is about to expire, promptly refund such excess to Subtenant. If
on the basis of such Sublandlord’s Annual Statement, Subtenant owes an amount
that is more than the estimated payments for the calendar year just ended
previously made by Subtenant, Subtenant shall pay the deficiency to Sublandlord
within thirty (30) days after delivery of the Sublandlord’s Annual Statement
from Sublandlord to Subtenant.

 

4



--------------------------------------------------------------------------------

(v) Reliance on Landlord’s Calculations. In calculating Additional Rent payable
hereunder by Subtenant, Sublandlord shall have the right to rely upon the
calculations of Landlord made in determining Additional Rent pursuant to the
provisions of the Master Lease and as set forth in the relevant Landlord’s
statement delivered to Sublandlord, and Subtenant shall have no direct right to
audit or review Landlord’s calculation of Additional Rent. If reasonably
requested by Subtenant, Sublandlord agrees to exercise its audit and review
rights with respect to Landlord’s calculation of Additional Rent on behalf of
Subtenant. If and to the extent that Sublandlord receives any amount from
Landlord with respect to previous Additional Rent paid by Sublandlord (whether
pursuant to the provisions of Section 2.5 of the Master Lease or otherwise),
then Sublandlord shall refund to Subtenant any portion thereof that constitutes
an overpayment pursuant to the provisions of this Sublease with respect to the
Subleased Premises.

(vi) Survival. The expiration or earlier termination of this Sublease shall not
affect the obligations of Sublandlord and Subtenant pursuant to Subsection
3(b)(iv), and such obligations shall survive and remain to be performed after
any expiration or earlier termination of this Sublease.

4. Security Deposit. Prior to Early Access Date but no later than thirty
(30) business days after mutual execution of this Sublease, Subtenant shall pay
to Sublandlord the sum of $760,726.80 (the “Security Deposit”) as security for
Subtenant’s performance of all of Subtenant’s covenants and obligations under
this Sublease; provided, however, that the Security Deposit is not an advance
rent deposit or an advance payment of any other kind, nor a measure of
Sublandlord’s damages upon Subtenant’s default. Sublandlord shall not be
required to segregate the Security Deposit from its other funds and no interest
shall accrue or be payable to Subtenant with respect thereto. Sublandlord may
(but shall not be required to) use the Security Deposit or any portion thereof
to cure any default or to compensate Sublandlord for any damage Sublandlord
incurs as a result of Subtenant’s failure to perform any of its covenants or
obligations hereunder, it being understood that any use of the Security Deposit
shall not constitute a bar or defense to any of Sublandlord’s remedies under
this Sublease or at law. In such event and upon written notice from Sublandlord
to Subtenant specifying the amount of the Security Deposit so utilized by
Sublandlord and the particular purpose for which such amount was applied,
Subtenant shall immediately deposit with Sublandlord an amount sufficient to
return the Security Deposit to an amount equal to one hundred percent (100%) of
the amount specified in the first sentence of this Section. Subtenant’s failure
to make such payment to Sublandlord within ten (10) business days of
Sublandlord’s notice shall constitute a default. If Subtenant is not in default
at the expiration or termination of this Sublease, Sublandlord shall return to
Subtenant the Security Deposit or the balance thereof then held by Sublandlord
within thirty (30) days; provided, however, that in no event shall any such
return be construed as an admission by Sublandlord that Subtenant has performed
all of its covenants and obligations hereunder. Subtenant hereby unconditionally
and irrevocably waives the benefits and protections of California Civil Code
Section 1950.7, and, without limitation of the scope of such waiver,
acknowledges that Sublandlord may use all or any part of the Security Deposit to
compensate Sublandlord for damages resulting from termination of this Sublease
and the tenancy created hereunder (including, without limitation, damages
recoverable under California Civil Code Section 1951.2). Subtenant may at its
election provide to Sublandlord a letter of credit reasonably acceptable to
Sublandlord from a commercial bank (that has offices in the Bay Area at which
the letter of credit may be drawn) reasonably acceptable to Sublandlord, as
replacement for the Security Deposit, in which event Sublandlord shall refund to
Subtenant the then-current amount of the Security Deposit.

 

5



--------------------------------------------------------------------------------

5. Use and Occupancy.

(a) Use. The Subleased Premises shall be used and occupied only for general
office use and any other use permitted by the Master Lease, and for no other use
or purpose.

(b) Compliance with Master Lease. Subtenant will occupy the Subleased Premises
in accordance with the terms of the Master Lease and will not suffer to be done,
or omit to do, any act which may result in a violation of or a default under the
Master Lease, or render Sublandlord liable for any damage, charge or expense
thereunder. Subtenant will indemnify, defend, protect and hold Sublandlord
harmless from and against any loss, cost, damage or liability (including
attorneys’ fees) of any kind or nature arising out of, by reason of, or
resulting from, Subtenant’s failure to perform or observe any of the terms and
conditions of the Master Lease or this Sublease, except to the extent of the
gross negligence or intentional acts of Sublandlord. Any other provision in this
Sublease to the contrary notwithstanding, Subtenant shall pay to Sublandlord as
Rent hereunder any and all sums which Sublandlord may be required to pay the
Landlord arising out of Subtenant’s occupancy and use of the Subleased Premises
(for example, but not by way of limitation, charges associated with after-hour
HVAC usage and overstandard electrical charges).

(c) Landlord’s Obligations. Subtenant agrees that Sublandlord shall not be
required to perform any of the covenants, agreements and/or obligations of
Landlord under the Master Lease, and, insofar as any of the covenants,
agreements and obligations of Sublandlord hereunder are required to be performed
under the Master Lease by Landlord thereunder, Subtenant acknowledges and agrees
that Sublandlord shall be entitled to look to Landlord for such performance. In
addition, Sublandlord shall have no obligation to perform any repairs or any
other obligation of Landlord under the Master Lease, nor shall any
representations or warranties made by Landlord under the Master Lease be deemed
to have been made by Sublandlord. Sublandlord shall not be responsible for any
failure or interruption, for any reason whatsoever, of the services or
facilities that may be appurtenant to or supplied at the Building by Landlord or
otherwise, including, without limitation, heat, air conditioning, ventilation,
life-safety, water, electricity, elevator service and cleaning service, if any;
and no failure to furnish, or interruption of, any such services or facilities
shall give rise to any (i) abatement, diminution or reduction of Subtenant’s
obligations under this Sublease, or (ii) liability on the part of Sublandlord.
Notwithstanding the foregoing, Sublandlord shall use good faith efforts to
secure such performance upon Subtenant’s request to Sublandlord to do so and
shall thereafter diligently prosecute such performance on the part of Landlord,
provided that in no event will this sentence be construed to require Sublandlord
to commence any litigation or similar proceeding against Landlord.

6. Master Lease and Sublease Terms.

(a) Subject to Master Lease. This Sublease is and shall be at all times subject
and subordinate to the Master Lease (attached herein as Exhibit D). Subtenant
acknowledges that Subtenant has reviewed and is familiar with all of the terms,
agreements, covenants and conditions of the Master Lease. During the Term and
for all periods subsequent thereto with respect to

 

6



--------------------------------------------------------------------------------

obligations which have arisen prior to the termination of this Sublease,
Subtenant agrees to perform and comply with, for the benefit of Sublandlord and
Landlord, the obligations of Sublandlord under the Master Lease which pertain to
the Subleased Premises and/or this Sublease, except for those provisions of the
Master Lease which are directly contradicted by this Sublease, in which event
the terms of this Sublease shall control over the Master Lease.

(b) Incorporation of Terms of Master Lease. The terms, conditions and respective
obligations of Sublandlord and Subtenant to each other under this Sublease shall
be the terms and conditions of the Master Lease, except for those provisions of
the Master Lease which are directly contradicted by this Sublease, in which
event the terms of this Sublease shall control over the Master Lease. Therefore,
for the purposes of this Sublease, wherever in the Master Lease the word
“Landlord” is used it shall be deemed to mean Sublandlord and wherever in the
Master Lease the word “Tenant” is used it shall be deemed to mean Subtenant.
Additionally, wherever in the Master Lease the word “Premises” is used it shall
be deemed to mean the Subleased Premises. Any non-liability, release, indemnity
or hold harmless provision in the Master Lease for the benefit of Landlord that
is incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord, Landlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease. Any
right of Landlord under the Master Lease (i) of access or inspection, (ii) to do
work in the Premises or in the Building, (iii) in respect of rules and
regulations, which is incorporated herein by reference, shall be deemed to inure
to the benefit of Sublandlord, Landlord, and any other person intended to be
benefited by said provision, for the purpose of incorporation by reference in
this Sublease. Notwithstanding anything to the contrary in this Sublease, in no
event shall Subtenant be obligated to remove or restore any alterations made by
Sublandlord prior to the Early Access Date.

(c) Modifications. For the purposes of incorporation herein, the terms of the
Master Lease are subject to the following additional modifications:

(i) Approvals. In all provisions of the Master Lease (under the terms thereof
and without regard to modifications thereof for purposes of incorporation into
this Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(ii) Deliveries. In all provisions of the Master Lease requiring Tenant to
submit, exhibit to, supply or provide Landlord with evidence, certificates, or
any other matter or thing, Subtenant shall be required to submit, exhibit to,
supply or provide, as the case may be, the same to both Landlord and
Sublandlord.

(iii) Damage; Condemnation. Sublandlord shall have no obligation to restore or
rebuild any portion of the Subleased Premises after any destruction or taking by
eminent domain. Any rights of Subtenant to abatement of Rent, except for
Subtenant’s rights to Abated Rent pursuant to Section 3(a)(ii) above, shall be
conditioned upon Sublandlord’s ability to abate rent for the Subleased Premises
under the terms of the Master Lease.

(iv) Insurance. In all provisions of the Master Lease requiring Tenant to
designate Landlord as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Landlord and Sublandlord on its
insurance policy. Sublandlord shall have no obligation to maintain the insurance
to be maintained by Landlord under the Master Lease.

 

7



--------------------------------------------------------------------------------

(d) Exclusions. Notwithstanding the terms of Section 6(b) above, Subtenant shall
have no rights nor obligations under the following parts, Sections and Exhibits
of the Master Lease: Sections 1.2-1.4, Section 1.8, Sections 2.1-2.4, Article 3,
Section 39.13, Article 40, and Exhibit C.

(e) Other Matters. Sublandlord represents and warrants to Subtenant (a) that the
Master Lease furnished by Sublandlord to Subtenant prior to the execution of
this Sublease is a true and complete copy thereof (and has not been otherwise
modified), except for redactions therein, (b) that the Master Lease is in full
force and effect, (c) that, to Sublandlord’s knowledge, Landlord is not in
default under the terms of the Master Lease, (d) that Sublandlord is not in
default under the terms of the Master Lease nor has any event or circumstance
arisen or occurred that with the passage of time would constitute a default
under the terms of the Master Lease, and (e) that Sublandlord has not received
any notice of default under the Master Lease, except for any defaults which
Sublandlord has cured and Landlord is no longer claiming to exist. Except with
respect to the exercise of any right expressly set forth in the Master Lease,
Sublandlord covenants as follows: (i) not to modify the Master Lease in any
manner (except to a de minimis extent), and (ii) to pay prior to delinquency all
amounts due under the Master Lease (provided that Subtenant likewise pays prior
to delinquency all amounts due under this Sublease).

(f) Contingent Nature of Sublease. This Sublease is subject to, and shall not be
deemed fully effective until Sublandlord has obtained, Landlord’s Consent. Each
party agrees promptly to execute and deliver the Consent so long as such Consent
is in a commercially reasonable form requested by Landlord. If such Consent from
Landlord is not received within forty five (45) days after the execution of this
Sublease, then either Sublandlord or Subtenant may, at its election, in its sole
and absolute discretion, at any time after the expiration of such forty five
(45) day period but prior to delivery to Subtenant of such Consent, by notice to
the other, cancel this Sublease, in which case Sublandlord shall promptly return
to Subtenant all sums theretofore paid by Subtenant hereunder.

7. Assignment and Subletting. Subtenant shall not assign this Sublease or
further sublet all or any part of the Subleased Premises without the prior
written consent of Sublandlord, which shall not be unreasonably withheld or
delayed; provided, however, that, without Sublandlord’s prior written consent,
Subtenant may assign this Sublease in strict accordance with the provisions of
Section 19.1(F) of the Master Lease. Additionally, any such assignment or
sublease other than strictly in accordance with Section 19.1(F) of the Master
Lease, if consented to by Sublandlord, shall be subject to and in compliance
with all of the terms and conditions of the Master Lease, and Sublandlord (in
addition to Landlord) shall have the same rights with respect to assignment and
subleasing as Landlord has under the Master Lease. Subtenant shall pay all fees
and costs payable to Sublandlord pursuant to the Master Lease in connection with
all of Sublandlord’s reasonable out-of-pocket costs relating to any proposed
assignment, sublease or transfer of the Subleased Premises, regardless of
whether any required consent is granted, and the effectiveness of any such
consent shall be conditioned upon Landlord’s and Sublandlord’s receipt of all
such fees and costs.

 

8



--------------------------------------------------------------------------------

8. Default. It shall constitute a “Default” hereunder if and only if Subtenant
fails to perform any obligation hereunder (including, without limitation, the
obligation to pay Rent), or any obligation under the Master Lease which has been
incorporated herein by reference, and, in each instance, Subtenant has not
remedied such failure (i) in the case of any monetary Default, five (5) Business
Days after delivery of written notice and (ii) in the case of any other Default,
twenty (20) calendar days after delivery of written notice or such longer period
of time as is reasonably necessary, but in no event more than forty-five
(45) calendar days after such written notice, provided that Subtenant diligently
attempts to cure such Default.

9. Remedies. In the event of any Default hereunder by Subtenant, Sublandlord
shall have all remedies provided to the “Landlord” in the Master Lease as if a
default had occurred thereunder and all other rights and remedies otherwise
available at law and in equity. Sublandlord may resort to its remedies
cumulatively or in the alternative.

10. Right to Cure Defaults. If Subtenant fails to perform any of its obligations
under this Sublease after expiration of applicable grace or cure periods, then
Sublandlord may, but shall not be obligated to, perform any such obligations for
Subtenant’s account. All costs and expenses incurred by Sublandlord in
performing any such act for the account of Subtenant shall be deemed Rent
payable by Subtenant to Sublandlord upon demand, together with interest thereon
at the lesser of (i) ten percent (10%) per annum or (ii) the maximum rate
allowable under law from the date of the expenditure until repaid. If
Sublandlord undertakes to perform any of Subtenant’s obligations for the account
of Subtenant pursuant hereto, the taking of such action shall not constitute a
waiver of any of Sublandlord’s remedies. Subtenant hereby expressly waives its
rights under any statute to make repairs at the expense of Sublandlord.

11. Consents and Approvals. In any instance when Sublandlord’s consent or
approval is required under this Sublease, Sublandlord’s refusal to consent to or
approve any matter or thing shall be deemed reasonable if, among other matters,
such consent or approval is required under the provisions of the Master Lease
incorporated herein by reference but has not been obtained from Landlord. Except
as otherwise provided herein, Sublandlord shall not unreasonably withhold or
delay its consent to or approval of a matter if such consent or approval is
required under the provisions of the Master Lease and Landlord has consented to
or approved of such matter.

12. Sublandlord’s and Subtenant’s Liability.

(a) Limitation of Liability. Notwithstanding any other term or provision of this
Sublease, the liability of Sublandlord to Subtenant for any default in
Sublandlord’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall Subtenant, its partners, members,
shareholders, directors, agents, officers, employees, contractors, sublessees,
successors and/or assigns be entitled to recover from Sublandlord (or otherwise
be indemnified by Sublandlord) for (a) any losses, costs, claims, causes of
action, damages or other liability incurred in connection with a failure of
Landlord, its partners, members, shareholders, directors, agents, officers,
employees, contractors, successors and/or assigns to perform or cause to be
performed Landlord’s obligations under the Master Lease, (b) lost revenues, lost
profit or other consequential, special or punitive damages arising in connection
with this Sublease for any reason, or (c) any damages or other liability arising
from or incurred in connection with the condition of the Subleased Premises or
suitability of the Subleased Premises for Subtenant’s

 

9



--------------------------------------------------------------------------------

intended uses. Subtenant shall, however, have the right to seek any injunctive
or other equitable remedies as may be available to Subtenant under applicable
law. Notwithstanding any other term or provision of this Sublease, no personal
liability shall at any time be asserted or enforceable against Sublandlord’s or
Subtenant’s shareholders, directors, officers, or partners on account of any of
Sublandlord’s or Subtenant’s obligations or actions under this Sublease.
Sublandlord shall not assign this Sublease without the prior written consent of
Subtenant, which shall not be unreasonably withheld or delayed; except that
Sublandlord shall not be obligated to obtain Subtenant’s consent to any
assignment of this Sublease that is in connection with an assignment of the
Master Lease by Sublandlord that is in strict accordance with the provisions of
Section 19.1(F) of the Master Lease. In the event of any assignment or transfer
of the Sublandlord’s interest under this Sublease, which assignment or transfer
may occur at any time during the Term in Sublandlord’s sole discretion,
Sublandlord shall be and hereby is entirely relieved of all covenants and
obligations of Sublandlord hereunder accruing subsequent to the date of the
transfer and it shall be deemed and construed, without further agreement between
the parties hereto, that any transferee has assumed and shall carry out all
covenants and obligations thereafter to be performed by Sublandlord hereunder.
Sublandlord may transfer and deliver any then-existing Security Deposit to the
transferee of Sublandlord’s interest under this Sublease, and thereupon
Sublandlord shall be discharged from any further liability with respect thereto.

(b) Sublandlord Default. Sublandlord shall be in default hereunder (a
“Sublandlord Default”) if (a) Sublandlord has not commenced and pursued with
reasonable diligence the cure of any failure of Sublandlord to meet its
obligations hereunder within thirty (30) days after the receipt by Sublandlord
of written notice from Subtenant, or (b) Sublandlord has not cured such failure
to meet its obligations hereunder within sixty (60) days after the receipt by
Sublandlord of written notice from Subtenant.

13. Attorneys’ Fees. If Sublandlord or Subtenant brings an action to enforce the
terms hereof or to declare rights hereunder, the prevailing party who recovers
substantially all of the damages, equitable relief or other remedy sought in any
such action on trial and appeal shall be entitled to receive from the other
party its costs associated therewith, including, without limitation, reasonable
attorney’s fees and costs from the other party.

14. Delivery of Possession.

(a) Generally. Sublandlord shall deliver the Subleased Premises to Subtenant on
the Early Access Date broom clean and vacant (other than the Furniture (as
defined below)) and in a condition consistent with a Class A building with all
building operating systems, including but not limited to elevators, HVAC
systems, fire/life safety, building generators (if any), roof and parking
structure, in good working order and in good working condition. Except as set
forth in the preceding sentence, Sublandlord shall deliver, and Subtenant shall
accept, possession of the Subleased Premises in their “AS IS” condition as the
Subleased Premises exists on the Effective Date. Except as set forth elsewhere
in this Sublease, Sublandlord shall have no obligation to furnish, render or
supply any work, labor, services, materials, furniture other than the Furniture,
fixtures, equipment, decorations or other items to make the Subleased Premises
ready or suitable for Subtenant’s occupancy. Except as set forth elsewhere in
this Sublease, in entering into this Sublease, Subtenant has relied solely on
such investigations, examinations and inspections as Subtenant has chosen to
make or has made and has not relied on any representation or warranty

 

10



--------------------------------------------------------------------------------

concerning the Subleased Premises or the Building, except as expressly set forth
in this Sublease. Subtenant acknowledges that Sublandlord has afforded Subtenant
the opportunity for full and complete investigations, examinations and
inspections of the Subleased Premises and the common areas of the Building.
Subtenant acknowledges that it is not authorized to make or do any alterations
or improvements in or to the Subleased Premises except as permitted by the
provisions of this Sublease and the Master Lease and that upon termination of
this Sublease, Subtenant shall deliver the Subleased Premises to Sublandlord in
the same condition as the Subleased Premises were at the commencement of the
Term, except for reasonable wear and tear, damage by casualty, and alterations
performed by Subtenant in accordance with this Sublease, except that Subtenant
acknowledges that Subtenant shall, at either Sublandlord’s or Landlord’s
election, remove from the Subleased Premises some or all of the Subtenant
Improvements (as defined below) constructed therein by Subtenant; additionally,
at Subtenant’s cost, Subtenant will remove all telecommunications and data
cabling installed by or for the benefit of Subtenant.

(b) Subtenant Improvements.

(i) Generally. If Subtenant desires to construct improvements within the
Subleased Premises (“Subtenant Improvements”), all Subtenant Improvements shall
be carried out in accordance with the applicable provisions of the Master Lease.
Sublandlord will have the right to approve the plans and specifications for any
proposed Subtenant Improvements, as well as any contractors whom Subtenant
proposes to retain to perform such work, with such approvals not to be
unreasonably withheld. Subtenant will submit all such information for
Sublandlord’s review and written approval prior to commencement of any such
work; Sublandlord will similarly submit such plans to Landlord for review and
approval. Promptly following the completion of any Subtenant Improvements or
subsequent alterations or additions by or on behalf of Subtenant, Subtenant will
deliver to Sublandlord (to the extent practical for the particular alterations)
a reproducible copy of “as built” drawings of such work together with a CAD file
of the “as-built” drawings in the then-current version of AutoCad.

(ii) Code-Required Work. If the performance of any Subtenant Improvements or
other work by Subtenant within the Subleased Premises “triggers” a requirement
for code-related upgrades to or improvements of any portion of the Building,
Subtenant shall be responsible for the cost of such code-required upgrade or
improvements.

15. Holding Over. If Subtenant fails to surrender the Subleased Premises at the
expiration or earlier termination of this Sublease, occupancy of the Subleased
Premises after the termination or expiration shall be that of a tenancy at
sufferance. Subtenant’s occupancy of the Subleased Premises during the holdover
shall be subject to all the terms and provisions of this Sublease and Subtenant
shall pay an amount (on a per month basis without reduction for partial months
during the holdover) equal to 150% of the sum of the Base Rent and Additional
Rent due for the period immediately preceding the holdover. No holdover by
Subtenant or payment by Subtenant after the expiration or early termination of
this Sublease shall be construed to extend the Term or prevent Sublandlord from
immediate recovery of possession of the Subleased Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Sublandlord is unable to deliver possession of the Subleased Premises
to a new subtenant or to Landlord, as the case may be, or to perform
improvements for a new subtenant, as a result of Subtenant’s holdover, Subtenant
shall be liable to Sublandlord for all damages,

 

11



--------------------------------------------------------------------------------

including, without limitation, consequential damages, that Sublandlord suffers
from the holdover; Subtenant expressly acknowledges that such damages may
include all of the holdover rent charged by Landlord under the Master Lease as a
result of Subtenant’s holdover, which Master Lease holdover rent may apply to
the entire Master Lease Premises.

16. Parking. During the Term Subtenant shall be permitted to use one hundred
thirteen (113) parking spaces allocated to Sublandlord in the Master Lease.

17. Signage. Subject to Sublandlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and provided that Landlord
consents to such signage rights, Subtenant will be entitled to the same signage
as available to Sublandlord pursuant to the Master Lease. Any such signage will
be at Subtenant’s sole cost.

18. Roof. Subject to the approval of the Landlord, Subtenant shall have the
right, without rental or other charge, to use a portion of the roof to install,
operate and maintain telecommunications antennas, microwave dishes and other
communications equipment (the “Telecom Equipment”). Subtenant shall be
responsible, at Subtenant’s sole cost and expense, for (a) obtaining and
maintaining all permits or other governmental approvals required in connection
with the Telecom Equipment, and (b) installing, repairing and maintaining and
causing the Telecom Equipment to comply with all applicable laws. Sublandlord
makes no representations or warranties whatsoever with respect to the condition
of the roof of the Building, or the fitness or suitability of the roof of the
Building for the installation, maintenance and operation of the Telecom
Equipment, including, without limitation, with respect to the quality and
clarity of any receptions and transmissions to or from the Telecom Equipment and
the presence of any interference with such signals whether emanating from the
Building or otherwise. In no event shall Subtenant permit the Telecom Equipment
to interfere with the building systems or any other communications equipment at
the Building that is located on or in the Building. Subtenant shall remove such
Telecom Equipment (and repair and damage caused by such removal) upon the
expiration or earlier termination of this Sublease. The location of such
equipment shall be mutually acceptable to Master Landlord, Subtenant and
Sublandlord.

19. Notices: Any notice by either party to the other required, permitted or
provided for herein shall be valid only if in writing and shall be deemed to be
duly given only if (a) delivered personally, or (b) sent by means of Federal
Express, UPS Next Day Air or another reputable express mail delivery service
guaranteeing next day delivery, or (c) sent by United States certified or
registered mail, return receipt requested, addressed: (i) if to Sublandlord, at
the following addresses:

Vikki Vann

Versartis, Inc.

4271 N 1st Street, SPC 48

San Jose, CA 95134

 

12



--------------------------------------------------------------------------------

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Michael Levinson

and (ii) if to Subtenant, at the following address:

(prior to Commencement Date)

EVA Automation, Inc.

900 Middlefield Road, 4th Floor

Redwood City, CA 94063

Attention: Chief Financial Officer

(after Commencement Date)

EVA Automation, Inc.

1020 Marsh Road

Menlo Park, CA 94025

Attention: Chief Financial Officer

or at such other address for either party as that party may designate by notice
to the other. A notice shall be deemed given and effective upon actual (or
attempted but refused) delivery.

20. Furniture.

(a) Generally. During the Term, at no charge to Subtenant, Subtenant shall be
permitted to use the existing modular and office furniture located in the
Subleased Premises and described in more particular detail in Exhibit C attached
hereto, as well as all equipment and data cabling associated therewith (the
“Furniture”). Subtenant shall accept the Furniture in its current condition
without any warranty of fitness from Sublandlord, and Subtenant expressly
acknowledges that no warranty is made by Sublandlord with respect to the
condition of any cabling currently located in or serving the Subleased Premises.
For purposes of documenting the current condition of the Furniture, Subtenant
and Sublandlord shall, prior to the Commencement Date, conduct a joint
walk-through of the Subleased Premises in order to inventory items of damage or
disrepair. Subtenant shall use the Furniture only for the purposes for which
such Furniture is intended and shall be responsible for the proper maintenance,
insurance, care and repair of the Furniture, at Subtenant’s sole cost and
expense, and any work of modifying any Furniture (including, without limitation,
changing the configuration of, “breaking down” or reassembly of cubicles or
other modular furniture) shall be performed at Subtenant’s sole cost. Prior to
the second anniversary of the Commencement Date, (i) Subtenant shall not modify,
reconfigure or relocate any of the Furniture except with the advance written
permission of Sublandlord, which permission shall not be unreasonably withheld,
conditioned or delayed, and any work of modifying any Furniture (including,
without limitation, changing the configuration of, “breaking down” or reassembly
of cubicles or other modular furniture) shall be performed at Subtenant’s sole
cost using commercially reasonable vendors and (ii) no item of Furniture shall
be removed from the Subleased Premises without Sublandlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

13



--------------------------------------------------------------------------------

(b) Automatic Transfer of Furniture to Subtenant. In consideration of $1.00 and
Subtenant’s performance of its obligations under this Sublease, as of the second
anniversary of the Commencement Date (the “Furniture Transfer Date”), all of
Sublandlord’s right, title and interest in and to the Furniture shall
automatically be transferred to Subtenant. The Furniture shall be so transferred
to Subtenant on an “as is” basis with no representation or warranty of any kind
from, and no recourse against, Sublandlord; provided, however, that Sublandlord
represents and warrants as of the Furniture Transfer Date that it owns all of
the Furniture free and clear of all liens and encumbrances and has the authority
to so transfer the Furniture. Thereafter, Subtenant shall be solely responsible
for the proper removal of the Furniture from the Subleased Premises and the
Building in accordance with the terms and provisions of the Master Lease. The
transfer of ownership of the Furniture shall occur automatically on the
Furniture Transfer Date and this Sublease shall constitute a bill of sale
evidencing the transfer of the Furniture on the Furniture Transfer Date, unless
otherwise agreed to in a writing signed by both Sublandlord and Subtenant.
Notwithstanding the foregoing provisions of this Section 20 to the contrary, if
prior to the Furniture Transfer Date Subtenant is in Default hereunder, then at
Sublandlord’s election, the automatic transfer of all of Sublandlord’s right,
title and interest in and to the Furniture shall be voidable by Sublandlord. If
Sublandlord so elects to void such transfer, then Sublandlord shall provide
notice of such election to Subtenant. In such event, (i) prior to or promptly
following the Furniture Transfer Date, Sublandlord shall conduct a walk-through
of the Subleased Premises to catalog any items of damage, disrepair, misuse or
loss among the Furniture (reasonable wear and tear excepted), and (ii) Subtenant
shall be responsible, at Subtenant’s sole cost and expense, for curing any such
items (including, with respect to loss, replacing any lost item with a
substantially similar new item reasonably acceptable to Sublandlord).

21. Brokers. Subtenant represents that it has dealt directly with and only with
Newmark Cornish & Carey (“Subtenant’s Broker”), as a broker in connection with
this Sublease. Sublandlord represents that it has dealt directly with and only
with Savills Studley (“Sublandlord’s Broker”), as a broker in connection with
this Sublease. Sublandlord and Subtenant shall indemnify and hold each other
harmless from all claims of any brokers other than Subtenant’s Broker and
Sublandlord’s Broker claiming to have represented Sublandlord or Subtenant in
connection with this Sublease. Subtenant and Sublandlord agree that Subtenant’s
Broker and Sublandlord’s Broker shall be paid commissions by Sublandlord in
connection with this Sublease pursuant to a separate agreement.

22. Complete Agreement. There are no representations, warranties, agreements,
arrangements or understandings, oral or written, between the parties or their
representatives relating to the subject matter of this Sublease which are not
fully expressed in this Sublease. This Sublease cannot be changed or terminated
nor may any of its provisions be waived orally or in any manner other than by a
written agreement executed by both parties.

 

14



--------------------------------------------------------------------------------

23. Interpretation. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of California. If any provision of this Sublease or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Sublease and the application
of that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles, if any, in this Sublease are solely for
convenience of reference and shall not affect its interpretation. This Sublease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease or any part thereof to be
drafted. If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word “person” as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

24. CASp. This notice is given pursuant to California Civil Code Section 1938.
The Subleased Premises has not been issued a disability access inspection
certificate. A Certified Access Specialist (CASp) can inspect the Subleased
Premises and determine whether the Subleased Premises complies with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection, Sublandlord may not
prohibit Subtenant from obtaining a CASp inspection for the occupancy or
potential occupancy of Subtenant, if requested by Subtenant. If Subtenant elects
to perform a CASp inspection, Subtenant will provide written notice to
Sublandlord, and Sublandlord or Landlord may elect, in their sole discretion, to
retain a CASp to perform the inspection. If Sublandlord and Landlord do not so
elect, the time and manner of the CASp inspection will be subject to the prior
written approval of Sublandlord and Landlord. In either event, the payment of
the fee for the CASp inspection shall be borne by Subtenant. The cost of making
any repairs necessary to correct violations of construction-related
accessibility standards within the Subleased Premises shall be borne by
Sublandlord unless triggered by any alterations to the Subleased Premises made
by Subtenant.

25. USA Patriot Act Disclosures. Subtenant is currently in compliance with and
shall at all times during the Term remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

26. Disclosures. This Sublease shall remain confidential between the parties
(and Subtenant shall not disclose to any other person the existence and terms,
conditions and provisions of this Sublease other than disclosure by Subtenant to
its directors, advisors, and consultants to whom disclosure is commercially
reasonable and provided that such recipients each agree in writing to maintain
such confidentiality) until such time as the Sublease has been disclosed
publicly (pursuant to a public securities filing), as required by law, by the
Sublandlord.

 

15



--------------------------------------------------------------------------------

27. Counterparts. This Sublease may be executed in multiple counterparts, each
of which is deemed an original but which together constitute one and the same
instrument. This Sublease shall be fully executed when each party whose
signature is required has signed and delivered to each of the parties at least
one counterpart, even though no single counterpart contains the signatures of
all of the parties hereto. This Sublease may be executed in so-called “pdf”
format and each party has the right to rely upon a pdf counterpart of this
Sublease signed by the other party to the same extent as if such party had
received an original counterpart.

IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of the
Effective Date.

 

SUBLANDLORD: VERSARTIS, INC., a Delaware
                                corporation By:  

/s/ Jay Shepard

Print Name:   Jay Shepard Title:   Chief Executive Officer SUBTENANT: EVA
AUTOMATION, INC., a                           Delaware corporation By:  

/s/ Jay Kim

Print Name:   Jay Kim Title:   CFO By:  

/s/ Karthik Chandran

Print Name:   Karthik Chandran Title:   VP Finance

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Reserved

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Commencement Date Letter Agreement

 

Date                                , 2018 Subtenant   
                                              Address   
                                                
                                                
                                             

 

  Re:

Commencement Date Letter Agreement with respect to that certain Sublease dated
as of June        , 2018, by and between VERSARTIS, INC., a Delaware
corporation, , as Sublandlord, and EVA AUTOMATION, INC., a Delaware corporation,
as Subtenant, for 34,464 rentable square feet in the building located at 1020
Mash Road, Menlo Park, California.

Dear                      :

In accordance with the terms and conditions of the above referenced Sublease,
Subtenant accepts possession of the Subleased Premises and agrees:

 

  1.

The Commencement Date is                 , 2018;

 

  2.

The Abatement Period is the period commencing as of                 , 2018 and
expiring as of                 , 2019;

 

  3.

The Expiration Date is October 31, 2024, subject to Section 2(b)(ii) of the
Sublease.

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing this Commencement Letter in the space provided and
returning a fully executed counterpart (a scanned signature sent in PDF or
similar format will suffice) to my attention.

Sincerely,

                                                                                
 

Sublandlord Authorized Signatory

Agreed and Accepted:

Subtenant: EVA AUTOMATION, INC.

By:       [EXHIBIT - - DO NOT SIGN]

Name:                                                           

Title:                                                              

Date:                                                              

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Furniture

 

 

C-1



--------------------------------------------------------------------------------

Versartis, Inc. 1020 Marsh Road, Menlo Park, CA 94025                    First
Floor 17,232 RSF      Desks/
Tables     

Executive
Chairs

  

Visitor
Chairs

  

Office

Conference
Table / CR
Room
Table

  

Office
Conference
Chairs

  

Laterals

  

Credenza

  

File
Cabinet

  

Book
Shelf

  

Over
head
Shelving

  

Screen

instead of
White
Board

  

White
Board

  

Fridge

  

Micro
Wave

15 Private Offices

     15      15    27    4    14    24       16    9    12    4    13      

41 Workstations

     41      41                   82       41          1   

5 Conference Rooms

Board Room (K2)

      18       1          1             1    1    1   

Everest CR

      7       1          1             1    1    2   

Fuji CR

      4       1                      1         

Kilimanjaro

      7       1          1             1    1      

Jungfrau

      12       1          1             1    1      

Large Kitchen Area

     10         51                               1    2

Reception Desk near CEO

     1      1             1       1                1   

Telephone Booths (2)

            1    1                           

Server Room

                                         

Collaboration Area

      3    3    1                                 

 

 

    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Totals

     67      108    81    11    15    25    4    99    9    53    9    17    6
   2   

 

 

    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Second Floor 17,232 RSF

19 Private Offices

     19      19    35    3    8    32       15    7    15       10      

55 Workstations

     55      45                         55            

5 Conference Rooms

Number 6

         2    1    18       1                     

Number 7

            1    10                           

Number 8

     2      1    2          3                   2      

Number 9

            1    6       1                1      

Number 10

            1    5                      1      

Break Area

     3         3                               1    1

Server Room

                                         

Collaboration Area

     1         6                                 

Phone Booth (2)

     1         3                                    

 

 

    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Totals

     81      65    51    7    47    35    2    15    7    70    0    14    1   
1   

 

 

    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

FIREWALL

                   

Model

  

IP Address

  

MAC Address

  

Serial Number

  

Hostname

Palo Alto Networks PA-850

         11901001242    MP1FW02

Palo Alto Networks PA-850

         11901001211    MP1FW01

Cisco 4431

           



--------------------------------------------------------------------------------

SWITCHES

                   

Model

   IP Address   

MAC Address

  

Location

  

Hostname

HP 1920-48G JG924A    172.16.0.54    44:31:92:4F:7B:21    2nd Floor Server
Closet    HP-SWITCH3 Cisco Catalyst 2960-X       70:F3:5A:AC:38:80    2nd Floor
Server Closet    MP1POE02 HP 5130-24G-PoE+ JG940A    172.17.0.51   
5C:8A:38:68:C7:DF    2nd Floor Server Closet    HP 5130-24G-PoE+ JG940A   
172.17.0.53    5C:8A:38:69:65:47    2nd Floor Server Closet    HP 2920-48G
J9728A    172.16.0.53    A0:1D:48:78:FF:00    2nd Floor Server Closet   
HP-SWITCH2 HP 2920-48G J9728A       48:0F:CF:1A:F2:C0    2nd Floor Server Closet
   HP V1910-16G JE005A       78:48:59:8A:C2:F4    1st Floor Server Closet    HP
2920-48G J9729A       48:0F:CF:1A:C1:40    1st Floor Server Closet    Cisco
Catalyst 2960-X       70:F3:5A:AC:6C:00    1st Floor Server Closet    MP1POE01
Aruba S2500-24P-4x10G PoE       00:0B:86:88:B0:80    1st Floor Server Closet   
HP 2920-48G J9728A    172.16.0.52    A0:1D:48:79:62:40    1st Floor Server
Closet    HP-SWITCH1 HP 5130-48G JG939A    172.17.0.52    5C:8A:38:CD:EB:CF   
1st Floor Server Closet    HP 1920-24G JG924A    172.16.0.55   
44:31:92:4F:7E:61    1st Floor Server Closet    HP-SWITCH4 Cisco Catalyst 2960-X
      00:A3:D1:F0:FA:80    1st Floor Server Closet    MP1CSW01A Cisco Catalyst
2960-X       00:A3:D1:F1:5A:80    1st Floor Server Closet    MP1CSW01B



--------------------------------------------------------------------------------

WiFi

                   

Name p

  

AP Group p

  

AP IP q

  

AP Type

  

Switch IP

34:fc:b9:c7:da:2c

   Menlo    172.16.20.51    315    172.16.20.30

34:fc:b9:c7:e5:70

   Menlo    172.16.20.58    315    172.16.20.30

34:fc:b9:c7:e5:c4

   Menlo    172.16.20.45    315    172.16.20.30

34:fc:b9:c7:e6:00

   Menlo    172.16.20.57    315    172.16.20.30

34:fc:b9:c7:e6:0a

   Menlo    172.16.20.59    315    172.16.20.30

34:fc:b9:c7:e6:1a

   Menlo    172.16.20.42    315    172.16.20.30

34:fc:b9:c7:e6:1c

   Menlo    172.16.20.53    315    172.16.20.30

34:fc:b9:c7:e6:1e

   Menlo    172.16.20.55    315    172.16.20.30

34:fc:b9:c7:e6:20

   Menlo    172.16.20.44    315    172.16.20.30

34:fc:b9:c7:e6:26

   Menlo    172.16.20.52    315    172.16.20.30

34:fc:b9:c7:e6:2e

   default    172.16.20.60    315    172.16.20.30

34:fc:b9:c7:e6:34

   Menlo    172.16.20.40    315    172.16.20.30

34:fc:b9:c7:e6:38

   Menlo    172.16.20.54    315    172.16.20.30

34:fc:b9:c7:e6:78

   Menlo    172.16.20.46    315    172.16.20.30

34:fc:b9:c7:e6:92

   Menlo    172.16.20.47    315    172.16.20.30

34:fc:b9:c7:e6:94

   Menlo    172.16.20.56    315    172.16.20.30

34:fc:b9:c7:e6:98

   Menlo    172.16.20.43    315    172.16.20.30 34:fc:b9:c7:e6:a4    Menlo   
172.16.20.41    315    172.16.20.30             Aruba 7010      

20:4C:03:06:25:C

   CG0020109    MP1WLC02 Aruba 7010      

20:4C:03:06:21:8

   CG0020093    MP1WLC01



--------------------------------------------------------------------------------

MONITORS

    

Model

  

Location

Dell U2715Hc    2nd Floor office ViewSonic VA2446M-LED    2nd Floor - Office
with desk treadmill Dell P2217    1st Floor Server Room - 7 brand new, 1 used
Dell P2213t    1st Floor Server Room - 6 used



--------------------------------------------------------------------------------

ZOOM ROOMS

                        

Room Name

  

Calendar

Resource

   Room
Passcode   

Devices

  

Camera

  

Speaker/Mic

  

TV

Break Room       4200    1 Win Computer, 1 iPad Controller    (2) AVer CAM520   
ClearOne ConvergePro    NEC P502H Denali    CR-216-Denali    4200    1 Win
Computer, 1 iPad Controller, 1 iPad Scheduling Display    AVer CAM520   
Revolabs FLX UC1500    Samsung UN75JU6500F Everest    CR-139-Everest    4200   
1 Win Computer, 1 iPad Controller, 1 iPad Scheduling Display    AVer CAM520   
ClearOne ConvergePro    Samsung QM85D Fuji    CR-124-Fuji    4200    1 Win
Computer, 1 iPad Controller, 1 iPad Scheduling Display    Logitech HD Pro Webcam
C920    Revolabs FLX UC1500    LG 55UJ6300 Haleakala    CR-232-Haleakala    4200
   1 Win Computer, 1 iPad Controller    AVer CAM520    Revolabs FLX UC500   
Samsung UN75H7150AF Jungfrau    CR-116- Jungfrau    4200    1 Win Computer, 1
iPad Controller, 1 iPad Scheduling Display    AVer CAM520    Revolabs FLX UC1500
   Samsung QM85D K2    CR-137-K2    4200    1 Win Computer, 1 iPad Controller, 1
iPad Scheduling Display    AVer CAM520    ClearOne ConvergePro    (2) Samsung
UN75H7150 Kilimanjaro    CR-121-Kilimanjaro    4200    1 Win Computer, 1 iPad
Controller, 1 iPad Scheduling Display    AVer CAM520    Revolabs FLX UC1500   
Samsung UN75H7150AF Matterhorn    CR-225-Matterhorn    4200    1 Win Computer, 1
iPad Controller, 1 iPad Scheduling Display    AVer CAM520    Revolanbs FLX UC500
   Samsung UN75H7150AF ZoomRoom    zoomroom    4200    1 Win Computer, 1 iPad
Controller    AVer CAM520    MXL ProCon Series 1 AC-404USB    Samsung
UN75JU6500F



--------------------------------------------------------------------------------

TVs

    

Model

  

Location

Vizio P75    2nd Floor Storage SMART SBID8070i-G4    2nd Floor Storage SMART
SBID8084i-G4    2nd Floor Storage



--------------------------------------------------------------------------------

PRINTERS

                        

Name

  

Model

  

IP Address

  

MAC Address

  

Serial Number

  

Location

Spyglass    Canon iR-ADV C7565    172.16.50.230    60:12:8B:F7:44:07    WFN02703
   2nd Floor Copy Room Pebble Beach    Canon iR-ADV C7565    172.16.50.227   
60:12:8B:F7:41:F4    WFN02336    1st Floor Copy Room Olympic    Canon iR-ADV
C5560    172.16.50.228    60:12:8B:D0:E7:40    WXC05699    2nd Floor St. Andrews
   Canon iR-ADV C5560    172.16.50.229    60:12:8B:D0:89:27    WXC05625    2nd
Floor Copy Room Sawgrass    HP Color LaserJet CP4025    172.16.50.226   
30:8D:99:A8:52:1D    JPDCH7J2ZQ    1st Floor SEC30CDA7A88457    Samsung Xpress
M2380DW    172.16.50.232    30:CD:A7:A8:84:57    075WB8GG7F009MZ    2nd Floor
Poppy Hill    HP LaserJet Pro 200 color M251nw       34:64:A9:6D:58:57   
VNB3C39541    2nd Floor    Brother HL-2270DW             1st Floor Server Room



--------------------------------------------------------------------------------

PHONES

              

Mailbox ID

  

Roles

  

Direct Number
(DID)

  

Phone Make/Model

2249993011    Standard (International)    (650) 433-2622    207194512011-Polycom
VVX 101 Basic IP Phone 2249994011    Standard (International)    (650) 433-2617
   207194518011-Polycom VVX 101 Basic IP Phone 2249995011   
Standard (International)    (650) 433-2619    207194515011-Polycom VVX 101 Basic
IP Phone 2249998011    Standard (International)    (650) 433-2637   
207065542011-Polycom VVX 101 Basic IP Phone 2250004011   
Standard (International)    (650) 433-2671    207190746011-SoundStation IP 7000
2187646011    Standard (International)    (650) 963-8587    207065539011-Polycom
VVX 101 Basic IP Phone 2250017011    Standard (International)    (650) 433-2626
   207194510011-Polycom VVX 101 Basic IP Phone 2187647011   
Standard (International)    (650) 963-8592    207065540011-Polycom VVX 101 Basic
IP Phone 2250020011    Standard (International)    (650) 433-2632   
207194519011-Polycom VVX 101 Basic IP Phone 2250021011   
Standard (International)    (650) 433-2670    207194513011-Polycom VVX 101 Basic
IP Phone 2187661011    Standard (International)    (650) 433-2644   
207065555011-Polycom VVX-311 Gigabit Ethernet Phone 2187666011   
Standard (International)    (650) 516-2715    207065560011-Polycom VVX-311
Gigabit Ethernet Phone 2250023011    Standard (International)    (650) 433-2625
   207194517011-Polycom VVX 101 Basic IP Phone



--------------------------------------------------------------------------------

PHONES

              

Mailbox ID

  

Roles

  

Direct Number
(DID)

  

Phone Make/Model

2187662011    Standard (International)    (650) 963-8582    207065556011-Polycom
VVX-311 Gigabit Ethernet Phone 2250024011    Standard (International)    (650)
516-2718    207194516011-Polycom VVX 101 Basic IP Phone 2187649011   
Standard (International)    (650) 963-8596    207065543011-Polycom VVX 101 Basic
IP Phone 2187650011    Standard (International)    (650) 963-8595   
207065544011-Polycom VVX 101 Basic IP Phone 2187657011   
Standard (International)    (650) 433-2612    207065551011-Polycom VVX-311
Gigabit Ethernet Phone 2250035011    Standard (International)    (650) 963-8594
   207194521011-Polycom VVX 101 Basic IP Phone 2187672011   
Standard (International)    (650) 433-2610    207065564011-Polycom VVX-311
Gigabit Ethernet Phone 2250034011    Standard (International)    (650) 516-2702
   207065545011-Polycom VVX 101 Basic IP Phone 2187663011   
Standard (International)    (650) 963-8585    207065557011-Polycom VVX-311
Gigabit Ethernet Phone 2296832011    Standard (International)    (650) 433-2634
   Existing Phone 2292602011    Standard (International)    (650) 433-2633   
Existing Phone 2292593011    Standard (International)    (650) 433-2611   
Polycom-Everest Conference Softphone 2292599011    Standard (International)   
(650) 433-2613    Polycom-K2 Conference Softphone



--------------------------------------------------------------------------------

PHONES

              

Mailbox ID

  

Roles

  

Direct Number
(DID)

  

Phone Make/Model

2301517011    Standard (International)    (650) 433-2614   
207529508011-Existing Phone 2250036011    Standard (International)    (650)
433-2649    207194514011-Polycom VVX 101 Basic IP Phone 2279170011   
Standard (International)    (650) 433-2604    207065562011-Polycom VVX-311
Gigabit Ethernet Phone 2187664011    Standard (International)    (650) 433-2639
   207065558011-Polycom VVX-311 Gigabit Ethernet Phone 2250041011   
Standard (International)    (650) 433-2628    207194524011-Polycom VVX 101 Basic
IP Phone 2108503011    Super Admin    (650) 433-2620    207194511011-Polycom VVX
101 Basic IP Phone 2250043011    Standard (International)    (650) 433-2615   
206950588011-Polycom VVX 101 Basic IP Phone 2187667011   
Standard (International)    (650) 516-2716    207065561011-Polycom VVX-311
Gigabit Ethernet Phone 2187665011    Standard (International)    (650) 433-2642
   207065559011-Polycom VVX-311 Gigabit Ethernet Phone 2187658011   
Standard (International)    (650) 433-2630    207065552011-Polycom VVX-311
Gigabit Ethernet Phone 2187652011    Standard (International)    (650) 433-2648
   207065546011-Polycom VVX 101 Basic IP Phone 2250047011   
Standard (International)    (650) 433-2635    207194523011-Polycom VVX 101 Basic
IP Phone 2296830011    Standard (International)    (650) 433-2643   
207194527011-Polycom VVX 101 Basic IP Phone



--------------------------------------------------------------------------------

PHONES

              

Mailbox ID

  

Roles

  

Direct Number
(DID)

  

Phone Make/Model

2187654011    Standard (International)       2258535011    Standard    (650)
433-2600    207194509011-Front Desk Polycom VVX 101 Basic IP Phone 2187653011   
Standard (International)       2267069011    Standard (International)    (650)
433-2601    207065548011-Cisco SPA-122 ATA 2258542011   
Standard (International)    (650) 781-6339    207291265011-zz-Polycom Existing
Phone 2258534011    Standard (International)    (650) 433-2602   
207065547011-Cisco SPA-122 ATA 2266914011    Standard (International)    (650)
433-2603    207065549011-Cisco SPA-122 ATA 2258541011   
Standard (International)    (650) 433-2627    zz-Polycom Existing Phone
2063216010    Standard (International)    (650) 963-8590    Existing Phone
2108499011    Super Admin       2247709011    Standard (International)      



--------------------------------------------------------------------------------

VariDesk

    

Location

     2nd Floor    4 Total (3 opened, 1 unopened)



--------------------------------------------------------------------------------

MISC ITEMS IN SERVER ROOM

   

1st Floor Server Room

    Power Strips   Toshiba Docks   Samsung Laptop Power Adapters   USB 3.0
Cables   USB 2.0 Cables   Network Cables   Lenovo Laptop Power Adapters   Dell
Laptop Supplies   Tools   Mice   Video Display Adapters   DVI Cables   HDMI
Cables   DisplayPort Cables   VGA Cables   Audio Cables   RJ-11 Cables   Console
Cables   Power Cables   Dell Laptop Docks   Lenovo Laptop Docks   (6) Creston
Signaling Speakers   Headsets for VoIP phones   Monitor Privacy Filters  
Keyboards   DirecTV receivers   17 laptops   Lenovo H330 7780 mini-tower  



--------------------------------------------------------------------------------

EXHIBIT D

Master Lease

 

 

D-1



--------------------------------------------------------------------------------

TENANT: VERSARTIS, INC.

LEASE

TABLE OF CONTENTS

 

ARTICLE

 

TITLE

   PAGE

.Begin Table C.   

  1 - PREMISES AND TERM

     1  

  2 - RENT

     7  

  3 - LANDLORD’S WORK - TENANT’S WORK

     12  

  4 - USE

     13  

  5 - RULES AND REGULATIONS AND COMMON AREA

     14  

  6 - PARKING

     15  

  7 - OPERATION, MANAGEMENT AND MAINTENANCE EXPENSES

     16  

  8 - ACCEPTANCE AND SURRENDER OF PREMISES

     19  

  9 - ALTERATIONS AND ADDITIONS

     20  

10 - BUILDING PLANNING

     21  

11 - UTILITIES

     21  

12 - TAXES

     22  

13 - LIABILITY INSURANCE

     23  

14 - TENANT’S INSURANCE

     24  

15 - PROPERTY INSURANCE

     24  

16 - INDEMNIFICATION

     25  

17 - COMPLIANCE

     25  

18 - LIENS

     26  

19 - ASSIGNMENT AND SUBLETTING

     27  

20 - SUBORDINATION AND MORTGAGES

     30  



--------------------------------------------------------------------------------

21 - ENTRY BY LANDLORD

     31  

22 - BANKRUPTCY AND DEFAULT

     31  

23 - ABANDONMENT

     33  

24 - DESTRUCTION

     33  

25 - EMINENT DOMAIN

     34  

26 - SALE OR CONVEYANCE BY LANDLORD

     35  

27 - ATTORNMENT TO LENDER OR THIRD PARTY

     36  

28 - HOLDING OVER

     36  

29 - CERTIFICATE OF ESTOPPEL

     36  

30 - CONSTRUCTION CHANGES

     36  

31 - RIGHT OF LANDLORD TO PERFORM

     37  

32 - ATTORNEYS’ FEES

     37  

33 - WAIVER

     37  

34 - NOTICES

     38  

35 - EXAMINATION OF LEASE

     38  

36 - DEFAULT BY LANDLORD

     38  

37 - CORPORATE AUTHORITY

     39  

38 - LIMITATION OF LIABILITY

     39  

39 - MISCELLANEOUS AND GENERAL PROVISIONS

     39  

40 - BROKERS

     44  

41 - SIGNS

     44  

.End Table C.



--------------------------------------------------------------------------------

MENLO PLACE OFFICE PARK

LEASE AGREEMENT

THIS LEASE is made this 17th day of March, 2017, between BOHANNON ASSOCIATES, a
California partnership, hereinafter called Landlord, and VERSARTIS, INC., a
Delaware corporation, hereinafter called Tenant.

WITNESSETH:

ARTICLE 1 - PREMISES AND TERM

Section 1.1. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord those certain premises consisting of approximately 34,464 rentable
square feet located in the building (the “1020 Building”) located at 1020 Marsh
Road, Menlo Park, California (the “1020 Space”) and those certain premises
consisting of approximately 17,432 rentable square feet located on the second
(2nd) floor of the building (the “1060 Building”) located at 1060 Marsh Road,
Menlo Park, California (the “1060 Space”) (collectively, the “Premises”) shown
on Exhibit “A-1”, attached hereto and incorporated herein by this reference.

Section 1.2. The demised term of this Lease shall be for a period of ninety
three (93) months (plus any partial period prior to the commencement of the
first full calendar month), unless sooner terminated as hereinafter provided,
and shall commence on the Commencement Date described in Section 1.3 and shall
end on the last day of the ninety third (93rd) full calendar month after the
Commencement Date. Notwithstanding anything to the contrary contained herein,
Tenant shall have the right to elect to terminate this Lease with respect to the
1060 Space (“Tenant’s Termination Option”) upon written notice delivered to
Landlord no later than by October 31, 2017. In the event Tenant fails to deliver
notice exercising Tenant’s Termination Option by October 31, 2017, then Tenant’s
right to said option shall lapse, Tenant’s Termination Option shall be null and
void and this Lease shall remain in full force and effect with respect to the
entire Premises. In the event Tenant timely exercises Tenant’s Termination
Option, then all provisions in this Lease specific to the 1060 Space shall be
deemed void effective as of delivery of Tenant’s termination notice, all
references to the Premises shall be deemed to only refer to the 1020 Space and
all references to the building or buildings shall be deemed to only refer to the
1020 building, no Basic Rent or Additional Rent with respect to the 1060 Space
shall be due, and the demised term of this Lease shall be reduced to a demised
term of eighty six (86) months (plus any partial period prior to the
commencement of the first full calendar month), unless sooner terminated as
hereinafter provided, and accordingly shall end on the last day of the eighty
sixth (86th) full calendar month after the Commencement Date. Notwithstanding
anything to the contrary in this Lease, Landlord shall deliver possession of the
Premises with the existing roof, electrical, lighting, HVAC and plumbing systems
serving the Premises in good working order and condition. Landlord anticipates
delivering the 1020 Space to Tenant on or about April 10, 2017 (the “Anticipated
1020 Delivery Date”), and subject to Tenant’s Termination Option, Landlord
anticipates delivering the 1060 Space to Tenant on or about November 1, 2017.
The date on which Landlord delivers the 1020 Space to Tenant shall be referred
to herein as the “1020 Delivery Date” and the date on which Landlord delivers
the 1060 Space to Tenant shall be referred to herein as the “1060 Delivery
Date”. Tenant shall commence the construction of the Tenant Improvements
described in Section 3.2 promptly after each respective Delivery Date.

 

- 1 -



--------------------------------------------------------------------------------

Upon each respective Delivery Date, Tenant shall have the right to access such
applicable portion of the Premises for the purpose of constructing the Tenant
Improvements, installing its furniture, fixtures and equipment and preparing the
Premises for occupancy, all in accordance with the provisions of this Lease;
provided, however, that in no event shall Tenant or the General Contractor (as
defined below) commence construction of the Tenant Improvements until Tenant has
received the applicable building permits therefor and provided Landlord with a
copy thereof. From and after the date Tenant accesses any portion of the
Premises, all of the provisions of this Lease shall be applicable to said
portion notwithstanding that the demised term has not yet commenced.
Specifically, but without limitation, Tenant’s obligations with respect to
insurance and indemnities shall be operable as of the date Tenant accesses any
portion of the Premises or buildings, and Tenant shall provide certificates of
insurance for the insurance required of Tenant pursuant to Articles 13 and 14 of
this Lease prior to accessing any portion thereof. Tenant shall not pay rent
during such early access period; however, notwithstanding any other provision of
this Lease to the contrary, Tenant shall pay for all utilities used by Tenant in
the Premises from and after the date Tenant first accesses any portion of the
Premises and throughout the entire demised term. Except to the extent caused by
Landlord’s negligence or willful misconduct, Tenant shall indemnify Landlord
against any and all claims arising out of Tenant’s access therein and/or
construction work or other activity in the Premises or buildings.

Section 1.3. The demised term of this Lease shall commence (the “Commencement
Date”) on the date which is one hundred twenty (120) days after the 1020
Delivery Date described above.

Additional Rent for the 1020 Space shall commence on the Commencement Date.
Basic Rent for the 1020 Space shall commence (the “1020 Basic Rent Commencement
Date”) on the date which is one hundred eighty (180) days after the 1020
Delivery Date described above.

Basic Rent for the 1060 Space shall commence (the “1060 Basic Rent Commencement
Date”) on the date which is one hundred eighty (180) days after the 1060
Delivery Date described above. Additional Rent for the 1060 Space shall commence
(the “1060 Additional Rent Commencement Date”) when the first of the following
occurs:

(a) One (1) day after a Certificate of Occupancy is granted by the proper
governmental agency, or if the governmental agency having jurisdiction over the
area in which the Premises are situated does not issue certificates of
occupancy, then one (1) day after certification by Landlord’s architect or
contractor that the Tenant Improvements for the 1060 Space has been completed;
or

(b) Upon the occupancy of the 1060 Space by any of Tenant’s operating personnel
(other than in connection with Tenant’s personnel performing or overseeing any
of the Tenant Improvements); or

(c) The date which is one hundred eighty (180) days after the 1060 Delivery Date
described above.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.4. If Landlord, for any reason whatsoever, cannot deliver possession
of said Premises to Tenant on the dates hereinbefore specified, this Lease shall
not be void or voidable; no obligation of Tenant shall be affected thereby; nor
shall Landlord or Landlord’s agents be liable to Tenant for any loss or damage
resulting therefrom; but in that event, the Commencement Date and termination
date of this Lease, and all other dates affected thereby, shall be revised to
conform to the date of Landlord’s actual delivery of possession, as specified in
Section 1.3 above. Notwithstanding anything to the contrary in this Lease, in
the event the 1020 Delivery Date does not occur on or before the expiration of
the one hundred eightieth (180th) day following the Anticipated 1020 Delivery
Date (subject to force majeure delays), and provided Tenant is ready to commence
construction of Tenant’s Work on such date, Tenant shall have the right to
terminate this Lease by written notice to Landlord given within thirty (30) days
of such date, in which event this Lease shall terminate fifteen (15) days after
Landlord’s receipt of such written notice and all sums paid by Tenant to
Landlord under this Lease, if any, shall be refunded to Tenant. If Tenant fails
to give Landlord written notice within such 30-day period, Tenant’s right to
terminate pursuant to the provisions hereof shall lapse and be of no further
force or effect and this Lease shall remain in full force and effect.

The parties acknowledge that Landlord is currently performing renovations to
portions of the common areas of the 1020 Building and the 1060 Building,
including renovations to the building exteriors, rooflines, landscaping,
hardscape, and new outdoor amenity areas, lobby, restrooms, first floor shower,
elevators and elevator cabs (the “Landlord Renovation Work”). The Landlord
Renovation Work shall be generally consistent with the work described on the
plans listed on Exhibit “C-1” attached hereto, which plans have been provided to
Tenant. Tenant acknowledges and agrees that the Landlord Renovation Work may not
be completed before the 1020 Delivery Date or the 1060 Delivery Date and that,
notwithstanding anything contained in this Lease to the contrary, the 1020
Delivery Date, 1060 Delivery Date, Commencement Date, and Tenant’s obligation to
pay all rent as described in this Lease, shall not be postponed or affected
because of Landlord continuing the Landlord Renovation Work in the 1020 Building
or the 1060 Building or elsewhere in the Complex.

Section 1.5. As used herein, the “Complex” shall mean and include all of the
land shown on Exhibit “B” attached hereto and incorporated herein by this
reference, and all of the buildings, improvements, fixtures and equipment now or
hereafter situated on said land.

Section 1.6. Said leasing is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.

Section 1.7. In accordance with Civil Code Section 1938, Landlord hereby
discloses that no inspection has been performed by a Certified Access Specialist
with respect to the interior of the Premises to determine if the Premises meets
applicable construction-related accessibility standards pursuant to California
Civil Code Section 55.53. Further, with respect to the Common Areas of the
Complex in which the Premises is located, Landlord hereby discloses that the
Common Areas of the Complex in which the Premises is located have not undergone
an inspection by a Certified Access Specialist to determine if the Premises
meets applicable construction-related accessibility standards pursuant to
California Civil Code Section 55.53. In accordance with Civil Code
Section 1938(e), Landlord hereby states the following:

 

- 3 -



--------------------------------------------------------------------------------

A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs to correct violations of the construction-related
accessibility standards within the premises.

In connection therewith: (i) Tenant hereby assumes all risk of, and agrees that
Landlord shall not be liable for, any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) sustained as a result of the Premises not having been inspected by a
Certified Access Specialist (CASp); (ii) Tenant hereby acknowledges and agrees
that Tenant’s indemnity obligations set forth in the Lease shall include any and
all claims relating to or arising as a result of the Premises not having been
inspected by a Certified Access Specialist (CASp) or any suit brought against
Landlord for the Common Areas of the Complex if a visit to Tenant’s Premises is
wholly or partially the triggering basis for such a suit against Landlord; and
(iii) Landlord may require, as a condition to its consent to any alterations,
additions or improvements, that any architect retained by Tenant in connection
with such alterations, additions or improvements be certified as a Certified
Access Specialist (CASp), and that following the completion of such alterations,
additions or improvements, including the placement of trade fixtures and
furnishings within the Premises, such architect shall certify the Premises as
meeting all applicable construction-related accessibility standards pursuant to
California Civil Code Section 55.53.

Tenant may, at its sole risk and expense and upon written notice to Landlord and
mutual agreement as to time and manner, elect to have the Premises inspected by
a CASp for purposes of determining whether or not the Premises comply with all
of the applicable construction-related accessibility standards under California
law (“Tenant CASp Inspection”). Any such Tenant CASp Inspection shall be
performed in a non-invasive manner to the Premises and/or the Common Areas of
the Complex and in a manner which would not disturb, endanger or interfere with
any other tenants or occupants of the Complex or their customers or invitees. It
is the express intent and understanding of the parties that Tenant’s right to
perform such Tenant CASp Inspection shall be solely for Tenant’s own benefit,
and Landlord and any parent, subsidiary or affiliate of Landlord, and their
respective employees, agents, representatives, officers, members, managers,
directors and shareholders (herein, the “Landlord Parties”) shall have no duty
or responsibility whatsoever of any kind for any claims, expenses, actions,
repairs, alterations, modifications, damages, liabilities, or losses arising
from or in connection with such Tenant CASp Inspection (“CASp Inspection
Claims”) or the reports or recommendations resulting therefrom (each or
collectively “CASp Inspection Results”). Tenant also agrees to correct any
violations of construction related accessibility standards identified in such
CASp Inspection Results at Tenant’s sole cost and expense, and to indemnify,
defend, and hold harmless Landlord and Landlord Parties from and against any and
all CASp Inspection Claims or CASp Inspection Results arising from or in
connection with such Tenant CASp Inspection.

Further, Tenant hereby agrees that it shall not provide or distribute the Tenant
CASp Inspection Results to anyone other than Tenant’s contractors, attorneys,
and other agents (collectively the “Tenant Parties”), and Tenant shall keep the
CASp Inspection Results strictly confidential and shall not, without Landlord’s
prior written consent, disclose, reproduce or distribute the CASp Inspection
Results to anyone other than Tenant Parties on a need-to-know basis. Prior to
disclosing all or any portion of the CASp Inspection Results to any Tenant
Party, Tenant shall first inform each such party regarding the confidential
nature of the CASp Inspection Results. Tenant shall be fully liable and
responsible for any breach of confidentiality by any Tenant Party.

 

- 4 -



--------------------------------------------------------------------------------

The parties acknowledge that at any time during the demised term hereof after
the Commencement Date the Common Areas of the Complex, or any portion thereof,
are required to be modified to comply with the ADA, then Landlord shall make the
improvements necessary to make any such areas comply with the provisions of the
ADA and the cost thereof shall be reimbursed by Tenant to Landlord as a portion
of the management, maintenance and repair expenses of the Common Areas of the
Complex pursuant to the provisions of Article 7. Tenant agrees and acknowledges
that at any time during the demised term hereof (including if required as a
condition of issuance of any building permit for the Tenant Improvements or
subsequent improvements or alterations in the Premises) that the Premises are
required to be modified to comply with the ADA, then Tenant shall, at Tenant’s
sole cost and expense, make the improvements necessary to make the Premises
comply with the provisions of the ADA.

Section 1.8. Provided this Lease is in full force and effect and Tenant is not,
at the time of giving the notice described below or at any time thereafter until
commencement of the option term, in default under any of the terms, conditions
and covenants of this Lease beyond any applicable notice or cure periods, and
subject to the terms and conditions set forth herein, Tenant shall be granted
the option to extend the demised term of this Lease, either with regards to the
1020 Space only or for all of the Premises (provided Tenant never exercised
Tenant’s Termination Option), for one (1) consecutive period of five (5) years
(the “option term”) as provided below:

(a) Tenant shall notify Landlord in writing of Tenant’s exercise of the option
to extend the Lease (which notice shall expressly state whether Tenant’s
exercise of the option applies to just the 1020 Space or the entire Premises)
not less than nine (9), nor more than twelve (12), full calendar months prior to
the expiration of the demised term;

(b) The option term will commence on the day after the expiration of the initial
term and shall terminate five (5) years later;

(c) There shall be no further option to extend, there shall be no Landlord
inducement, and Landlord shall not be required to perform any improvements in
the Premises or the buildings prior to or during the option term;

(d) The option to extend can be exercised only by Versartis, Inc. for its sole
use of the Premises and may not be transferred or assigned to any sublessee,
assignee or other party, nor may this option be exercised by Versartis, Inc. for
the Premises by any sublessee, assignee or party other than Versartis, Inc.;

(e) The then current payments for Additional Rent shall continue to be adjusted
during the option term pursuant to the provisions of this Lease;

(f) The Basic Rent as described herein below for each year of the option term
shall (subject to the provisions hereof) equal the Fair Market Rental Value
(hereinafter defined). “Fair Market Rental Value” shall mean the market rent,
including annual increases (if any), being charged on the first day of the
option term for similar space in buildings of comparable quality as the building
(or buildings as may be applicable) in which the Premises is situate which are
located in similar areas of the Cities of Menlo Park and Palo Alto. In
determining

 

- 5 -



--------------------------------------------------------------------------------

the Fair Market Rental Value comparable transactions shall be considered,
including without limitation, length of lease term, landlord and tenant
inducements and rent increases, if and to the extent then a part of market
conditions. The rent on comparable leases shall be adjusted to reflect the value
or cost of such inducements since neither Landlord nor Tenant shall have any
obligation to pay or perform any such inducements (except for rent increases if
applicable). For purposes of the determination of Fair Market Rental Value it
shall be assumed the Landlord and Tenant are each ready, willing and able to
enter into such a lease but are under no compulsion to do so.

Within twenty (20) calendar days after Tenant’s written notice of exercise,
Tenant shall advise Landlord of its estimate of the Fair Market Rental Value for
the Premises. Landlord, within twenty (20) calendar days thereafter, shall
advise Tenant in writing of its estimate of the Fair Market Rental Value. During
the next twenty (20) calendar days the parties shall meet and confer for the
purpose of agreeing upon Fair Market Rental Value. If the parties are then
unable to agree, then the Fair Market Rental Value shall be determined by an
appraisal as herein set forth and the Fair Market Rental Value as so determined
shall be binding upon Landlord and Tenant. Within ninety (90) calendar days
after the Tenant’s notice of exercise, Landlord and Tenant shall each appoint an
appraiser and notify the other party in writing of its choice. Thereupon, the
two appraisers so elected shall elect a third appraiser within thirty
(30) calendar days of their appointment, unless during such period the two
appraisers shall have agreed upon a Fair Market Rental Value, or have reconciled
their appraisals to within ten percent (10%) of each other in which event the
average of the two appraisals will be the Fair Market Rental Value, in which
case their determination shall be final and binding. If the two appraisers shall
be unable to agree upon a third appraiser, then the Landlord and Tenant shall
immediately request the Presiding Judge of the San Mateo County Superior Court
to make such selection. The three appraisers shall meet and confer for a period
not to exceed sixty (60) calendar days and the determination of Fair Market
Rental Value by a majority of the three shall be final and binding. In the event
that a majority cannot agree, then the third (neutral) appraiser shall direct
each of the party appraisers to review their appraisals for a period of seven
(7) calendar days and return to a meeting of the three appraisers within five
(5) calendar days thereafter with each respective party appraiser having
indicated their final appraisal of Fair Market Rental Value in a sealed envelope
and signed by that appraiser. The third appraiser will do the same. The
envelopes will be opened in the presence of the three appraisers and the Fair
Market Rental Value of the party appraiser which is closest to the Fair Market
Rental Value of the third appraiser will be the final Fair Market Rental Value
and binding on the parties. Each party shall bear the cost of the appraiser
selected by it and the cost of the third appraiser shall be shared equally
(including all costs associated with an appointment by the Superior Court of San
Mateo, if applicable, regardless of which party filed the application). To be
appointed as an appraiser the person so appointed shall hold the professional
designation of MAI awarded by the American Institute of Real Estate Appraisers
or such designation as may then be the preeminent professional designation, hold
any licenses which may then be required by law, and have at least five (5) years
current experience appraising commercial/light industrial properties in San
Mateo County. The third (neutral) appraiser shall not have had any personal,
social or business relationship with either party or any of its personnel during
the preceding five (5) years.

Notwithstanding the foregoing to the contrary, in no event shall the Basic Rent
for each year of the option term be reduced below the Basic Rent payable by
Tenant for the last year (or partial year) of the original demised term.

 

- 6 -



--------------------------------------------------------------------------------

When the Basic Rent for the option term is determined pursuant to the above
provisions, the parties shall promptly execute an amendment to this Lease
stating the Basic Rent to be paid during the option term. In the event Tenant
has retained the services of a real estate broker to represent Tenant during the
negotiations of the option term, it is expressly understood that Landlord shall
have no obligation for the payment of all or any part of a real estate
commission or other brokerage fee to Tenant’s real estate broker in connection
therewith. Tenant shall be solely responsible for the payments of fees for
services rendered to Tenant by such broker in connection with the option term.

ARTICLE 2 - RENT

Section 2.1. Basic Rent. Tenant agrees to pay to Landlord without deduction,
recoupment, offset, prior notice, or demand, and Landlord agrees to accept as
Basic Rent for the Premises the following:

(A) For the 1020 Space:

from the 1020 Space Basic Rent Commencement Date to and including the last day
of the twelfth (12th) full calendar month thereafter (herein, the “first (1st)
Rent Year” and the succeeding anniversaries thereof are herein referred to as
the “Rent Years”), the amount of Two Million Three Hundred Seventy Eight
Thousand Sixteen Dollars ($2,378,016.00) per annum, payable in twelve (12) equal
monthly installments of One Hundred Ninety Eight Thousand One Hundred Sixty
Eight Dollars ($198, 168.00);

during the second (2nd) Rent Year, the amount of Two Million Four Hundred Forty
Nine Thousand Three Hundred Fifty Six and 38/100 Dollars ($2,449,356.48) per
annum, payable in twelve (12) equal monthly installments of Two Hundred Four
Thousand One Hundred Thirteen and 04/100 Dollars ($204,113.04);

during the third (3rd) Rent Year, the amount of Two Million Five Hundred Twenty
Two Thousand Eight Hundred Thirty Seven and 16/100 Dollars ($2,522,837.16) per
annum, payable in twelve (12) equal monthly installments of Two Hundred Ten
Thousand Two Hundred Thirty Six and 43/100 Dollars ($210,236.43);

during the fourth (4th) Rent Year, the amount of Two Million Five Hundred Ninety
Eight Thousand Five Hundred Twenty Two and 27/100 Dollars ($2,598,522.27) per
annum, payable in twelve (12) equal monthly installments of Two Hundred Sixteen
Thousand Five Hundred Forty Three and 52/100 Dollars ($216,543.52);

during the fifth (5th) Rent Year, the amount of Two Million Six Hundred Seventy
Six Thousand Four Hundred Seventy Seven and 94/100 Dollars ($2,676,477.94) per
annum, payable in twelve (12) equal monthly installments of Two Hundred Twenty
Three Thousand Thirty Nine and 83/100 Dollars ($223,039.83);

during the sixth (6th) Rent Year, the amount of Two Million Seven Hundred Fifty
Six Thousand Seven Hundred Seventy Two and 28/100 Dollars ($2,756,772.28) per
annum, payable in twelve (12) equal monthly installments of Two Hundred Twenty
Nine Thousand Seven Hundred Thirty One and 02/100 Dollars ($229,731.02);

 

- 7 -



--------------------------------------------------------------------------------

during the seventh (7th) Rent Year, the amount of Two Million Eight Hundred
Thirty Nine Thousand Four Hundred Seventy Five and 44/100 Dollars
($2,839,475.44) per annum, payable in twelve (12) equal monthly installments of
Two Hundred Thirty Six Thousand Six Hundred Twenty Two and 95/100 Dollars
($236,622.95); and

from the commencement of the eighth (8th) Rent Year through the expiration of
the initial demised term, the amount of Two Hundred Forty Three Thousand Seven
Hundred Twenty One and 64/100 Dollars ($243,721.64) per month.

(B) For the 1060 Space:

from the 1060 Space Basic Rent Commencement Date to and including the last day
of the first (1st) Rent Year, the amount of One Hundred Thousand Two Hundred
Thirty Four Dollars ($100,234.00) per month;

during the second (2nd) Rent Year, the amount of One Million Two Hundred Thirty
Eight Thousand Eight Hundred Ninety Two and 24/100 Dollars ($1,238,892.24) per
annum, payable in twelve (12) equal monthly installments of One Hundred Three
Thousand Two Hundred Forty One and 02/100 Dollars ($103,241.02);

during the third (3rd) Rent Year, the amount of One Million Two Hundred Seventy
Six Thousand Fifty Nine Dollars ($1,276,059.00) per annum, payable in twelve
(12) equal monthly installments of One Hundred Six Thousand Three Hundred Thirty
Eight and 25/100 Dollars ($106,338.25);

during the fourth (4th) Rent Year, the amount of One Million Three Hundred
Fourteen Thousand Three Hundred Forty and 78/100 Dollars ($1,314,340.78) per
annum, payable in twelve (12) equal monthly installments of One Hundred Nine
Thousand Five Hundred Twenty Eight and 40/100 Dollars ($109,528.40);

during the fifth (5th) Rent Year, the amount of One Million Three Hundred Fifty
Three Thousand Seven Hundred Seventy One Dollars ($1,353,771.00) per annum,
payable in twelve (12) equal monthly installments of One Hundred Twelve Thousand
Eight Hundred Fourteen and 25/100 Dollars ($112,814.25);

during the sixth (6th) Rent Year, the amount of One Million Three Hundred Ninety
Four Thousand Three Hundred Eighty Four and 13/100 Dollars ($1,394,384.13) per
annum, payable in twelve (12) equal monthly installments of One Hundred Sixteen
Thousand One Hundred Sixty Eight and 68/100 Dollars ($116, 198.68);

during the seventh (7th) Rent Year, the amount of One Million Four Hundred
Thirty Six Thousand Two Hundred Fifteen and 65/100 Dollars ($1,436,215.65) per
annum, payable in twelve (12) equal monthly installments of One Hundred Nineteen
Thousand Six Hundred Eighty Four and 64/100 Dollars ($119,684.64); and

from the commencement of the eighth (8th) Rent Year through the expiration of
the initial demised term, the amount of One Hundred Twenty Three Thousand Two
Hundred Seventy Five and 18/100 Dollars ($123,275.18) per month.

Basic Rent shall be paid monthly in advance on the first (1st) day of each
calendar month during the demised term of this Lease.

 

- 8 -



--------------------------------------------------------------------------------

Section 2.2. For the purpose of this Lease, a year shall be twelve (12) calendar
months, commencing with the first day of the first full calendar month of the
demised term and the succeeding anniversaries thereof. For any period prior to
the commencement of the first year or subsequent to the end of the last year of
the demised term, or for any partial calendar month, rent shall be prorated on
the basis of the rental rate then payable.

Section 2.3. All sums payable and all statements deliverable to Landlord by
Tenant under this Lease shall be paid and delivered at Sixty 31st Avenue, San
Mateo, California 94403-3404, or at such other place as Landlord may from time
to time direct by notice to Tenant and all such sums shall be paid in lawful
money of the United States. Tenant shall have the right, upon no less than
thirty (30) days’ prior written notice thereof to Landlord, to make all payments
of Basic Rent and Additional Rent to Landlord by using Automated Clearing House
(“ACH”) disbursements, provided that Tenant complies with Landlord’s reasonable
criteria for such ACH disbursement, including without limitation, that Tenant
provides to Landlord an email confirmation of each ACH disbursement with the
following information: (i) name of the Tenant making the payment,
(ii) Landlord’s property number (to be provided by Landlord); (iii) date that
ACH will be posted to Landlord’s account, (iv) total dollar amount and the
detail of each item and amount paid, and (v) a name, email address and phone
number of the responsible contact for questions regarding the ACH disbursement.
Landlord agrees to cooperate with Tenant to complete all necessary forms in
order to accomplish such method of payment within thirty (30) days of Tenant’s
written request. Tenant shall have the right to change its method of rent
payments upon no less than thirty (30) days’ prior written notice thereof to
Landlord.

Section 2.4. Tenant, concurrently with Tenant’s execution of this Lease, shall
pay to the Landlord the following:

(A) One Hundred Ninety Eight Thousand One Hundred Sixty Eight Dollars ($198,
168.00) which shall be applied by Landlord to the first Basic Rent to become due
and payable under this Lease for the 1020 Space, and

(B) Tenant shall provide Landlord with an unconditional, clean, irrevocable,
standby letter of credit (the “Letter of Credit”), payable on sight with the
bearer’s draft in the amount of Two Million Three Hundred Seventy Eight Thousand
Sixteen Dollars ($2,378,016.00) issued by and drawn on an institution reasonably
acceptable to Landlord (the “Issuing Bank”). Landlord hereby approves JP Morgan
Chase as an acceptable Issuing Bank. Notwithstanding the foregoing, in the event
that Tenant does not exercise Tenant’s Termination Option, the amount of the
Letter of Credit shall, on or before November 1, 2017, without any request or
notice requirements by Landlord, be increased to the amount of Three Million
Five Hundred Eighty Thousand Eight Hundred Twenty Four Dollars ($3,580,824.00).
Tenant shall first provide Landlord with a draft letter of credit for Landlord’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. The Letter of Credit shall permit partial drawings and shall state
that it shall be payable against sight drafts presented by Landlord, accompanied
by Landlord’s statement that either (i) a default exists under the Lease, or
(ii) the Letter of Credit is scheduled to expire within thirty (30) days of the
date of Landlord’s statement and Landlord has not received a replacement letter
of credit, or (iii) Tenant has become insolvent, and that said drawing is in
accordance with the terms and conditions of this Lease; no other document or
certification from Landlord shall be required to negotiate the Letter of Credit.
The Letter of Credit must state that all charges (including without limitation
transfer fees) will be charged to the account of Tenant and not to Landlord.
Landlord may designate any bank as Landlord’s advising bank for collection
purposes and any sight drafts for the collection of the Letter of Credit may be
presented by the advising bank on Landlord’s behalf.

 

- 9 -



--------------------------------------------------------------------------------

The Letter of Credit shall be for an initial term of at least one (1) year and
shall be reasonably acceptable to Landlord in both form and substance. The
Letter of Credit shall be automatically renewed, without amendment, for
continuing consecutive one (1) year (or longer) periods unless, at least thirty
(30) days prior to any such date of expiration, the issuer gives written notice
to Landlord that the Letter of Credit will not be renewed, in which case
Landlord shall be able to draw the full amount of the Letter of Credit. The
Letter of Credit shall not expire until at least the date which is sixty
(60) days after the scheduled expiration date of this Lease.

The beneficiary designation in the Letter of Credit shall include Landlord and
Landlord’s “successors and/or assigns as their interests may appear” and the
Letter of Credit shall be assignable and shall include the Issuing Bank’s
acknowledgment and agreement that the Letter of Credit is assignable to
Landlord’s Lender and that, in such event, the Issuing Bank agrees to treat
Landlord’s Lender as a beneficiary thereunder, entitling Landlord’s Lender to
the same rights afforded to Landlord, as beneficiary thereunder.

Upon a default by Tenant under this Lease, Landlord shall be entitled to draw
against the Letter of Credit in the amount of the delinquent Basic Rent or
Additional Rent or any other expense, loss or damage that Landlord may suffer
because of Tenant’s default. Upon Tenant’s insolvency, Landlord shall be
entitled to draw against the entire amount of the Letter of Credit and any
excess amounts shall be held by Landlord as collateral for Lease obligations.
Landlord shall not be required to exhaust its remedies against Tenant before
having recourse to the Letter of Credit or to any other form of collateral held
by Landlord or to any other remedy available to Landlord at law or in equity,
and Tenant shall forthwith upon demand restore said Letter of Credit to the
original sum.

Provided that (i) at each such date Tenant is not in default under this Lease
beyond any applicable notice or cure periods, (ii) Tenant has completed a
successful initial public offering and remains a publicly traded company entity,
and (iii) Tenant has delivered evidence reasonably satisfactory to Landlord that
Tenant is Profitable (as herein defined), then from and after the (A) thirty
seventh (37th) anniversary of the Commencement Date, Tenant may cause the amount
of the Letter of Credit to be reduced to an amount equal to six (6) months’ of
the then-existing Basic Rent, and (B) sixty first (61st) anniversary of the
Commencement Date, Tenant may cause the amount of the Letter of Credit to be
reduced to an amount equal to three (3) months’ of the then-existing Basic Rent.
As used herein, the term “Profitable” means for the preceding four (4) full
calendar quarters, Tenant shall have Free Cash Flow (as herein defined) in the
aggregate sum greater than One Dollar ($1.00). As used herein, the term “Free
Cash Flow” means cash flow from operations, minus capital expenses, each as
determined by generally accepted accounting principles (“GAAP”) in the United
States.

Section 2.5. Additional Rent. Beginning with the Commencement Date (with regards
to the 1020 Space) and beginning with the 1060 Additional Rent Commencement Date
(with regards to the 1060 Space), Tenant shall pay to Landlord the following, in
addition to the Basic Rent and as Additional Rent, whether or not the same to be
designated as such, and Additional Rent shall be included in the term “rent”
wherever used in this Lease; and, unless another time shall be expressly
provided for the payment thereof, all rent and Additional Rent shall be due and
payable together with the next succeeding installment of Basic Rent; and
Landlord shall have the same remedies for failure to pay the same as for a
nonpayment of Basic Rent:

 

- 10 -



--------------------------------------------------------------------------------

(a) Tenant’s proportionate share of expenses for the operation, management,
maintenance and repair of the building(s) (including common areas of the
building(s)) in which the Premises are located and Common Areas of the Complex
as set forth in Article 7, and

(b) Tenant’s proportionate share of all utilities relating to the building(s) in
which the Premises are located as set forth in Article 11, and

(c) Tenant’s proportionate share of all Real Property Taxes relating to the
Complex as set forth in Article 12, and

(d) Tenant’s proportionate share of all insurance premiums relating to the
Complex, as set forth in Article 15, and

(e) All charges, costs and expenses which Tenant is required to pay hereunder,
together with all interest and penalties, costs and expenses, including
attorneys’ fees and legal expenses, that may accrue thereto in the event of
Tenant’s failure to pay such amounts, and all damages, reasonable costs and
expenses which Landlord may incur by reason of default of Tenant or failure on
Tenant’s part to comply with the terms of this Lease.

Tenant shall pay to Landlord monthly, in advance, Tenant’s proportionate share
of an amount estimated by Landlord to be Landlord’s approximate average monthly
expenditure for such Additional Rent items, which estimated amount shall be
reconciled at the end of each calendar year as compared to Landlord’s actual
expenditure for said Additional Rent items, with Tenant paying to Landlord, upon
demand, any amount of actual expenses expended by Landlord in excess of said
estimated amount, or Landlord refunding to Tenant (providing Tenant is not in
default in the performance of any of the terms, covenants and conditions of this
Lease) any amount of estimated payments made by Tenant in excess of Landlord’s
actual expenditures for said Additional Rent items.

If the 1060 Building does not have at least one hundred percent (100%) of the
rentable area thereof occupied at all times during any calendar year period
during the demised term, then the variable portion of all charges, costs and
expenses which Tenant is required to pay herein (including expenses for the
operation, management, maintenance and repair of the 1060 Building [including
common areas of the 1060 Building] and Common Areas of the Complex, all
utilities relating to the 1060 Building and the Complex, and all Real Property
Taxes and insurance premiums relating to the Complex) (herein, the “Operating
Expenses”) for such period shall be deemed to be equal to the total of the
variable portion of such Operating Expenses which would have been incurred by
Landlord if one hundred percent (100%) of the rentable area of the 1060 Building
had been occupied for the entirety of such calendar year with all tenants paying
full rent, as contrasted with free rent, half rent or the like.

Tenant’s payment for such Additional Rent as of the commencement of the term of
this Lease shall be Twenty Two Thousand Dollars ($22,000.00) per month with
respect to the 1020 Space and Eleven Thousand One Hundred Dollars ($11, 100.00)
per month with respect to the 1060 Space.

 

- 11 -



--------------------------------------------------------------------------------

The respective obligations of Landlord and Tenant under this Article shall
survive the expiration or other termination of the demised term of this Lease,
and if the demised term hereof shall expire or shall otherwise terminate on a
day other than the last day of a calendar year, the actual Additional Rent
incurred for the calendar year in which the demised term hereof expires or
otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365. Landlord shall endeavor to provide
Landlord’s reconciliation statement for the final year of the demised term of
this Lease to Tenant no later than one hundred eighty (180) days following the
expiration of the last fiscal year of the demised term of this Lease.

Section 2.6. Any amount due from Tenant to Landlord that is not paid when due
shall bear interest at the lesser of (i) ten percent (10%) per annum or (ii) the
highest rate then permitted to be charged on late payments under leases under
California law; provided, however, the payment of any such interest shall not
excuse or cure the default upon which such interest accrued. Tenant acknowledges
and agrees that payment of such interest on late payments is reasonable
compensation to Landlord for the additional costs incurred by Landlord caused by
such late payment, including, but not limited to, collection and administration
expenses and the loss of the use of the money that was late in payment.

ARTICLE 3 - LANDLORD’S WORK - TENANT’S WORK

Section 3.1. Except for the Landlord Renovation Work and except as otherwise
expressly set forth in this Lease, Landlord shall not be required to perform any
other work in the Premises; and except for the Landlord Renovation Work and
except for Landlord’s delivery obligations expressly set forth in Section 1.2
above, Tenant accepts the Premises in an “as is” condition.

Section 3.2. Tenant, at Tenant’s sole cost, shall provide certain interior
improvements (“Tenant Improvements”) in the Premises in accordance with the 1020
and 1060 preliminary plans and specifications set forth in the attached Exhibit
“C-2” (the 1020 and 1060 preliminary plans, as approved as noted by Landlord,
shall collectively be referred to herein as the “Preliminary Plans”), which
Preliminary Plans shall be replaced by detailed plans and specifications
therefor which must show improvements which are substantially the same as those
shown on the Preliminary Plans and which must be approved, in writing, by
Landlord before work is commenced and which detailed plans and specifications,
once approved, shall become Exhibit “C” hereto. Landlord shall not unreasonably
withhold, condition or delay approval of Tenant’s plans and specifications for
the Tenant Improvements. As part of the Tenant Improvements, Tenant shall
install an electrical submeter to the 1060 Space to serve the 1060 Space.

The Tenant Improvements will be constructed in accordance with detailed plans
and specifications therefor to be prepared by a reputable licensed architect,
under Tenant’s direction, which architect shall be approved by Landlord.
Landlord shall not unreasonably withhold, condition or delay approval of
Tenant’s architect and Landlord hereby approves of Albert Chiang of CAC
Architects, 400 Brannan Street, Suite 1, San Francisco, CA 94107, as Tenant’s
architect with respect to the Tenant Improvements. Immediately following
approval of the plans and specifications, Tenant shall apply for all requisite
building permits and approvals for construction of the Tenant Improvements.
Promptly following issuance of building permits (if required), Tenant shall
cause the Tenant Improvements to be constructed by a reputable

 

- 12 -



--------------------------------------------------------------------------------

general contractor licensed to do business in the State of California which
contractor shall be reasonably approved by Landlord (the “General Contractor”)
and diligently prosecuted to completion in a good and workmanlike manner in
accordance with the approved plans and specifications. Tenant shall have the
right to make changes to the plans and specifications from time to time provided
such changes are approved in advance in writing by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord hereby
approves each of the following general contractors as an approved General
Contractor for the Tenant Improvements: (1) Cody/Brock Commercial Builders 1021
Howard Ave, Suite D San Carlos, CA 94070; and (2) MAI Constructions, 50
Bonaventura Drive, San Jose, CA 95134. Landlord shall have the right to monitor
the construction of the Tenant Improvements for conformance with the plans and
specifications. Any deviations from the plans and specifications reported by
Landlord to Tenant shall be corrected promptly. Tenant agrees to hold, or cause
the General Contractor to hold, on-site weekly construction meetings at a time
made known to Landlord’s representative who shall have the right to attend such
meetings for the purpose of monitoring the progress of the construction.
Landlord’s representative shall also have access to the Premises at all times
during construction for the purpose of inspecting the work in progress.

In connection with any Tenant’s work in the Premises, including the Tenant
Improvements, Tenant and its General Contractor agree to comply with the
provisions of the Insurance Requirements, attached hereto as Exhibit “D” and
made a part hereof. In addition, Tenant shall, during the course of any Tenant’s
work, including the Tenant Improvements, obtain and maintain, at its expense,
builders’ risk insurance for the amount of the completed value thereof on
all-risk form insuring the interests of Tenant, Landlord, and any contractors
and subcontractors.

Within ten (10) days following Tenant’s completion thereof, Tenant shall furnish
Landlord with a complete set of the final “For Construction” plans therefor in
AutoCAD format, including all x-refs, fonts and plot files.

Section 3.3. Except for any obligations of Landlord as expressly set forth in
this Lease, any additional work to be performed during the demised term hereof
shall be performed at the sole cost of Tenant in accordance with detailed plans
and specifications therefor which must be approved, in writing, by Landlord
(which approval shall not be unreasonably withheld, delayed or conditioned)
before work is commenced and otherwise pursuant to the provisions of Section 3.2
above.

ARTICLE 4 - USE

Section 4.1. Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office use and for no other purpose. Tenant shall not do or permit to be done in
or about the Premises or the Complex nor bring or keep or permit to be brought
or kept in or about the Premises or the Complex anything which is prohibited by
or will in any way increase the existing rate of (or otherwise affect) fire or
any insurance covering the Complex or any part thereof, or any of its contents,
or will cause a cancellation of any insurance covering the Complex or any part
thereof, or any of its contents. Tenant shall not do or permit to be done
anything in, on or about the Premises or the Complex which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Complex or injure or annoy them, or use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises or the Complex.

 

- 13 -



--------------------------------------------------------------------------------

No sale by auction shall be permitted on the Premises. Tenant shall not place
any loads upon the floors, walls, or ceiling which endanger the structure, or
place any harmful fluids or other materials in the drainage system of the
buildings, or overload existing electrical or other mechanical systems. No waste
materials or refuse shall be dumped upon or permitted to remain upon any part of
the Premises or outside of the buildings in which the Premises are a part,
except in trash containers placed inside exterior enclosures designated by
Landlord for that purpose or inside of the buildings proper where designated by
Landlord. No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain outside the Premises or on any portion of Common Areas of
the Complex. No loudspeaker or other device, system or apparatus which can be
heard outside the Premises shall be used in or at the Premises without the prior
written consent of Landlord. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises. Tenant shall indemnify, defend and hold
Landlord harmless against any loss, expense, damage, attorneys’ fees, or
liability arising out of failure of Tenant to comply with any applicable law.
Tenant shall comply with any covenant, condition, or restriction (“CC&R”)
affecting the Premises as of the date of this Lease, as well as any future CC&R
affecting the Premises; provided, however, Tenant shall not be required to
comply with any future CC&R that materially and adversely interferes with
Tenant’s rights expressly set forth in this Lease and/or Tenant’s use of the
Premises for the Permitted Use pursuant to the terms of this Lease. The
provisions of this Article are for the benefit of Landlord only and shall not be
construed to be for the benefit of any tenant or occupant of the Complex.
Subject to damage or casualty repairs and events beyond the control of Landlord,
Tenant shall have access to the Premises during the demised term twenty-four
(24) hours a day, seven (7) days a week.

ARTICLE 5 - RULES AND REGULATIONS AND COMMON AREA

Section 5.1. Subject to the terms and conditions of this Lease and the Rules and
Regulations attached hereto as Exhibit “F”, Tenant and Tenant’s employees,
invitees and customers shall, in common with other occupants of the Complex in
which the Premises are located, and their respective employees, invitees and
customers, and others entitled to the use thereof, have the non-exclusive right
to use the access roads, parking areas, and facilities provided and designated
by Landlord for the general use and convenience of the occupants of the Complex
in which the Premises are located, which areas and facilities are referred to
herein as “Common Area”. This right shall terminate upon the termination of this
Lease. Landlord reserves the right from time to time to make changes in the
shape, size, location, amount and extent of Common Areas. Landlord further
reserves the right to promulgate such other reasonable non-discriminatory rules
and regulations relating to the use of the Common Area, and any part or parts
thereof, as Landlord may deem appropriate for the best interest of the occupants
of the Complex. Landlord shall not enforce any rule or regulation against Tenant
that Landlord is not then generally enforcing against all other tenants in the
Complex or in a manner that differs in any material respect from the manner in
which Landlord is enforcing the applicable rule or regulation against other
tenants in the Complex. The Rules and Regulations shall be binding upon Tenant
upon delivery of a copy of them to Tenant, and Tenant shall abide by them and
cooperate in their observance. Such Rules and Regulations may be amended by
Landlord from time to time, with advance notice to Tenant, and all amendments
shall be effective thirty (30) days after delivery of a copy to Tenant. Landlord
shall not be responsible to Tenant for the non-performance by any other tenant
or occupant of

 

- 14 -



--------------------------------------------------------------------------------

the Complex of any of said Rules and Regulations. If a conflict or inconsistency
exists between the Rules and Regulations and the provisions of the remaining
portion of this Lease, then the provisions of the remaining portion of this
Lease shall control. As used herein, the terms “rules and regulations” or “Rules
and Regulations” shall be deemed to refer to all rules and regulations set forth
on Exhibit “F”, as well as any other rules and regulations promulgated and/or
amended by Landlord in accordance with the terms of this Section 5.1.

Landlord shall operate, manage and maintain the Common Area in a manner
reasonably similar to similar common areas of comparable buildings in the
vicinity of the Complex. Notwithstanding the foregoing, the manner in which the
Common Area shall be maintained and the expenditures for such maintenance shall
be at the sole discretion of Landlord made in good faith.

Notwithstanding anything to the contrary contained herein, subject to damage or
casualty, applicable legal requirements, Landlord’s repair and maintenance
obligations and events beyond the control of Landlord, in the event Landlord
makes any voluntary permanent changes to the Complex or any portion thereof
after completion of the Landlord Renovation Work that unreasonably and
materially interferes with or unreasonably and materially limits (a) Tenant’s
ingress to or egress from the Premises, (b) Tenant’s use of the Premises for the
Permitted Use in accordance with the terms of this Lease, or (c) Tenant’s
parking and signage rights expressly set forth in this Lease, and such changes
prevent Tenant from operating Tenant’s business in the Premises for five
(5) consecutive business days or more, then the Basic Rent and Additional Rent
due under this Lease (except utilities which Tenant shall continue to pay for in
accordance with the terms of this Lease) shall be abated thereafter during the
period Tenant is prevented from operating its business in the Premises until
such time as any such changes do not so unreasonably and materially interfere
with Tenant’s operation of its business in the Premises.

ARTICLE 6 - PARKING

Section 6.1. Tenant shall have the non-exclusive right to use with other tenants
or occupants of the Complex 3.3 parking spaces per 1,000 rentable square feet in
the common parking areas of the Complex, free of charge (subject to applicable
law). Tenant agrees that Tenant, Tenant’s employees, agents, representatives
and/or invitees shall not use parking spaces in excess of said 3.3 parking
spaces per 1,000 rentable square feet allocated to Tenant hereunder. Landlord
shall have the right at Landlord’s sole discretion to specifically designate the
location of Tenant’s parking spaces within the common parking areas of the
Complex in the event of a dispute among the tenants occupying the building(s)
and/or Complex referred to herein, in which event Tenant agrees that Tenant,
Tenant’s employees, agents, representatives and/or invitees shall not use any
parking spaces other than those parking spaces specifically designated by
Landlord for Tenant’s use. Said parking spaces, if specifically designated by
Landlord to Tenant, may be relocated by Landlord at any time, and from time to
time. Landlord reserves the right, at Landlord’s sole discretion, to rescind any
specific designation of parking spaces, thereby returning Tenant’s parking
spaces to the common parking area. Landlord shall give Tenant written notice of
any change in Tenant’s parking spaces. Tenant shall not, at any time, park, or
permit to be parked, any truck or vehicles adjacent to the loading areas so as
to interfere in any way with the use of such areas, nor shall Tenant at any time
park, or permit the parking of, Tenant’s trucks or other vehicles or the trucks
and vehicles of Tenant’s suppliers or others in any portion of the Common Area
not

 

- 15 -



--------------------------------------------------------------------------------

designated by Landlord for such use by Tenant. Tenant shall not park nor permit
to be parked any inoperative vehicles or equipment on any portion of the common
parking area or other Common Areas of the Complex. Tenant agrees to assume
responsibility for compliance by its employees with the parking provision
contained herein. If Tenant or its employees park in other than such designed
parking areas, then Landlord may charge Tenant, as an additional charge, and
Tenant agrees to pay, Twenty Dollars ($20.00) per day for each day or partial
day each such vehicle is parked in any area other than that designated. Tenant
hereby authorizes Landlord at Tenant’s sole expense to tow away from the Complex
any vehicle belonging to Tenant or Tenant’s employees parked in violation of
these provisions, or attach violation stickers or notices to such vehicles.
Tenant shall use the parking areas for vehicle parking only, and shall not use
the parking areas for storage.

Notwithstanding anything herein to the contrary, Tenant shall have the right,
unless restricted by local ordinance or other governmental requirements, and
subject to approval thereof by the City of Menlo Park, during the demised term
to install, at Tenant’s sole cost and expense, up to four (4) EV charging
stations (“Charging Stations”) in the parking spaces identified on Exhibit “P”
as “EV Charging Spaces”, subject to reasonable requirements as determined by
Landlord which will include, without limitation, the following: (i) Charging
Stations shall be installed in a manner approved in advance by Landlord;
(ii) Tenant shall submit to Landlord detailed plans on the Charging Stations and
the installation procedures; (iii) the installation, repair, maintenance and
removal of the Charging Stations shall be performed at Tenant’s sole cost and
expense in a good and workmanlike manner in accordance with all applicable
governmental requirements; (iv) if applicable, upon removal of the Charging
Stations, Tenant shall return all areas affected by the installation thereof to
their original condition; (v) any damage to the parking, Common Areas or any
part of the Complex caused by the installation, operation, maintenance or
removal of the Charging Stations will be repaired at Tenant’s sole cost and
expense by a contractor reasonably approved by Landlord; and (vi) Tenant agrees,
at its expense, to relocate the Charging Stations to another location reasonably
close to the 1020 Building and suitable to Landlord in the event construction,
repairs or other similar work is undertaken by or for Landlord which
necessitates such relocation. Notwithstanding the foregoing, Landlord agrees to
use commercially reasonable efforts to avoid having Tenant relocate the Charging
Stations and Landlord agrees that Landlord will not require Tenant to relocate
the Charging Stations unless such relocation is necessary in Landlord’s sole,
but reasonable, discretion. Additionally, Tenant shall defend, indemnify and
hold Landlord harmless from and against any claims, costs or expenses incurred
by Landlord as a result of such installation by Tenant. Tenant warrants and
represents that the Charging Stations to be installed shall not be used to
provide charging services to the public and such Charging Stations may be used
by other occupants of the Complex and their visitors. Landlord shall have the
right to require Tenant to remove the Charging Stations at the end of the
demised term, and Tenant shall repair and restore in good and workmanlike manner
to good condition any damage to the Common Areas or Complex caused by such
removal.

ARTICLE 7 - OPERATION, MANAGEMENT AND MAINTENANCE EXPENSES

Section 7.1. As Additional Rent and in accordance with Article 2 of this Lease,
Tenant shall pay to Landlord Tenant’s proportionate share (calculated on a
square footage or other equitable basis as reasonably calculated by Landlord) of
all expenses of operation, management, maintenance, repair and replacement of
the Common Areas of the Complex

 

- 16 -



--------------------------------------------------------------------------------

including, but not limited to, license, permit, and inspection fees; the cost of
all insurance required for the Common Areas of the Complex, including, without
limitation, liability insurance for personal injury, death and property damage,
Worker’s Compensation insurance covering personnel, boiler and machinery
insurance covering equipment in the Common Areas of the Complex, and any repair
costs not covered by insurance; security; utility charges associated with
exterior landscaping and lighting (including water and sewer charges); all
charges incurred in the maintenance, repair and replacement of landscaped areas,
lakes, parking lots, sidewalks, driveways; maintenance, repair and replacement
of all fixtures and electrical, mechanical, and plumbing systems; maintenance
and repair of structural elements and exterior surfaces of the buildings (but
excluding therefrom foundations and load bearing elements which shall be
maintained by Landlord at its cost and expense); salaries and employee benefits
of personnel and payroll taxes applicable thereto; supplies, materials,
equipment and tools; the cost of capital improvements which have the effect of
reducing operating expenses, provided, however, that in the event Landlord makes
such capital improvements Landlord shall amortize its investment in said
improvements (together with interest at the rate of ten percent (10%) per annum
on the unamortized balance) as an operating expense in accordance with standard
accounting practices, provided that such amortization is not at a rate greater
than the anticipated savings in the operating expenses.

Section 7.2. As Additional Rent and in accordance with Article 2 of this Lease,
Tenant shall pay its proportionate share (calculated on a square footage or
other equitable basis as reasonably calculated by Landlord) of the cost of
operation (including common utilities), management, maintenance, repair and
replacement of the Premises and the building (including common areas such as
lobbies, restrooms, janitor’s closets, hallways, elevators, mechanical and
telephone rooms, stairwells, entrances, spaces above the ceilings) in which the
Premises are located. The maintenance, repair and replacement items herein
referred to include, but are not limited to, janitorization, electrical systems
(such as outlets, lighting fixtures, lamps, bulbs, tubes, ballasts), heating and
air-conditioning controls (such as mixing boxes, thermostats, time clocks,
supply and return grills), all interior improvements within the Premises
including, but not limited to, wall covering, window coverings, acoustical
ceilings, vinyl tile, carpeting, partitioning, doors (both interior and
exterior, including closing mechanisms, latches, locks), and all other interior
improvements of any nature whatsoever, all windows, window frames, plate glass,
glazing, truck doors, main plumbing systems of the building (such as water and
drain lines, sinks, toilets, faucets, drains, showers and water fountains), main
electrical systems (such as panels and conduits), heating and air-conditioning
systems (such as compressors, fans, air handlers, ducts, boilers, heaters),
store fronts, roofs (but excluding therefrom structural elements of the roof
which shall be maintained by Landlord at its cost and expense), downspouts,
building common area interiors (such as wall coverings, window coverings, floor
coverings and partitioning), ceiling, building exterior doors, skylights (if
any), automatic fire extinguishing systems, and elevators; license, permit and
inspection fees; the cost of all insurance required for the building of which
the Premises is a part including, without limitation, liability insurance for
personal injury, death and property damage in the common areas of the building,
owner’s protective liability insurance, Worker’s Compensation insurance covering
personnel, boiler and machinery insurance covering equipment in the building,
and any repair costs not covered by insurance; security; salaries and employee
benefits of personnel and payroll taxes applicable thereto; supplies, materials,
equipment and tools; the cost of capital improvements which have the effect of
reducing operating expenses, provided, however, that in the event Landlord makes
such capital improvements, Landlord shall amortize its investment in said
improvements (together with interest at the rate of ten

 

- 17 -



--------------------------------------------------------------------------------

percent (10%) per annum on the unamortized balance) as an operating expense in
accordance with standard accounting practices, provided that such amortization
is not at a rate greater than the anticipated savings in the operating expenses,
except for repair or replacement of the HVAC systems or any portion thereof.
Tenant hereby waives all rights under, and benefits of, subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code and under
any similar law, statute or ordinance now or hereafter in effect. Tenant agrees
to provide carpet shields under all rolling chairs and to otherwise be
responsible for wear and tear of the carpet caused by rolling chairs if such
wear and tear exceeds that caused by normal foot traffic in surrounding areas.
Areas of excessive wear shall be replaced at Tenant’s sole expense upon Lease
termination.

Section 7.3. “Additional Rent” as used herein shall not include Landlord’s debt
repayments; interest on charges; expenses directly or indirectly incurred by
Landlord solely for the benefit of any other tenant, cost for the installation
of partitioning or any other tenant improvements; cost of attracting tenants;
any original construction costs of a capital nature or depreciation of such
costs; interest, or executive salaries; acquisition costs of land or buildings
in the Complex; all design and construction costs as well as costs of correcting
defects in the original construction, design or materials of the Complex
including parking facilities and other Common Areas; repair and maintenance of
structural walls, foundation and spaces not in the Common Areas; interest and
depreciation on mortgages and other debt costs; ground lease payments, if any;
depreciation of buildings and building improvements (except capital improvements
which shall be amortized per Section 7.2 above); expenses covered by warranty,
insurance or other reimbursement to the extent of proceeds actually received by
Landlord; salaries or fees of Landlord’s employees or agents above the level of
maintenance manager; provided, however, Additional Rent shall include, without
limitation, the salaries of the maintenance manager and his/her support staff
including assistants, secretaries, accountants, workmen and maintenance
personnel (and such costs may include the contributions and premiums for fringe
benefits, unemployment insurance, workers’ compensation insurance and pension
plan contributions, and expenses for technical training to improve or maintain
the proficiency of such personnel); leasing costs (including fees/costs for
consulting, marketing, advertising, brokerage, legal fees and disbursements,
rent concessions, refurbishment or improvements to tenant spaces); improvements,
alterations, repairs and maintenance performed in any tenant’s exclusive space;
the cost of providing any service for a particular tenant which is not also
provided to Tenant; costs which disproportionately benefit some but not all
tenants; costs incurred due to violations by the Landlord of any of the terms
and conditions of any other leases in the Complex (including legal fees and
disbursements); any costs and expenses to collect rent and recover possession
(including all legal fees and disbursements); any cost or expense for management
of the buildings, or applicable portion thereof, in excess of three percent (3%)
of the Basic Rent and Additional Rent payable by all tenants (including, without
limitation, Tenant); capital improvements (except as set forth in Sections 7.1
and 7.2 above); Landlord’s general corporate overhead and administrative
expenses except if it is related solely to the building or Complex and except
for the management fee; payments to parties related to Landlord for services or
supplies or materials to the extent the costs of such services, supplies or
materials exceeds the costs that would have been paid had such services,
supplies or materials been provided on a competitive basis by parties
unaffiliated with Landlord; Landlord’s charitable or political contributions;
acquisition costs of fine art maintained at the building or Complex; except as
otherwise provided for in Article 12, costs incurred in connection with the sale
or refinancing of the building or Complex (not including increases in real
property taxes which Tenant shall pay pursuant to the

 

- 18 -



--------------------------------------------------------------------------------

provisions of Article 12); any costs incurred to remove, study, test or
remediate hazardous materials which are present in, on or about the Premises or
Complex prior to the date Tenant first accesses any portion of the Premises or
Complex, or any future release or contamination proximately caused by Landlord’s
or other tenants’ negligence or willful misconduct (except if brought into,
stored, used or disposed of at the Premises or Complex by Tenant or Tenant’s
employees, agents, representatives or contractors); and building costs to the
extent same are duplicative of any other cost that is included in this Article 7
or elsewhere in this Lease.

Tenant shall have the right no more than once annually to inspect the books and
records of Landlord with respect to the Additional Rent referred to in Article
7. Such inspections shall be completed in Landlord’s offices during Landlord’s
normal business hours within one hundred twenty (120) days after delivery of
Landlord’s annual statement for said year setting forth such costs and shall be
performed by a certified public accountant employed by Tenant, and the cost
thereof shall be paid by Tenant. Tenant shall give Landlord no less than thirty
(30) days’ advance written notice of its intent to inspect. Tenant must have
paid the full amount of said costs payable by Tenant under this Lease and must
not be in default of any provisions of this Lease beyond applicable notice and
cure periods before Tenant may perform any inspection. Any inspection by Tenant
must be performed during the months of April through October and must be
completed within three (3) months after the start of the inspection. Tenant’s
right to inspect is conditioned upon Tenant, and Tenant’s accountant, executing
and delivering to Landlord appropriate confidentiality agreements acceptable to
Landlord agreeing to keep the results of any such inspection confidential. Upon
completion thereof, Tenant shall deliver a copy of the inspection report and
accompanying data to Landlord.

ARTICLE 8 - ACCEPTANCE AND SURRENDER OF PREMISES

Section 8.1. Subject to Landlord’s repair and maintenance obligations expressly
set forth in this Lease, by entry hereunder, Tenant accepts the Premises as
being in good and sanitary order, condition and repair and accepts the buildings
and improvements included in the Premises in their present condition and without
representation or warranty by Landlord as to the condition of such buildings or
as to the use or occupancy which may be made thereof. Any exceptions to the
foregoing must be by written agreement executed by Landlord and Tenant.

Section 8.2. Tenant agrees on the last day of the demised term, or on the sooner
termination of this Lease, to surrender the Premises promptly and peaceably to
Landlord in the same condition as of the Commencement Date (damage by acts of
God, fire, normal wear and tear excepted) together with all alterations,
additions and improvements which may have been made in, to, or on the Premises
(except movable trade fixtures installed at the expense of Tenant). Landlord, at
the time Tenant submits Tenant’s detailed plans and specifications for the
Tenant Improvements to be constructed in the Premises, shall advise whether
Tenant shall be required to remove any of the Tenant Improvements from the
Premises at the end of the term (except that Landlord agrees that the Tenant
Improvements, to the extent substantially the same as the Preliminary Plans (as
defined in Section 3.2), shall not be required to be removed), and Tenant shall
repair and restore in good and workmanlike manner to good condition any damage
to the Premises, buildings and Common Areas caused by such removal.
Notwithstanding whether or not so noted on Tenant’s Preliminary Plans or
detailed

 

- 19 -



--------------------------------------------------------------------------------

plans and specifications for the Tenant Improvements, Landlord hereby advises
Tenant that Landlord shall have the right, by notice to Tenant given at least
ninety (90) days prior to the expiration of the demised term, to require Tenant
to remove the patio improvements and restore the Common Area and/or the Premises
to its condition prior to installation of the patio improvements, including
without limitation, any gas lines installed in the Premises and/or Common Areas
to serve the patio. If Landlord shall so require, then Tenant shall restore said
Premises and/or Common Areas or such part or parts thereof before the end of
this Lease at Tenant’s sole cost and expense. Tenant, on or before the end of
the demised term or sooner termination of this Lease, shall remove all of
Tenant’s personal property and trade fixtures from the Premises, and all
property not so removed on or before the end of the term or sooner termination
of this Lease shall be deemed abandoned by Tenant and title to same shall
thereupon pass to Landlord without compensation to Tenant. Notwithstanding
anything to the contrary contained herein, all of Tenant’s furniture and filing
systems, even if bolted or otherwise attached to floors, walls or and/or
ceilings, shall be deemed to be Tenant’s personal property and shall be removed
by Tenant on or before the end of the demised term or sooner termination of this
Lease. Landlord may, upon termination of this Lease, remove all furniture and
equipment so abandoned by Tenant, at Tenant’s sole cost, and repair any damage
caused by such removal at Tenant’s sole cost. If the Premises be not surrendered
at the end of the term or sooner termination of this Lease, Tenant shall
indemnify Landlord against loss or liability resulting from the delay by Tenant
in so surrendering the Premises including, without limitation, any claims made
by any succeeding tenant founded on such delay. Nothing contained herein shall
be construed as an extension of the term hereof or as a consent of Landlord to
any holding over by Tenant. The voluntary or other surrender of this Lease or
the Premises by Tenant or a mutual cancellation of this Lease shall not work as
a merger and, at the option of Landlord, shall either terminate all or any
existing subleases or subtenancies or operate as an assignment to Landlord of
all or any such subleases or subtenancies.

ARTICLE 9 - ALTERATIONS AND ADDITIONS

Section 9.1. Tenant shall not make, or suffer to be made, any alteration or
addition to the Premises, or any part thereof, without written consent of
Landlord first had and obtained by Tenant, which consent by Landlord shall not
be unreasonably withheld, delayed or conditioned, and such alteration or
addition shall be at the cost of Tenant; and any addition to, or alteration of,
the Premises, except moveable furniture and trade fixtures, shall at once become
a part of the Premises and belong to Landlord. If Landlord consents to the
making of any alteration, addition, or improvement to or of the Premises by
Tenant, the same shall be made by Landlord at Tenant’s sole cost and expense.
Any modifications to the buildings or building systems required by governmental
code or otherwise as a result of Tenant’s alterations or improvements shall be
made at Tenant’s sole cost and expense. Tenant shall retain title to all
moveable furniture and trade fixtures placed in the Premises. All heating,
lighting, electrical, air-conditioning, partitioning, drapery, carpeting and
floor installations made by Tenant, together with all property that has become
an integral part of the Premises, shall not be deemed trade fixtures. Tenant
agrees that it will not proceed to make any alteration or additions without
having obtained consent from Landlord to do so, and until five (5) days from the
receipt of such consent, in order that Landlord may post appropriate notices to
avoid any liability to contractors or material suppliers for payment for
Tenant’s improvements. Tenant will at all times permit such notices to be posted
and to remain posted until the completion of work. Tenant shall, if reasonably
required by Landlord, secure at Tenant’s own cost and expense a completion and
lien indemnity bond satisfactory to Landlord for such work.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE 10 - BUILDING PLANNING

Section 10.1. Intentionally Omitted.

ARTICLE 11 - UTILITIES

Section 11.1. As Additional Rent and in accordance with Article 2 of this Lease,
Tenant shall pay its proportionate share (calculated on a square footage or
other equitable basis as calculated by Landlord) of the cost of all utility
charges such as water, gas, electricity, telephone, telex and other electronic
communications service, sewer service, waste-pick-up and any other utilities,
materials or services furnished directly to the building(s) in which the
Premises are located, including, without limitation, any temporary or permanent
utility surcharge or other exactions whether or not hereinafter imposed.

Section 11.2. Landlord shall not be liable for and Tenant shall not be entitled
to any abatement or reduction of rent by reason of any interruption or failure
of utility services to the Premises when such interruption or failure is caused
by accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord; provided, however, that in the event
the Premises should be unsuitable for Tenant’s use for a period exceeding five
(5) consecutive business days as a consequence of cessation of utilities
required to be provided to the Premises by Landlord as a result of Landlord’s
negligent act or omission, then Tenant shall be entitled to an abatement of
Basic Rent and Additional Rent (except utilities which shall continue to be
payable by Tenant in accordance with the terms of this Lease) thereafter to the
extent of the interference with Tenant’s use of the Premises occasioned thereby
if.

Section 11.3. Landlord shall furnish to the Premises between the hours of 8:00
a.m. and 6:00 p.m. (“Building Hours”), Mondays through Fridays (holidays
excepted), and subject to the rules and regulations of the Complex hereinbefore
referred to, reasonable quantities of water, gas and electricity suitable for
the normal use of the Premises as general office space and heat and
air-conditioning required in Landlord’s judgment for the comfortable use and
occupation of the Premises for such purposes. With respect to the heating and
air-conditioning of the 1020 Building, Tenant shall have the right, upon prior
written notice to Landlord, to modify the Building Hours only during the demised
term or portion thereof that Tenant is the sole occupant of the entire 1020
Building. At Tenant’s election, Landlord shall furnish to the 1020 Space such
reasonable quantities of utilities outside of Building Hours; provided, however,
to the extent that such additional building utilities are provided to Tenant
outside of Building Hours, Tenant shall be responsible for the costs and
expenses pertaining thereto. In no event shall Landlord be obligated to make any
alterations and/or change any building systems to accommodate Tenant’s request
for utilities outside of Building Hours. Tenant agrees that at all times it will
cooperate fully with Landlord and abide by all regulations and requirements that
Landlord may reasonably prescribe for the proper functioning and protection of
the building heating, ventilating and air-conditioning systems. Whenever heat
generating machines, equipment, or any other devices (including exhaust fans)
are used in the Premises by Tenant which affect the temperature otherwise
maintained by the air-conditioning system, Landlord shall have the right to
install supplementary air-conditioning units in the

 

- 21 -



--------------------------------------------------------------------------------

Premises and the cost thereof, including the cost of installation and the cost
of operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord. Tenant will not, without the written consent of Landlord,
use any apparatus or device in the Premises, including, without limitation,
electronic data processing machines or machines using current in excess of 110
Volts, which will in any way increase the amount of electricity, gas, water or
air-conditioning usually furnished or supplied to premises being used as general
office space, or connect with electric current (except through existing
electrical outlets in the Premises), or with gas or water pipes any apparatus or
device for the purposes of using electric current, gas, or water. If Tenant
shall require water, gas, or electric current in excess of that usually
furnished or supplied to premises being used as general office space, Tenant
shall first obtain the written consent of Landlord, which consent shall not be
unreasonably withheld, and Landlord may cause an electric current, gas, or water
meter to be installed in the Premises in order to measure the amount of electric
current, gas, or water consumed for any such excess use. The cost of any such
meter and of the installation, maintenance and repair thereof, all charges for
such excess water, gas and electric current consumed (as shown by such meters
and at the rates then charged by the furnishing public utility), and any actual
additional expense incurred by Landlord in keeping account of electric current,
gas, or water so consumed shall be paid by Tenant, and Tenant agrees to pay
Landlord therefor promptly upon demand by Landlord.

ARTICLE 12 - TAXES

Section 12.1. As Additional Rent and in accordance with Article 2 of this Lease,
Tenant shall pay to Landlord Tenant’s proportionate share of all Real Property
Taxes which proportionate share shall be allocated to the Premises by square
footage or other equitable basis, as calculated by Landlord. The term “Real
Property Taxes”, as used herein, shall mean (i) all taxes, assessments, levies
and other charges of any kind or nature whatsoever, general and special,
foreseen and unforeseen (including all installments of principal and interest
required to pay any general or special assessments for public improvements and
any increases resulting from reassessment caused by any change in ownership of
the Complex) now or hereafter imposed by any governmental or quasi-governmental
authority or special district having the direct or indirect power to tax or levy
assessments, which are levied or assessed against, or with respect to the value,
occupancy or use of all or any portion of the Complex (as now constructed or as
may at any time hereafter be constructed, altered, or otherwise changed) or
Landlord’s interest therein; any improvements located within the Complex
(regardless of ownership); the fixtures, equipment and other property of
Landlord, real or personal, that are an integral part of and located in the
Complex; or parking areas, public utilities, or energy within the Complex;
(ii) all charges, levies or fees imposed by reason of environmental regulation
or other governmental control of the Complex; and (iii) all costs and fees
(including attorneys’ fees) incurred by Landlord in contesting any Real Property
Tax and in negotiating with public authorities as to any Real Property Tax. If
at any time during the term of this Lease the taxation or assessment of the
Complex prevailing as of the commencement date of this Lease shall be altered so
that in lieu of or in addition to any Real Property Tax described above there
shall be levied, assessed or imposed (whether by reason of a change in the
method of taxation or assessment, creation of a new tax or charge, or any other
cause) an alternate or additional tax or charge (i) on the value, use or
occupancy of the Complex or Landlord’s interest therein or (ii) on or measured
by the gross receipts, income or rental from the Complex, on Landlord’s business
of leasing the Complex, or computed in any

 

- 22 -



--------------------------------------------------------------------------------

manner with respect to the operation of the Complex, then any such tax or
charge, however designated, shall be included within the meaning of the term
“Real Property Taxes” for purposes of this Lease. If any Real Property Tax is
based upon property or rents unrelated to the Complex, then only part of such
real Property Tax that is fairly allocable to the Complex shall be included
within the meaning of the term “Real Property Taxes”. Notwithstanding the
foregoing, the term “Real Property Taxes” shall not include estate, inheritance,
gift or franchise taxes of Landlord or the federal or state net income tax
imposed on Landlord’s income from all sources, and Tenant shall not be required
to pay any tax or assessment or any increase therein resulting from the
improvement of any portion of the buildings for the sole use of other occupants
of the Complex.

Section 12.2. Taxes on Tenant’s Property

(a) Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against any personal property or trade fixtures existing in the
Premises and used by Tenant during the demised term or placed by Tenant in or
about the Premises. If any such taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or if the assessed
value of the Premises is increased by the inclusion therein of a value placed
upon such personal property or trade fixtures of Tenant and if Landlord, after
written notice to Tenant, pays the taxes based on such increased assessment,
which Landlord shall have the right to do regardless of the validity thereof,
but only under proper protest if requested by Tenant, Tenant shall upon demand,
as the case may be, repay to Landlord the taxes so levied against Landlord, or
the proportion of such taxes resulting from such increase in the assessment;
provided that in any such event Tenant shall have the right, in the name of
Landlord and with Landlord’s full cooperation, to bring suit in any court of
competent jurisdiction to recover the amount of any such taxes so paid under
protest, and any amount so recovered shall belong to Tenant.

(b) If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which standard office improvements in
other space in the Complex are assessed, then the real property taxes and
assessments levied against Landlord or the Complex by reason of such excess
assessed valuation shall be deemed to be taxes levied against personal property
of Tenant and shall be governed by the provisions of Section 12.2(a) above. If
the records of the County Assessor are available and sufficiently detailed to
serve as a basis for determining whether said tenant improvements are assessed
at a higher valuation than standard office improvements in other space in the
Complex, such records shall be binding on both the Landlord and Tenant. If the
records of the County Assessor are not available or sufficiently detailed to
serve as a basis for making said determination, the actual cost of construction
shall be used.

ARTICLE 13 - LIABILITY INSURANCE

Section 13.1. Tenant, at Tenant’s expense, agrees to keep in force during the
term of this Lease a policy of comprehensive public liability insurance with
limits in the amount of Two Million Dollars ($2,000,000.00) for injuries to or
death of any one or more persons occurring in, on or about the Premises or the
Complex, and damage to property, combined single limit. The policy or policies
affecting such insurance, certificates of which shall be furnished to Landlord,

 

- 23 -



--------------------------------------------------------------------------------

shall name Landlord as an additional insured; shall be issued by an insurance
company admitted to transact business in the State of California with an AM.
Best Company rating of A-VIII or better and otherwise acceptable to Landlord;
and Tenant shall provide that the insurance effected thereby shall not be
canceled, except upon ten (10) days’ prior written notice to Landlord (which
notice may be provided by Tenant). If, during the term of this Lease, in the
considered opinion of Landlord’s Lender, the amount of insurance described in
this Article 13 is not adequate, Tenant agrees to increase said coverage to such
commercially reasonable amount as Landlord’s Lender shall deem adequate.

ARTICLE 14 - TENANT’S INSURANCE

Section 14.1. Tenant shall maintain a policy or policies of fire and property
damage insurance including “Special Perils” provisions with a sprinkler leakage
endorsement insuring the personal property (including wall coverings, carpeting
and drapes), inventory, trade fixtures, furnishings and operating equipment
within the Premises, whether supplied by Tenant or existing in the Premises upon
commencement of this Lease, for the full replacement value thereof. The proceeds
from any such policies shall be used for the repair or replacement of such items
so insured.

Section 14.2. Tenant shall also maintain a policy or policies of workman’s
compensation insurance and any other employee benefit insurance sufficient to
comply with all laws.

ARTICLE 15 - PROPERTY INSURANCE

Section 15.1. Landlord shall purchase and keep in force, and as Additional Rent
and in accordance with Article 2 of this Lease Tenant shall pay to Landlord
Tenant’s proportionate share (calculated on a square footage or other equitable
basis as calculated by Landlord) of the cost of, a policy or policies of
insurance covering loss or damage to the Premises, including leasehold
improvements, and Complex in the amount of the full replacement value thereof,
providing protection against those perils included within the classification of
“all risks” insurance and, at Landlord’s option, flood and/or earthquake
insurance, if available, plus a policy of rental income insurance in the amount
of one hundred percent (100%) of the annual Basic Rent, plus sums paid as
Additional Rent. If Landlord’s standard insurance cost is increased due to
Tenant’s use of the Premises or the Complex, Tenant agrees to pay to Landlord
the full cost of such increase. Tenant shall have no interest in nor any right
to proceeds of any insurance procured by Landlord for the Complex. Tenant shall
submit to Landlord an itemized statement setting forth the cost of any leasehold
improvements installed by Tenant promptly upon completion thereof. Tenant shall
periodically notify Landlord in writing of any change in the replacement value
of any such leasehold improvements to enable Landlord to adjust its insurance
accordingly.

Section 15.2. Landlord and Tenant do each hereby respectively release the other,
to the extent of insurance coverage maintained, or required to be maintained,
hereunder, from any liability for loss or damage caused by fire or any of the
extended coverage casualties included in the releasing party’s insurance
policies, irrespective of the cause of such fire or casualty.

 

- 24 -



--------------------------------------------------------------------------------

ARTICLE 16 - INDEMNIFICATION

Section 16.1. Landlord shall not be liable to Tenant and Tenant hereby waives
all claims against Landlord for any injury to or death of any person or damage
to or destruction of property in or about the Premises or the Complex by or from
any cause whatsoever, including, without limitation, gas, fire, oil, electricity
or leakage of any character from the roof, walls, basement or other portion of
the Premises or the Complex but excluding, however, the negligence or willful
misconduct of Landlord, its agents, servants, employees, or contractors. Except
as to injury to persons or damage to property the cause of which is the
negligence or willful misconduct of Landlord, its agents, servants, employees,
or contractors, Tenant shall indemnify and hold Landlord harmless from and
defend Landlord against all claims arising from any act, omission or negligence
of Tenant, or its contractors, licensees, agents, servants, invitees or
employees, or arising from any accident, injury or damage whatsoever caused to
any person, or to the property of any person occurring during the demised term
in or about the Premises, and from and against all costs, expenses and
liabilities incurred in or in connection with any such claim or proceeding
brought thereon, including, but not limited to, reasonable attorneys’ fees and
court costs. Except in the event of Tenant’s holdover (subject to Article 28
below), Landlord and Tenant shall not be liable to each other for any special or
consequential damages, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use resulting from the failure
of such party to meet its obligations under the Lease.

ARTICLE 17 - COMPLIANCE

Section 17.1. Tenant, at its sole cost and expense, shall promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now or hereafter in effect applicable to Tenant’s use of the
Premises; with the requirements of any board of fire underwriters or other
similar body now or hereafter constituted; and with any direction or occupancy
certificate issued pursuant to law by any public officer; provided, however,
that no failure to comply with the foregoing shall be deemed a breach of this
Lease if Tenant, immediately upon notification, commences to remedy or rectify
said failure. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any such law, statute, ordinance or
governmental rule, regulation, requirement, direction or provision, shall be
conclusive of that fact as between Landlord and Tenant. This Article shall not
be interpreted as requiring Tenant to make structural changes or improvements,
except to the extent such changes or improvements are required as a result of
Tenant’s use of the Premises. Tenant shall, at its sole cost and expense, comply
with any and all requirements pertaining to said Premises, of any insurance
organization or company, necessary for the maintenance of reasonable fire and
public liability insurance covering the Premises.

Section 17.2. Tenant shall, at its expense, comply with all applicable laws,
regulations, rules and orders, regardless of when they become or became
effective applicable to Tenant’s use of the Premises, including, without
limitation, those relating to health, safety, noise, environmental protection,
waste disposal, and water and air quality, and furnish satisfactory evidence of
such compliance upon request of Landlord.

 

- 25 -



--------------------------------------------------------------------------------

Should any discharge, leakage, spillage, emission or pollution of any type occur
upon or from the Premises or the Complex due to Tenant’s use and occupancy
thereof, Tenant, at its expense, shall be obligated to remedy the same to the
satisfaction of Landlord and any governmental body having jurisdiction
thereover. Tenant agrees to indemnify, hold harmless, and defend Landlord
against all liability, cost, and expense (including without limitation any
fines, penalties, judgments, litigation costs, and attorneys’ fees) incurred by
Landlord as a result of Tenant’s breach of this section, or as a result of any
such discharge, leakage, spillage, emission, or pollution, regardless of whether
such liability, cost, or expense arises during or after the demised term, except
to the extent such liability, cost or expense is caused by the negligence or
willful misconduct of Landlord, its agents, servants, employees, or contractors.

Tenant shall pay all amounts due Landlord under this section, as Additional
Rent, within ten (10) days after any such amounts become due.

Section 17.3. Should a government agency or municipality require Landlord to
institute TSM (Transportation System Management or Transportation Demand
Management) facilities and/or programs, Tenant hereby agrees that the cost of
TSM imposed facilities required on the Premises, including but not limited to
employee showers, lockers, cafeteria, or lunchroom facilities, shall be included
as a portion of Tenant’s leasehold improvements, and any ongoing costs or
expenses associated with a TSM program, such as an on-site TSM coordinator,
which are required for the Premises and not provided by Tenant, shall be
provided by Landlord with such costs being included as Additional Rent and
reimbursed to Landlord by Tenant.

ARTICLE 18 - LIENS

Section 18.1. Tenant shall promptly pay all sums of money in respect to any
labor, services, materials, supplies or equipment furnished or alleged to have
been furnished to Tenant in, at or about the Premises, or furnished to Tenant’s
agents, employees, contractors or subcontractors, that may be secured by any
mechanic’s, materialmen’s, supplier’s or other liens against the Premises or
Landlord’s interest therein. In the event any such or similar liens shall be
filed, Tenant shall, within three (3) days of receipt thereof, give notice to
Landlord of such lien, and Tenant shall, within ten (10) days after receiving
notice of the filing of the lien, discharge such lien by payment of the amount
due to the lien claimant. However, Tenant may in good faith contest such lien
provided that within such ten (10) day period Tenant provides Landlord with a
surety bond of a company acceptable to Landlord, protecting against said lien in
an amount at least one and one-half (1-1/2) times the amount claimed or secured
as a lien or such greater amount as may be required by applicable law and
provided further that Tenant, if it should decide to contest such lien, shall
agree to indemnify, defend and save harmless Landlord from and against all costs
arising from or out of any proceeding with respect to such lien. Failure of
Tenant to discharge the lien, or if contested to provide such bond and
indemnification, shall constitute a default under this Lease and in addition to
any other right or remedy of Landlord, Landlord may, but shall not be obligated
to, discharge or secure the release of any lien by paying the amount claimed to
be due, and the amount so paid by Landlord, and all costs and expenses incurred
by Landlord therewith, including, but not limited to, court costs and reasonable
attorneys’ fees, shall be due and payable by Tenant to Landlord forthwith on
demand. Notwithstanding any such contest, if any such lien shall be reduced to
final judgment and such judgment or such process as may be issued for the
enforcement thereof is not promptly stayed or if so stayed and said stay
thereafter expires, then and in any such event Tenant shall forthwith pay and
discharge said judgment. Landlord shall have the right to post and maintain on
the Premises such notices of non-responsibility as are provided for under the
mechanic’s lien laws of California.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE 19 - ASSIGNMENT AND SUBLETTING

Section 19.1.

A. Except as otherwise provided herein, Tenant shall not, by operation of law or
otherwise, transfer, assign, sublet, enter into license or concession
agreements, change ownership, mortgage or hypothecate this Lease or the Tenant’s
interest in and to the Premises without first procuring the written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Any attempted transfer, assignment, subletting, license or concession
agreement, change of ownership, mortgage or hypothecation without Landlord’s
written consent shall be void and confer no rights upon any third person. Tenant
agrees and acknowledges that it shall be deemed reasonable for Landlord to
withhold, condition or delay its consent to a proposed assignment or sublease if
the proposed assignee or sublessee (i) shall not have a net worth, at the time
of the assignment or sublease, sufficient to discharge Tenant’s obligations
under this Lease, as reasonably determined by Landlord; or (ii) shall have
undertaken a bankruptcy, liquidation, reorganization or insolvency action or an
assignment of or by such assignee or sublessee for the benefit of creditors, or
any similar action undertaken by such assignee or sublessee, at any time within
the thirty six (36) month period prior to such proposed assignment or sublease.
Tenant shall give Landlord not less than thirty (30) days’ notice prior to the
effective date of any such assignment or sublease. In the event this Lease is
being assigned or more than fifty percent (50%) of the Premises is being
subleased for the majority of the remaining demised term, the provisions of
Section 19.3 below shall apply. Nothing herein contained shall relieve Tenant
and any Guarantor from its covenants and obligations for the demised term.
Tenant agrees to reimburse Landlord for Landlord’s reasonable outside attorneys’
fees incurred in conjunction with the processing and documentation of any such
requested transfer, assignment, subletting, licensing or concession agreement,
change of ownership, mortgage or hypothecation of this Lease or Tenant’s
interest in and to the Premises, not to exceed $1,500.00 per request.

B. If Landlord consents to any assignment or sublease pursuant to this Article,
Tenant shall pay Landlord, as Additional Rent:

(a) in the case of each and every assignment, one half (1/2) of an amount equal
to all monies, property, and other consideration of every kind whatsoever paid
or payable to Tenant by the assignee for such assignment and for all property of
Tenant transferred to the assignee as part of the transaction (including, but
not limited to, fixtures, other leasehold improvements, furniture, equipment,
and furnishings) but only to the extent such consideration exceeds the fair
market value thereof [after subtracting the costs described in subparagraphs
(b)(ii) and (b)(iii) herein in connection with such assignment]; and

 

- 27 -



--------------------------------------------------------------------------------

(b) in the case of each and every sublease, one half (1/2) of the amount by
which all rent, and/or other monies, property, and consideration of every kind
whatsoever paid or payable to Tenant by the subtenant under the sublease,
exceeds the sum of:

(i) all Basic Rent and Additional Rent under this Lease accruing during the term
of the sublease in respect of the subleased space (as reasonably determined by
Landlord, taking into account the useable area of the premises demised under the
sublease); plus

(ii) attorney’s fees up to $1,500.00 actually paid by Tenant to an independent
outside attorney and commissions actually paid by Tenant to procure the sublease
to an independent third party licensed real estate broker, amortized over the
term of the sublease, commencing with the date on which the sublease term
commences; plus

(iii) the actual cost of allowances or leasehold improvements provided or
undertaken by Tenant (subject to Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed) solely to prepare
the sublease space for the subtenant, amortized over the period of the term of
the sublease, commencing with the date on which the sublease commences.

C. Each transfer, assignment, subletting, license, concession agreement,
mortgage and hypothecation to which there has been consent (or for which no
consent shall be required) shall be by an instrument in writing in form
reasonably satisfactory to Landlord, and shall be executed by the transferor,
assignor, sublessor, licensor, concessionaire, hypothecator or mortgagor and the
transferee, assignee, sublessee, licensee, concessionaire or mortgagee in each
instance, as the case may be; and each transferee, assignee, sublessee,
licensee, concessionaire or mortgagee shall agree in writing for the benefit of
Landlord herein to assume, to be bound by, and to perform the terms, covenants
and conditions of this Lease to be done, kept and performed by Tenant, including
the payment of all amounts due or to become due under this Lease directly to
Landlord (except in the event of a sublease, to the extent applicable to such
sublease). One (1) executed copy of such written instrument shall be delivered
to Landlord. Failure to first obtain in writing Landlord’s consent or failure to
comply with the provisions of this Article shall operate to prevent any such
transfer, assignment, subletting, license, concession agreement, mortgage, or
hypothecation from becoming effective.

D. If Tenant hereunder is a corporation which, under the then current laws of
the State of California, is not deemed a publicly traded corporation, as defined
in California Corporations Code Section 1502.1 or any successor to such section,
or is an unincorporated association or partnership, the transfer, assignment or
hypothecation of any stock or interest in such corporation, association or
partnership in the aggregate in excess of fifty percent (50%) shall be deemed an
assignment within the meaning and provisions of this Section 19.1.

E. The consent of Landlord to any transfer, assignment, sublease, license or
concession agreement, change in ownership, mortgage or hypothecation of this
Lease is not and shall not operate as a consent to any future or further
transfer, assignment, sublease, license or concession agreement, change in
ownership, mortgage or hypothecation, and Landlord specifically reserves the
right to refuse to grant any such consents except as otherwise provided in this
Section 19.1.

F. Notwithstanding anything to the contrary herein, Tenant may, without
Landlord’s prior written consent (and without the provisions of Section 19.3 or
19.1.B applying), provided that Tenant is not in default beyond any applicable
notice and cure period and further provided that such assignee or sublessee
shall comply with all of the terms and conditions of this

 

- 28 -



--------------------------------------------------------------------------------

Lease, without any modification of this Lease, sublet the Premises or assign the
Lease to a Permitted Transferee under the conditions contained herein. For the
purposes hereof, a Permitted Transferee is defined as: (a) the parent
corporation of Tenant; or (b) a wholly owned subsidiary or affiliate of Tenant;
or (c) any entity which results from a merger or consolidation (provided the net
worth of the surviving entity is at least equal to the net worth of Tenant just
prior to such merger or consolidation; and further provided that all of the
assets then held by Tenant remain or become assets of the surviving entity); or
(d) a purchaser of all or substantially all of Tenant’s assets or stock as a
going concern. Any such Permitted Transferee shall agree in writing, in form
reasonably satisfactory to Landlord (“Written Assumption”), to assume, to be
bound by, and to perform the terms, covenants and conditions of this Lease to be
done, kept and performed by Tenant, including the payment of all amounts due or
to become due under this Lease directly to Landlord, without any modification of
this Lease. Notwithstanding the foregoing, subject to Section 19.1.D above, a
Permitted Transferee that is purchasing the stock of Tenant shall not be
required to provide such Written Assumption but shall still be required to
comply with all of the terms of this Lease. Tenant shall provide Landlord with
the following no later than ten (10) days prior to the effective date of the
proposed transfer; (i) the name and address of the Permitted Transferee, and
(ii) a copy of the proposed sublet or assignment agreement, and (iii) such
reasonable information as may be requested by Landlord to substantiate that the
proposed assignee or sublessee qualifies as a Permitted Transferee under the
definition set forth hereinabove. Failure of Tenant to so provide Landlord with
such information or a copy of the written instrument effecting the proposed
sublease or assignment shall operate to prevent any such sublease or assignment
from becoming effective and any such transaction shall be null and void. Nothing
herein contained shall be construed as releasing Tenant from any of its
liabilities or other obligations hereunder, including the payment of rent. The
following shall not be deemed to constitute an assignment under this Lease:
(i) the original issuance of stock by Tenant on a public exchange or the
subsequent sale of stock on a public exchange or the original issuance of stock
by Tenant in a private financing (in each event for fair market value) intended
to raise capital for Tenant and not intended to circumvent Landlord’s rights
under this Article 19, or (ii) the transfer of stock among existing shareholders
of Tenant, family members or for estate planning purposes. None of the
transactions permitted under this Section 19.1.E. shall require the consent of
Landlord but Tenant shall notify Landlord in writing of the same as provided
hereinabove.

Section 19.2. Landlord’s rights to assign this Lease are and shall remain
unqualified. Upon any sale of the Premises and provided the purchaser assumes
all obligations under this Lease, Landlord shall thereupon be entirely released
of all obligations of Landlord hereunder arising after such assumption of
obligations and shall not be subject to any liability resulting from any act or
omission or event occurring after such sale.

Section 19.3. Except for an assignment or sublease to a Permitted Transferee (as
defined in Section 19.1.F above), in the event Tenant proposes to assign its
interest in this Lease or sublet more than fifty percent (50%) of the 1060 Space
(herein the “1060 Sublet Space”) or sublet more than fifty percent (50%) of the
1020 Space (herein the “1020 Sublet Space”) at any time during the demised term
for the majority of the remaining demised term, it shall first give written
notice thereof (the “Assignment/Subletting Notice”) to Landlord together with
all other information requested by Landlord with respect to the subject
assignment or subletting. Within fifteen (15) business days after Landlord’s
receipt of an Assignment/Subletting Notice and such required and/or requested
information from Tenant, Landlord may elect by notice (the “Recapture
Termination Notice”) in writing to Tenant to recapture (i) the Premises (in the
case of a proposed assignment of Tenant’s interest in this

 

- 29 -



--------------------------------------------------------------------------------

Lease) or (ii) the 1060 Space if Tenant proposes to sublet more than fifty
percent (50%) of the 1060 Space, or (iii) at Landlord’s election, either the
1020 Space or the 1020 Sublet Space if Tenant proposes to sublet more than fifty
percent (50%) of the 1020 Space, in which event this Lease shall automatically
terminate as to such space on the ninetieth (90th) day (the “Termination Date”)
following Tenant’s receipt of the Termination Notice with the same force and
effect as if said Termination Date had been designated as the expiration date of
this Lease as to said space, and Landlord and Tenant shall upon such Termination
Date be released from any and all liabilities thereafter accruing hereunder as
to said space. All Basic Rent and Additional Rent payable by Tenant hereunder
shall be apportioned as of the Termination Date.

ARTICLE 20 - SUBORDINATION AND MORTGAGES

Section 20.1. In the event Landlord’s title or leasehold interest is now or
hereafter encumbered by a deed of trust, upon the interest of Landlord in the
land and buildings in which the Premises are located, to secure a loan from a
lender (hereinafter referred to as “Lender”) to Landlord, Tenant shall, at the
request of Landlord or Lender, execute in writing an agreement subordinating its
rights under this Lease to the lien of such deed of trust, or, if so requested,
agreeing that the lien of Lender’s deed of trust shall be or remain subject and
subordinate to the rights of Tenant under this Lease. Tenant hereby irrevocably
appoints Landlord the attorney in fact of Tenant to execute, deliver and record
any such instrument or instruments for and in the name and on behalf of Tenant.
Notwithstanding any such subordination, Tenant’s possession under this Lease
shall not be disturbed if Tenant is not in default under this Lease beyond any
applicable notice or cure periods. Tenant agrees to send to any mortgagees
and/or deed of trust holders, by registered mail, a copy of any notice of
default served by Tenant upon the Landlord, provided that prior to such notice,
Tenant has been notified, in writing (by way of notice of assignment of rents or
otherwise), of the addresses of such mortgagees and/or deed of trust holders.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, any such mortgagees and/or deed of
trust holders shall have an additional thirty (30) days within which to cure
such default, or if such default is not reasonably susceptible of cure within
that time, then such additional time as may be reasonably necessary if within
such thirty (30) days any mortgagee and/or deed of trust holder has commenced
and is diligently pursuing the remedies necessary to cure such default
(including but not limited to commencement of foreclosure proceedings), in which
event this Lease shall not be terminated when such remedies are being diligently
pursued.

Landlord shall use commercially reasonable efforts to provide Tenant, as soon as
reasonably practicable after execution of this Lease, with a non-disturbance
agreement (in a form reasonably acceptable to the mortgagee and Tenant) in favor
of Tenant signed by the mortgagee in existence as of the date of this Lease.
Landlord shall also use commercially reasonable efforts to obtain a
non-disturbance agreement (in a form reasonably acceptable to the mortgagee and
Tenant) in favor of Tenant signed by any future mortgagee. In either such event,
Tenant shall pay the mortgagee’s costs to negotiate and execute a
non-disturbance agreement.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE 21 - ENTRY BY LANDLORD

Section 21.1. Landlord reserves, and shall at all reasonable times upon at least
twenty four (24) hours’ prior notice (and at all times with no notice in the
event of an emergency) have, the right to enter the Premises to inspect them; to
perform any services to be provided by Landlord hereunder; to submit the
Premises to prospective purchasers, mortgagers or tenants; to post notices of
nonresponsibility; and to alter, improve or repair the Premises and any portion
of the Complex, subject to the terms of this Lease, all without abatement of
rent; and may erect scaffolding and other necessary structures in or through the
Premises where reasonably required by the character of the work to be performed;
provided, however, that the business of Tenant shall be interfered with to the
least extent that is reasonably practical. For each of the foregoing purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in an emergency in order to obtain entry to the Premises, and any
entry to the Premises obtained by Landlord by any of said means, or otherwise,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from the Premises or any portion thereof. Landlord shall
also have the right at any time to change the arrangement or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets or other public parts of the Complex and to change the name, number or
designation by which the Complex is commonly known, and none of the foregoing
shall be deemed an actual or constructive eviction of Tenant, or shall entitle
Tenant to any reduction of rent or other compensation hereunder.

ARTICLE 22 - BANKRUPTCY AND DEFAULT

Section 22.1. The commencement of a bankruptcy, liquidation, reorganization or
insolvency action or an assignment of or by Tenant for the benefit of creditors,
or any similar action undertaken by Tenant, or the insolvency of Tenant, shall,
at Landlord’s option, constitute a breach of this Lease by Tenant (provided that
if such action was not voluntarily undertaken by Tenant, then Landlord shall not
deem such action a breach of this Lease unless Tenant has failed to legally
discharge such action within sixty (60) days of its commencement). If the
trustee or receiver appointed to serve during a bankruptcy, liquidation,
reorganization, insolvency or similar action elects to reject Tenant’s unexpired
Lease, the trustee or receiver shall notify Landlord in writing of its election
within thirty (30) days after an order for relief in a liquidation action or
within thirty (30) days after the commencement of any action.

Section 22.2. Within thirty (30) days after court approval of the assumption of
this Lease, the trustee or receiver shall cure (or provide adequate assurance to
the reasonable satisfaction of Landlord that the trustee or receiver shall cure)
any and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of rent, and other
consideration due under this Lease, (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use or exclusivity provision, in any agreement relating to the
above described Premises.

 

- 31 -



--------------------------------------------------------------------------------

Section 22.3. Nothing contained in this section shall affect the existing right
of Landlord to refuse to accept an assignment upon commencement of or in
connection with a bankruptcy, liquidation, reorganization or insolvency action
or an assignment of Tenant for the benefit of creditors or other similar act.
Nothing contained in this Lease shall be construed as giving or granting or
creating an equity in the Premises to Tenant. In no event shall the leasehold
estate under this Lease, or any interest therein, be assigned by voluntary or
involuntary bankruptcy proceeding without the prior written consent of Landlord.
In no event shall this Lease or any rights or privileges hereunder be an asset
of Tenant under any bankruptcy, insolvency or reorganization proceedings.

Section 22.4. The failure to perform or honor any covenant, condition or
representation made under this Lease shall constitute a default hereunder by
Tenant upon expiration of the appropriate grace period hereinafter provided.
Tenant shall have a period of ten (10) days from the date of written notice from
Landlord within which to cure any default in the payment of (i) rental, or
adjustment thereto, or (ii) any other monies due hereunder. Tenant shall have a
period of thirty (30) days from the date of written notice from Landlord within
which to cure any other default under this Lease; provided, however, that if the
nature of Tenant’s obligation is such that more than thirty (30) days are
required for performance, then Tenant shall not be in default if Tenant
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. Upon an uncured default of this
Lease by Tenant beyond any applicable notice or cure periods, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:

(a) The Landlord has the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations). If Tenant breaches
any covenants of this Lease or if any event of default occurs, whether or not
Tenant abandons the Premises, this Lease shall continue in effect until Landlord
terminates Tenant’s right to possession by written notice to Tenant, and Tenant
shall remain liable to perform all of its obligations under this Lease and
Landlord may enforce all of Landlord’s rights and remedies, including the right
to recover rent as it falls due. If Tenant abandons the Premises or fails to
maintain and protect the same as herein provided, Landlord shall have the right
to do all things necessary or appropriate to maintain, preserve and protect the
Premises, including the installation of guards, and may do all things
appropriate to a re-letting of the Premises, and none of said acts shall be
deemed to terminate Tenant’s right of possession, unless Landlord elects to
terminate the same by written notice to Tenant. Tenant agrees to reimburse
Landlord on demand for all amounts reasonably expended by Landlord in
maintaining, preserving and protecting the Premises, together with interest on
the amounts expended from time to time at the maximum legal rate. Landlord shall
also have the right to repair, remodel and renovate the Premises at the expense
of Tenant and as deemed necessary by Landlord.

(b) Landlord shall have the right to terminate Tenant’s possession of the
Premises, and if Tenant’s right to possession of the Premises is terminated by
Landlord by reason of a breach of this Lease by Tenant, or by reason of the
happening of an event of default, or by reason of abandonment of the Premises by
Tenant, Landlord shall be entitled, at Landlord’s election, to recover the
amounts specified in paragraphs (a) (1), (a) (2) and (a) (4) of Section 1951.2
of the Civil Code of California as such section reads at the date of this Lease,
which

 

- 32 -



--------------------------------------------------------------------------------

damages shall include (i) the worth at the time of award of any unpaid rent and
additional rent which had been earned at the time of termination; plus (ii) the
worth at the time of award of any amounts by which the unpaid rent and
additional rent which would have been earned after termination until the time of
award exceeds the amount of any rental loss that Tenant proves could have been
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent and additional rent for the balance of the term of this Lease
exceeds the amount of rental loss that Tenant proves may reasonably be avoided;
plus (iv) all other amounts due Landlord from Tenant under the terms of this
Lease, or necessary to compensate Landlord for all detriment caused by Tenant’s
failure to perform its obligations under this Lease. The right to possession of
the Premises by Tenant should not be deemed terminated until Landlord gives
Tenant written notice of such termination or until Landlord re-lets all or a
portion of the Premises. Landlord shall be required to mitigate damages by
making a good faith effort to re-let the Premises.

As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the legal rate of ten percent (10%) per annum.
As used in subparagraph (iii) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

(c) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy herein or by law, provided that
each shall be cumulative and in addition to every other right or remedy given
herein or now hereafter existing at law or in equity or by statute.

(d) The right to have a receiver appointed for Tenant upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises.

ARTICLE 23 - ABANDONMENT

Section 23.1. Tenant shall not abandon the Premises at any time during the term
of this Lease; and if Tenant shall abandon or surrender said Premises, or be
dispossessed by the process of law, or otherwise, any personal property
belonging to Tenant and left on the Premises shall be deemed to be abandoned, at
the option of Landlord, except such property as may be mortgaged to Landlord.
For purposes of this Section 23.1, “abandon” shall mean Tenant vacating the
Premises and ceasing to maintain the Premises and/or paying Rent in accordance
with the terms of this Lease.

ARTICLE 24 - DESTRUCTION

Section 24.1. In the event the Premises are destroyed in whole or in part from
any cause, Landlord may, at its option:

(a) Rebuild or restore the Premises to their condition prior to the damage or
destruction, or

(b) Terminate this Lease.

 

- 33 -



--------------------------------------------------------------------------------

If Landlord does not give Tenant notice in writing within thirty (30) days from
the destruction of the Premises of its election to either rebuild and restore
them, or to terminate this Lease, Landlord shall be deemed to have elected to
rebuild or restore them, in which event Landlord agrees, at its expense,
promptly to rebuild or restore the Premises, including leasehold improvements
installed by Landlord, to their condition prior to the damage or destruction.
Tenant shall be entitled to a reduction in rent while such repair is being made
in the proportion that the area of the Premises rendered untenantable by such
damage bears to the total area of the Premises. If Landlord does not complete
the rebuilding or restoration within two hundred seventy (270) days following
the date of destruction (such period of time to be extended for delays caused by
the fault or neglect of Tenant or because of acts of God, acts of public
agencies, labor disputes, strikes, fires, freight embargoes, rainy or stormy
weather, inability to obtain materials, supplies or fuels, acts of contractors
or subcontractors, or delay of the contractors or subcontractors due to such
causes or other contingencies beyond the control of Landlord), then Tenant shall
have the right to terminate this Lease by giving written notice to Landlord
within fifteen (15) days after said 270-day period. Notwithstanding anything
herein to the contrary, Landlord’s obligation to rebuild or restore shall be
limited to the building and interior improvements constructed by Landlord as
they existed as of the commencement date of the Lease and shall not include
restoration of Tenant’s trade fixtures, equipment, merchandise or any
improvements, alterations or additions made by Tenant to the Premises, which
Tenant shall forthwith replace or fully repair at Tenant’s sole cost and expense
provided this Lease is not cancelled according to the provisions above.

Section 24.2. Unless this Lease is terminated pursuant to the foregoing
provisions, this Lease shall remain in full force and effect. Tenant hereby
expressly waives the provisions of Section 1932, Subdivision 2 (and)
Section 1933, Subdivision 4 of the California Civil Code.

Section 24.3. In the event that the building in which the Premises are situated
is damaged or destroyed to the extent of thirty three and one-third percent
(33-1/3%) or more of the replacement cost thereof, Landlord may elect to
terminate this Lease, whether the Premises be injured or not. In the event the
destruction of the Premises is caused by Tenant, Tenant shall pay the deductible
portion of Landlord’s insurance proceeds.

ARTICLE 25 - EMINENT DOMAIN

Section 25.1. If all or any part of the Premises shall be taken by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, this Lease shall terminate as to any portion of the Premises so taken
or conveyed on the date when title vests in the condemnor, and Landlord shall be
entitled to any and all payment, income, rent, award or any interest therein
whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired term of this Lease. Notwithstanding the foregoing, any
compensation specifically awarded Tenant for loss of business, Tenant’s personal
property, moving cost or loss of goodwill shall be and remain the property of
Tenant.

Section 25.2. If (i) any action or proceeding is commenced for such taking of
the Premises or any part thereof, or if Landlord is advised in writing by any
entity or body having the right or power of condemnation of its intention to
condemn the Premises or any portion thereof, or (ii) any of the foregoing events
occur with respect to the taking of any space or Common Areas in the Complex not
leased hereby, or if any such spaces or Common Areas

 

- 34 -



--------------------------------------------------------------------------------

be so taken or conveyed in lieu of such taking, and Landlord shall decide to
discontinue the use and operation of the Complex, or decide to demolish, alter
or rebuild the Complex, then, in any of such events, Landlord shall have the
right to terminate this Lease by giving Tenant written notice thereof within
sixty (60) days of the date of receipt of said written advice, or commencement
of said action or proceeding, or taking conveyance, which termination shall take
place as of the first to occur of the last day of the calendar month next
following the month in which such notice is given or the date on which title to
the Premises shall vest in the condemnor.

Section 25.3. In the event of such a partial taking or conveyance of the
Premises, if the portion of the Premises taken or conveyed is so substantial
that the Tenant can no longer reasonably conduct its business, Tenant shall have
the right to terminate this Lease within sixty (60) days from the date of such
taking or conveyance, upon written notice to Landlord of its intention so to do,
and upon giving of such notice this Lease shall terminate on the last day of the
calendar month next following the month in which such notice is given, upon
payment by Tenant of the rent from the date of such taking or conveyance to the
date of termination.

Section 25.4. If a portion of the Premises be taken by condemnation or
conveyance in lieu thereof and neither Landlord nor Tenant shall terminate this
Lease as provided herein, this Lease shall continue in full force and effect as
to the part of the Premises not so taken or conveyed, and the rent herein shall
be adjusted as of the date of such taking or conveyance so that thereafter the
rent to be paid by Tenant shall be in the ratio that the area of the portion of
the Premises not so taken or conveyed bears to the total area of the Premises
prior to such taking, and Landlord shall at its own cost and expense make all
necessary repairs or alterations to the Premises so as to constitute the portion
of the Premises not taken a complete architectural unit for the purposes allowed
by this Lease, but such work shall not exceed the scope of the work to be done
by Landlord in originally constructing the Premises as of the commencement of
the Lease.

Section 25.5. Each party waives the provisions of Code of Civil Procedure
Section 1265.130 allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial taking.

ARTICLE 26 - SALE OR CONVEYANCE BY LANDLORD

Section 26.1. In the event of a sale or conveyance of the Complex or any
interest therein by any owner of the reversion then constituting Landlord, the
transferor shall thereby be released from any further liability (after the date
of such transfer and/or upon assumption of Landlord’s obligations under this
Lease by such successor) upon any of the terms, covenants or conditions (express
or implied) herein contained in favor of Tenant, and in such event, insofar as
such transfer is concerned, Tenant agrees to look solely to the responsibility
of the successor in interest of such transferor in and to the Complex and this
Lease. This Lease shall not be affected by any such sale or conveyance, and
Tenant agrees to attorn to the successor in interest of such transferor.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE 27 - ATTORNMENT TO LENDER OR THIRD PARTY

Section 27.1. In the event the interest of Landlord in the land and buildings in
which the Premises are located (whether such interest of Landlord is a fee title
interest or a leasehold interest) is encumbered by deed of trust, and such
interest is acquired by the lender or any third party through judicial
foreclosure, by deed in lieu of foreclosure, or by exercise of a power of sale
at private trustee’s foreclosure sale, Tenant hereby agrees to attorn to the
purchaser at any such foreclosure sale and to recognize such purchaser as the
Landlord under this Lease. In the event the lien of the deed of trust securing
the loan from a Lender to Landlord is prior and paramount to the Lease, this
Lease shall nonetheless continue in full force and effect for the remainder of
the unexpired term hereof, at the same rental herein reserved and upon all the
other terms, conditions and covenants herein contained.

ARTICLE 28 - HOLDING OVER

Section 28.1. Any holding over by Tenant after expiration or other termination
of the term of this Lease with the written consent of Landlord delivered to
Tenant shall not constitute a renewal or extension of the Lease or give Tenant
any rights in or to the Premises except as expressly provided in this Lease. Any
holding over after the expiration or other termination of the term of this
Lease, with the consent of Landlord, shall be construed to be a tenancy from
month to month, on the same terms and conditions herein specified insofar as
applicable except that the monthly Basic Rent shall be increased to an amount
equal to one hundred fifty percent (150%) of the monthly Basic Rent required
during the last month of the Lease term.

ARTICLE 29 - CERTIFICATE OF ESTOPPEL

Section 29.1. Tenant shall at any time upon not less than ten (10) days’ prior
written notice to Landlord execute, acknowledge and deliver to Landlord or, at
Landlord’s request, Landlord’s mortgagee, a statement in writing (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) and the date to which the rent and other
charges are paid in advance, if any, (ii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults, if any, are claimed, and (iii) ratifying and
certifying any such other matters as may reasonably be requested. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises. Tenant’s failure to deliver such statement within
such time shall be conclusive upon Tenant that this Lease is in full force and
effect, without modification except as may be represented by Landlord; that
there are no uncured defaults in Landlord’s performance, and that not more than
one month’s rent has been paid in advance.

ARTICLE 30 - CONSTRUCTION CHANGES

Section 30.1. It is understood that the description of the Premises and the
location of ductwork, plumbing and other facilities therein are subject to such
minor changes as Landlord or Landlord’s architect reasonably determines to be
desirable in the course of construction of

 

- 36 -



--------------------------------------------------------------------------------

the Premises, and no such minor changes, or any minor changes in plans for any
other portions of the Complex, shall affect this Lease or entitle Tenant to any
reduction of rent hereunder or result in any liability of Landlord to Tenant.
Landlord does not guarantee the accuracy of any drawings supplied to Tenant and
verification of the accuracy of such drawings rests with Tenant.

ARTICLE 31 - RIGHT OF LANDLORD TO PERFORM

Section 31.1. All terms, covenants and conditions of this Lease to be performed
or observed by Tenant shall be performed or observed by Tenant at Tenant’s sole
cost and expense and without any reduction of rent. If Tenant shall fail to pay
any sum of money, or other rent, required to be paid by it hereunder or shall
fail to perform any other term or covenant hereunder on its part to be
performed, and such failure shall continue for five (5) days after written
notice thereof by Landlord, Landlord, without waiving or releasing Tenant from
any obligation of Tenant hereunder, may, but shall not be obligated to, make any
such payment or perform any such other term or covenant on Tenant’s part to be
performed; and Landlord shall not be rendered liable to Tenant or any third
party for the failure to do so, nor shall Tenant be relieved from any obligation
to indemnify Landlord as otherwise provided elsewhere in this Lease. All sums so
paid by Landlord and all necessary costs of such performance by Landlord
together with interest thereon at the lesser of (i) ten percent (10%) per annum
or (ii) the maximum legal rate from the date of such payment or performance by
Landlord, shall be paid (and Tenant covenants to make such payment) to Landlord
on demand by Landlord, and Landlord shall have (in addition to any other right
or remedy of Landlord) the same rights and remedies in the event of nonpayment
by Tenant as in the case of failure by Tenant in the payment of Basic Rent
hereunder.

ARTICLE 32 - ATTORNEYS’ FEES

Section 32.1. In the event that Landlord should bring suit for the possession of
the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provision of this Lease, or for any other relief against
Tenant hereunder, or in the event of any other litigation between Landlord and
Tenant with respect to this Lease, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

ARTICLE 33 - WAIVER

Section 33.1. The waiver by either party of the other party’s failure to perform
or observe any term, covenant or condition herein contained to be performed or
observed by such waiving party shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent failure of the party failing to
perform or observe the same or any other such term, covenant or condition
therein contained, and no custom or practice which may develop between the
parties hereto during the term hereof shall be deemed a waiver of, or in any way
affect, the right of either party to insist upon performance and observance by
the other party in strict accordance with the terms hereof.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE 34 - NOTICES

Section 34.1. All notices, demands, requests, advices or designations which may
be or are required to be given by either party to the other hereunder shall be
in writing and shall be sent by personal delivery (provided evidence of delivery
is given), United States certified mail, postage prepaid, return receipt
requested, or overnight courier (provided a receipt is given), addressed as
follows:

To Tenant:

Prior to the Commencement Date:

4200 Bohannon Drive

Suite 250

Menlo Park, CA 94025

Attention: CFO

From and after the Commencement Date:

At the 1020 Space

Attention: CFO

In either case with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attention Matt Bartus

To Landlord at its offices at Sixty 31st Avenue, San Mateo, California
94403-3404.

Section 34.2. Any such notice shall be deemed duly served upon actual (or
attempted but refused) delivery.

ARTICLE 35 - EXAMINATION OF LEASE

Section 35.1. Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a Lease, and this
instrument is not effective as a Lease or otherwise until its execution and
delivery by both Landlord and Tenant.

ARTICLE 36 - DEFAULT BY LANDLORD

Section 36.1. Landlord shall not be in default unless Landlord fails to perform
obligations required of Landlord within a reasonable time, but in no event
earlier than thirty (30) days after written notice by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address shall have heretofore been furnished to Tenant in writing,
specifying wherein Landlord has failed to perform such obligations; provided,
however, that if the nature of Landlord’s obligations is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

 

- 38 -



--------------------------------------------------------------------------------

ARTICLE 37 - CORPORATE AUTHORITY

Section 37.1. If Tenant is a corporation (or a partnership), each individual
executing this Lease on behalf of said corporation (or partnership) represents
and warrants that he is duly authorized to execute and deliver this Lease on
behalf of said corporation (or partnership) in accordance with the by-laws of
said corporation (or partnership in accordance with the partnership agreement)
and that this Lease is binding upon said corporation (or partnership) in
accordance with its terms. If Tenant is a corporation, Tenant shall, within
thirty (30) days after execution of this Lease, deliver to Landlord a certified
copy of the resolution of the Board of Directors of said corporation authorizing
or ratifying the execution of this Lease.

ARTICLE 38 - LIMITATION OF LIABILITY

Section 38.1. In consideration of the benefits accruing hereunder, Tenant and
all successors and assigns covenant and agree that, in the event of any actual
or alleged failure, breach or default hereunder by Landlord: (i) the sole and
exclusive remedy shall be against Landlord and Landlord’s assets; (ii) no
partner of Landlord shall be sued or named as a party in any suit or action
(except as may be necessary to secure jurisdiction of the partnership); (iii) no
service of process shall be made against any partner of Landlord (except as may
be necessary to secure jurisdiction of the partnership); (iv) no partner of
Landlord shall be required to answer or otherwise plead to any service of
process; (v) no judgment will be taken against any partner of Landlord; (vi) any
judgment taken against any partner of Landlord may be vacated and set aside at
any time without hearing; (vii) no writ of execution will ever be levied against
the assets of any partner of Landlord; (viii) these covenants and agreements are
enforceable both by Landlord and also by any partner of Landlord; and (ix) the
term “Landlord”, as used in this section, shall mean only the owner or owners
from time to time of the fee title or the tenant’s interest under a ground lease
of the land described in Exhibit “B”, and in the event of any transfer of such
title or interest, Landlord herein named (and in case of any subsequent
transfers the then grantor) shall be relieved from and after the date of such
transfer of all liability as respects Landlord’s obligations thereafter to be
performed, provided that any funds in the hands of Landlord or the then grantor
at the time of such transfer, in which Tenant has an interest, shall be
delivered to the grantee. Similarly, the obligations contained in this Lease to
be performed by Landlord shall be binding on Landlord’s successors and assigns
only during their respective periods of ownership. Tenant agrees that each of
the foregoing covenants and agreements shall be applicable to any covenant or
agreement either expressly contained in this Lease or imposed by statute or at
common law.

ARTICLE 39 - MISCELLANEOUS AND GENERAL PROVISIONS

Section 39.1. Tenant shall not, without the written consent of Landlord, use the
name of the building for any purpose other than as the address of the business
conducted by Tenant in the Premises.

 

- 39 -



--------------------------------------------------------------------------------

Section 39.2. This Lease shall in all respects be governed by and construed in
accordance with the laws of California. If any provision of this Lease shall be
invalid, unenforceable or ineffective for any reason whatsoever, all other
provisions hereof shall be and remain in full force and effect.

Section 39.3. The term “Premises” includes the space leased hereby and any
improvements now or hereafter installed therein or attached thereto. The term
“Landlord” or any pronoun used in place thereof includes the plural as well as
the singular and the successors and assigns of Landlord. The term “Tenant” or
any pronoun used in place thereof includes the plural as well as the singular
and individuals, firms, associations, partnerships and corporations, and their
and each of their respective heirs, executors, administrators, successors and
permitted assigns, according to the context hereof, and the provisions of this
Lease shall inure to the benefit of and bind such heirs, executors,
administrators, successors and permitted assigns.

The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant, the obligations of
Tenant hereunder are joint and several. The Article headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provision hereof.

Section 39.4. Time is and shall be of the essence of this Lease and all of the
terms, provisions, covenants and conditions hereof.

Section 39.5. At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
required by any reputable title company, licensed to operate in the State of
California, to remove the cloud or encumbrance created by this Lease from the
real property of which Tenant’s Premises are a part.

Section 39.6. This instrument along with any exhibits and attachments hereto
constitutes the entire agreement between Landlord and Tenant relative to the
Premises and this agreement and the exhibits and attachments may be altered,
amended or revoked only by an instrument in writing signed by both Landlord and
Tenant. Landlord and Tenant agree hereby that all prior or contemporaneous oral
agreements between and among themselves and their agents or representatives
relative to the leasing of the Premises are merged in or revoked by this
agreement.

Section 39.7. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum hereof without the consent of the other.

Section 39.8. Tenant further agrees to execute any amendments required by a
Lender to enable Landlord to obtain financing, so long as Tenant’s rights or
obligations hereunder are not affected thereby other than in a non-material
manner.

Section 39.9. Tenant covenants and agrees that no diminution or shutting off of
light, air or view by any structure which may be hereafter erected (whether or
not by Landlord) shall in any way affect this Lease, entitle Tenant to any
reduction of rent hereunder or result in any liability of Landlord to Tenant.
Landlord agrees that, provided Tenant is not in default of this Lease beyond
applicable notice and cure periods, Tenant may peaceably and quietly enjoy the
Premises during the demised term of this Lease, subject nevertheless, to the
terms and conditions of this Lease.

 

- 40 -



--------------------------------------------------------------------------------

Section 39.10. Intentionally Omitted.

Section 39.11. Tenant’s Representations, Terrorism. Tenant represents and
warrants that Tenant, all persons and entities owning (directly or indirectly)
an ownership interest in Tenant and all Guarantors of all or any portion of the
Lease: (i) are not, and shall not become, a person or entity with whom Landlord
is restricted from doing business with under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including, but
not limited to, those named on OFAC’s Specially Designated Nationals and Blocked
Persons list) or under any statute, executive order (including, but not limited
to, the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) are not, and shall not become, a person or
entity with whom Landlord is restricted from doing business with under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; (iii) are not knowingly engaged
in, and shall not engage in, any dealings or transactions (including without
limitation assisting in, sponsoring or providing financial, material or
technological support for) or be otherwise associated with such persons or
entities described in (i) and (ii) above; and (iv) shall not enter into any
license or sublease of the Premises with, or assign this Lease to, or hire or
enter into any contracts or agreements to perform work and/or services in the
Complex with, any persons or entities described in (i) and (ii) above. Tenant
hereby agrees to defend, indemnify, and hold harmless Landlord, any parent,
subsidiary or affiliate of Landlord, and their respective employees, agents,
officers, members, managers, directors, and shareholders from and against any
and all fines, penalties, actions, claims, damages, losses, liabilities, and
expenses (including attorneys’ fees and costs) arising from or related to any
breach of the foregoing warranties and representations.

Section 39.12. Access to Building, Complex; Landlord’s Right. Landlord shall
have the absolute right at all times, including an emergency situation, to
limit, restrict or prevent access to the buildings or Complex, or any part
thereof (including the Premises), in response to an actual, suspected, perceived
or publicly or privately announced health or security threat.

Section 39.13. As an inducement to Tenant to lease the Premises from Landlord,
and subject to the provisions hereof, in consideration of Tenant performing its
obligations as set forth in this Lease, Landlord agrees to provide to Tenant the
following:

(A) with respect to the 1020 Space, the amount of One Million Eight Hundred
Ninety Five Thousand Five Hundred Twenty Dollars ($1,895,520.00) (“1020
Inducement”) in installments as follows:

(i) the first installment and each subsequent installment of the 1020 Inducement
(up to an amount, in the aggregate, equal to eighty percent (80%) of the 1020
Inducement) will be payable within thirty (30) days after all of the following
conditions have been met: (a) the Lease has been executed and delivered by the
parties and is in full force and effect; (b) Tenant is not in default under the
terms of the Lease, including without limitation Section 18.1 hereof; (c) Tenant
has accepted delivery of the 1020 Space; (d) Tenant has expended no less than
the amount so requested with respect to the Tenant Improvements in the 1020
Space performed pursuant to Tenant’s plans as approved by Landlord and has
provided Landlord with paid invoices, cancelled checks, contracts and other
appropriate documentation to

 

- 41 -



--------------------------------------------------------------------------------

support and substantiate the cost of the Tenant Improvements in the 1020 Space
and amounts actually expended by Tenant (including all applicable AIA
documents); (e) Tenant has provided Landlord with lien releases from Tenant’s
general contractor(s), suppliers, materialmen, and all subcontractors who have
done work on the 1020 Space to date, and no liens have been filed; and
(f) Tenant has provided Landlord with a written request therefor. Such requests
shall be made not more often than once per calendar month.

(ii) the final twenty percent (20%) of the 1020 Inducement will be payable
within thirty (30) days after all of the following conditions are satisfied:
(a) Tenant has satisfied, and continues to satisfy, the conditions contained in
subparagraph (i) above; (b) Tenant has completed the Tenant Improvements in the
1020 Space in accordance with the Landlord-approved plans and specifications
therefor and has provided Landlord with a copy of the building permit for the
Tenant Improvements in the 1020 Space and the certificate of occupancy for the
1020 Space, each properly signed off by the government body having jurisdiction
thereof; (c) Tenant has, within ten (10) days after the Tenant Improvements for
the 1020 Space has been completed, recorded a Notice of Completion in the San
Mateo County Recorder’s Office and has provided Landlord with a copy thereof
(and if Tenant does not record a Notice of Completion in the San Mateo County
Recorder’s Office within said ten day period, then the final twenty percent
(20%) of the 1020 Inducement shall not be paid to Tenant prior to a date which
is ninety (90) days after the completion of the Tenant Improvements for the 1020
Space pursuant to Tenant’s plans as approved by Landlord and opening of Tenant’s
business); (d) Tenant has provided Landlord with final unconditional lien
releases from Tenant’s general contractor(s), suppliers, materialmen, and all
subcontractors who have done work on the 1020 Space, and no liens have been
filed; (e) Tenant’s Architect has provided Landlord with a statement certifying
and warranting that the 1020 Space has been constructed in complete compliance
with the mutually approved plans and specifications; (f) Tenant is in occupancy
of the 1020 Space and conducting its business therein; (g) Tenant has commenced
the payment of Basic Rent to Landlord; (h) Tenant has advised Landlord in
writing of Tenant’s actual cost of the Tenant Improvements for the 1020 Space
including all necessary back-up documentation to substantiate the actual cost
thereof, including copies of paid invoices, cancelled checks, contracts
(including all applicable AIA documents) and other appropriate documentation to
support and substantiate said costs; and (i) Tenant has provided Landlord with a
written request therefor.

If any of the above conditions has not been met, or if Tenant does not provide
Landlord with a written request for the Inducement or any portion thereof,
within two (2) years after the Commencement Date of this Lease, then Landlord
shall have no obligation to pay the 1020 Inducement or such unpaid portion
thereof.

(B) with respect to the 1060 Space, the amount of Nine Hundred Fifty Eight
Thousand Seven Hundred Sixty Dollars ($958,760.00) (“1060 Inducement”) in
installments as follows:

(i) the first installment and each subsequent installment of the 1060 Inducement
(up to an amount, in the aggregate, equal to eighty percent (80%) of the 1060
Inducement) will be payable within thirty (30) days after all of the following
conditions have been met: (a) the Lease has been executed and delivered by the
parties and is in full force and effect; (b) Tenant is not in default under the
terms of the Lease, including without limitation Section 18.1 hereof; (c) Tenant
has not exercised Tenant’s Termination Option, (d) Tenant has accepted delivery
of the 1060 Space; (e) Tenant has expended no less than the amount so requested
with respect to the Tenant Improvements in the 1060 Space performed pursuant to
Tenant’s plans as approved by Landlord and has provided Landlord with paid
invoices, cancelled checks, contracts and other appropriate documentation to
support and substantiate the cost of

 

- 42 -



--------------------------------------------------------------------------------

the Tenant Improvements in the 1060 Space and amounts actually expended by
Tenant (including all applicable AIA documents); (f) Tenant has provided
Landlord with lien releases from Tenant’s general contractor(s), suppliers,
materialmen, and all subcontractors who have done work on the 1060 Space to
date, and no liens have been filed; and (g) Tenant has provided Landlord with a
written request therefor. Such requests shall be made not more often than once
per calendar month.

(ii) the final twenty percent (20%) of the 1060 Inducement will be payable
within thirty (30) days after all of the following conditions are satisfied:
(a) Tenant has satisfied, and continues to satisfy, the conditions contained in
subparagraph (i) above; (b) Tenant has completed the Tenant Improvements in the
1060 Space in accordance with the Landlord-approved plans and specifications
therefor and has provided Landlord with a copy of the building permit for the
Tenant Improvements in the 1060 Space and the certificate of occupancy for the
1060 Space, each properly signed off by the government body having jurisdiction
thereof; (c) Tenant has, within ten (10) days after the Tenant Improvements for
the 1060 Space has been completed, recorded a Notice of Completion in the San
Mateo County Recorder’s Office and has provided Landlord with a copy thereof
(and if Tenant does not record a Notice of Completion in the San Mateo County
Recorder’s Office within said ten day period, then the final twenty percent
(20%) of the 1060 Inducement shall not be paid to Tenant prior to a date which
is ninety (90) days after the completion of the Tenant Improvements for the 1060
Space pursuant to Tenant’s plans as approved by Landlord) and opening of
Tenant’s business in the 1060 Space; (d) Tenant has provided Landlord with final
unconditional lien releases from Tenant’s general contractor(s), suppliers,
materialmen, and all subcontractors who have done work on the 1060 Space, and no
liens have been filed; (e) Tenant’s Architect has provided Landlord with a
statement certifying and warranting that the 1060 Space has been constructed in
complete compliance with the mutually approved plans and specifications; (f)
Tenant is in occupancy of the 1060 Space and conducting its business therein;
(g) Tenant has commenced the payment of Basic Rent to Landlord; (h) Tenant has
advised Landlord in writing of Tenant’s actual cost of the Tenant Improvements
for the 1060 Space including all necessary back-up documentation to substantiate
the actual cost thereof, including copies of paid invoices, cancelled checks,
contracts (including all applicable AIA documents) and other appropriate
documentation to support and substantiate said costs; and (i) Tenant has
provided Landlord with a written request therefor.

If any of the above conditions has not been met, or if Tenant does not provide
Landlord with a written request for the Inducement or any portion thereof,
within two (2) years after the Commencement Date of this Lease, then Landlord
shall have no obligation to pay the 1060 Inducement or such unpaid portion
thereof.

As used in this Lease, the term “Inducement” shall refer to each or both the
1020 Inducement and the 1060 Inducement as applicable.

Landlord’s Inducement described above shall not exceed Tenant’s actual costs of
construction of the Tenant Improvements incurred in accordance with plans
approved by Landlord and shall not include costs for Tenant’s fixtures,
furniture, signage, equipment, inventory or other personal property.

In the event Tenant abandons the Premises during the demised term of this Lease,
or if this Lease terminates early as a result of Tenant’s default, then Tenant
shall immediately repay Landlord the unamortized portion of said Inducement
determined from the date of such abandonment or termination until the scheduled
expiration of the demised term, without limiting any of Landlord’s other rights
and remedies contained in this Lease.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE 40 - BROKERS

Section 40.1. Tenant warrants that it had dealings with only the following real
estate brokers or agents in connection with the negotiation of this Lease: CBRE
and that it knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Landlord shall pay the commission due
to CBRE and/or Landlord’s brokers pursuant to a separate agreement.

ARTICLE 41 - SIGNS

Section 41.1. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Premises or any exterior windows of the Premises without the written consent
of Landlord first had and obtained and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice installed in
violation of this Lease without notice to and at the expense of Tenant. Tenant
shall have the right to install a sign with Tenant’s name and Tenant’s logo in
the lobby of each building in which the Premises is located in and subject to
Landlord’s approval, in Landlord’s reasonable discretion, as to the size, type,
installation procedure and location thereof. Any such signage shall be
(i) provided and installed at Tenant’s sole cost and expense, and (ii) subject
to approval by the City of Menlo Park. If Tenant is allowed to print or affix or
in any way place a sign in, on or about the Premises or building, upon
expiration or sooner termination of this Lease, Tenant at Tenant’s sole cost and
expense shall both remove such sign and repair all damage in such a manner as to
restore all aspects of the appearance of the Premises and buildings to the
condition prior to the placement of said sign.

Section 41.2. All approved signs or lettering on outside doors shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person reasonably
approved of by Landlord. Tenant shall not place anything or allow anything to be
placed near the glass of any window, door, partition or wall which may appear
unsightly from outside the Premises.

Landlord shall allow Tenant to install, at Tenant’s expense, Tenant’s signage on
the monument sign for the 1020 Building (and Landlord hereby approves Tenant’s
logo to be part of such signage), subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, as to the size,
type, installation procedure and location of the sign, and subject to approval
by the City of Menlo Park; provided that, at the expiration or sooner
termination of this Lease, at Landlord’s election, Tenant shall, at Tenant’s
sole cost and expense, remove such signage and repair any damage caused by such
removal.

Provided Tenant has not exercised Tenant’s Termination Option, at Tenant’s
written request given after the 1060 Delivery Date Landlord shall allow Tenant
to install, at Tenant’s expense, Tenant’s signage on its prorata share of the
monument sign for the 1060 Building, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, as to the
size, type, installation procedure and location of the sign, and subject to
approval by the City of Menlo Park; provided that, at the expiration or sooner
termination of this Lease, at Landlord’s election, Tenant shall, at Tenant’s
sole cost and expense, remove such signage and repair any damage caused by such
removal.

 

- 44 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year first above written.

 

TENANT:     LANDLORD: VERSARTIS, INC.     BOHANNON ASSOCIATES, a Delaware
corporation     a California partnership By:  

/s/ Jay P. Shepard

    By:   Bohannon Development Company, General Partner   Jay P. Shepard        
President & CEO     By:  

/s/ Robert L. Webster

        Robert L. Webster         President and CEO By:  

 

    By:  

/s/ Ernest Lotti, Jr.

        Ernest Lotti, Jr.         Secretary

 

- 45 -



--------------------------------------------------------------------------------

LOGO [g625276page082.jpg]



--------------------------------------------------------------------------------

LOGO [g625276page083.jpg]



--------------------------------------------------------------------------------

LOGO [g625276page084.jpg]



--------------------------------------------------------------------------------

LOGO [g625276page085.jpg]



--------------------------------------------------------------------------------

EXHIBIT “C”

This Exhibit “C” shall consist of the detailed plans and specifications for the
Tenant Improvements which, after Landlord’s approval thereof, shall be deemed
incorporated herein by reference and made a part hereof.



--------------------------------------------------------------------------------

EXHIBIT C-1

1020 MENLO PLACE CORE AND SHELL IMPROVEMENTS

SHEET INDEX

 

 

GENERAL

G0.00

   COVER SHEET

G0.01

   TITLE SHEET

G0.02

   PROJECT NOTES AND ABBREVIATIONS

G0.03

   ACCESSIBLE CLEARANCES SIGNAGE DIAGRAMS

G0.04

   MOUNTING HEIGHTS AND SIGNAGE DIAGRAMS

G0.05

   GREEN BUILDING COMPLIANCE

G0.06

   SPECIFICATIONS

G0.07

   SPECIFICATIONS

G0.08

   SPECIFICATIONS

G0.09

   SPECIFICATIONS

G0.10

   SPECIFICATIONS

G0.11

   GFA CALCULATIONS AND DIAGRAMS

G0.12

   PHASING PLAN & BUILDING COVERAGE CALCULATION

I-24

   TITLE 24: ENERGY COMPLIANCE FORMS

G2.01

   EGRESS PLANS AND CODE COMPLIANCE

DEMOLITION

02.01

   DEMOLITOIN PLANS

ARCHITECTURAL

A1.01

   EXISTING SITE PLAN (FOR REFERENCE ONLY)

A1.02

   NEW SITE PLAN (FOR REFERENCE ONLY)

A2.01

   LEVEL 1 FLOOR PLAN

A2.02

   LEVEL 2 FLOOR PLAN

A2.03

   ROOF PLAN

A2.04

   REFLECTED SOFFIT PLAN

A4.01

   LEVEL 1 ENLARGED LOBBY PLANS

A4.02

   LEVEL 2 ENLARGED LOBBY PLANS

A4.03

   ENLARGED RESTROOM PLANS

A5.01

   EXTERIOR ELEVATIONS

A5.02

   EXTERIOR ELEVATIONS

A5.10

   ENLARGED PARTIAL ELEVATIONS

A5.20

   EXTERIOR WALL SECTIONS

A5.21

   EXTERIOR WALL SECTIONS

A6.01

   INTERIOR LOBBY ELEVATIONS

A6.02

   INTERIOR RESTROOM ELEVATIONS

A7.01

   ENLARGED STAIR & ELEVATOR PLANS & SECTIONS

A7.02

   STAIR DETAILS

A8.01

   EXTERIOR DETAILS

A8.02

   EXTERIOR DETAILS

A8.03

   EXTERIOR DETAILS - CURTAIN WALL

A9.01

   INTERIOR DETAILS

A9.10

   INTERIOR PARTITION SCHEDULE & TYPICAL DETIALS

A9.11

   INTERIOR PARTITION DETAILS

A9.20

   DOOR TYPES, SCHEDULES & HARDWARE

A9.60

   INTERIOR DETIALS - CEILINGS & SOFFITS

A10.01

   LEVEL 1 & LEVEL 2 FINISH PLAN & SCHEDULE

STRUCTURAL

S0.01

   GENERAL NOTES

S2.01

   SECOND FLOOR PLAN

S2.02

   FIRST AND SECOND PARTIAL FLOOR PLANS

S2.03

   ROOF FRAMING PLAN

S3.01

   STAIR PLAN AND DETAILS

S4.01

   CANOPY PLAN AND DETAILS

S4.02

   COMPOSITE DECK NOTES & TYPICAL DETAILS

MECHANICAL

AC0.00

   COVER SHEET, DRAWING INDEX, & SYMBOL LEGEND

AC0.01

   TITLE-24 MANDATORY MEASURES & GEN. NOTES

AC0.02

   EQUIPMENT SCHEDULE, MECHANICAL DETAILS & POWERLOADS

AC1.01

   PARTIAL 1ST FLOOR HVAC PLAN

AC1.02

   PARTIAL 2ND FLOOR HVAC PLAN

AC3.01

   PARTIAL 1ST FLOOR HVAC DEMO PLAN

AC3.02

   PARTIAL 2ND FLOOR HVAC DEMO PLAN

PLUMBING

P-1

   PLUMBING SCHEDULES, SPECIFICATIONS, NOTES, AND LEGEND

P-2

   PLUMBING FIRST FLOOR PLANS

P-3

   PLUMBING SECOND FLOOR PLANS

ELECTRICAL

E0.00

   NOTES, SCHEDULES, SINGLE LINE DIAGRAMS

E0.10

   LIGHTING I-24 FORMS

E0.11

   LIGHTING T-24 FORMS

E0.20

   POWER I-24 FORMS

E0.21

   POWER T-24 FORMS

E2.00

   LEVEL 1 OVERALL FLOOR PLAN

E2.10

   LEVEL 1 ENLARGED LIGHING PLAN

E2.11

   LEVEL 1 ENLARGED POWER PLAN

E3.00

   LEVEL 2 OVERAL FLOOR PLAN

E3.10

   LEVEL 2 ENLARGED LIGHING PLAN

E3.11

   LEVEL 2 ENLARGED POWER PLAN

E4.00

   PANEL SCHEDULES

E5.00

   ELECTRICAL DETAILS

 



--------------------------------------------------------------------------------

1060 MENLO PLACE CORE & SHELL IMPROVEMENTS

SHEET INDEX

 

 

GENERAL

G0.00

   COVER SHEET

G0.01

   TITLE SHEET

G0.02

   PROJECT NOTES AND ABBREVIATIONS

G0.03

   ACCESSIBLE CLEARANCES SIGNAGE DIAGRAMS

G0.04

   MOUNTING HEIGHTS AND SIGNAGE DIAGRAMS

G0.05

   GREEN BUILDING COMPLIANCE

G0.06

   SPECIFICATIONS

G0.07

   SPECIFICATIONS

G0.08

   SPECIFICATIONS

G0.09

   SPECIFICATIONS

G0.10

   SPECIFICATIONS

G0.11

   GFA CALCULATIONS AND DIAGRAMS

G0.12

   PHASING PLAN & BUILDING COVERAGE CALCULATION

I-24

   TITLE 24: ENERGY COMPLIANCE FORMS

G2.01

   EGRESS PLANS AND CODE COMPLIANCE

DEMOLITION

02.01

   DEMOLITOIN PLANS

ARCHITECTURAL

A1.01

   EXISTING SITE PLAN (FOR REFERENCE ONLY)

A1.02

   NEW SITE PLAN (FOR REFERENCE ONLY)

A2.01

   LEVEL 1 FLOOR PLAN

A2.02

   LEVEL 2 FLOOR PLAN

A2.03

   ROOF PLAN

A2.04

   REFLECTED SOFFIT PLAN

A4.01

   LEVEL 1 ENLARGED LOBBY PLANS

A4.02

   LEVEL 2 ENLARGED LOBBY PLANS

A4.03

   ENLARGED RESTROOM PLANS

A5.01

   EXTERIOR ELEVATIONS

A5.02

   EXTERIOR ELEVATIONS

A5.10

   ENLARGED PARTIAL ELEVATIONS

A5.20

   EXTERIOR WALL SECTIONS

A5.21

   EXTERIOR WALL SECTIONS

A6.01

   INTERIOR LOBBY ELEVATIONS

A6.02

   INTERIOR RESTROOM ELEVATIONS

A7.01

   ENLARGED STAIR & ELEVATOR PLANS & SECTIONS

A7.02

   STAIR DETAILS

A8.01

   EXTERIOR DETAILS

A8.02

   EXTERIOR DETAILS

A8.03

   EXTERIOR DETAILS - CURTAIN WALL

A9.01

   INTERIOR DETAILS

A9.10

   INTERIOR PARTITION SCHEDULE & TYPICAL DETIALS

A9.11

   INTERIOR PARTITION DETAILS

A9.20

   DOOR TYPES, SCHEDULES & HARDWARE

A9.60

   INTERIOR DETIALS - CEILINGS & SOFFITS

A10.01

   LEVEL 1 FINISH PLAN & SCHEDULE

A10.02

   LEVEL 2 FINISH PLAN & SCHEDULE

STRUCTURAL

S0.01

   GENERAL NOTES

S2.01

   SECOND FLOOR PLAN

S2.02

   FIRST AND SECOND PARTIAL FLOOR PLANS

S2.03

   ROOF FRAMING PLAN

S3.01

   STAIR PLAN AND DETAILS

S4.01

   CANOPY PLAN AND DETAILS

S4.02

   COMPOSITE DECK NOTES & TYPICAL DETAILS

MECHANICAL

AC0.00

   COVER SHEET, DRAWING INDEX, & SYMBOL LEGEND

AC0.01

   TITLE-24 MANDATORY MEASURES & GEN. NOTES

AC0.02

   EQUIPMENT SCHEDULE, MECHANICAL DETAILS & POWERLOADS

AC1.01

   PARTIAL 1ST FLOOR HVAC PLAN

AC1.02

   PARTIAL 2ND FLOOR HVAC PLAN

AC3.01

   PARTIAL 1ST FLOOR HVAC DEMO PLAN

AC3.02

   PARTIAL 2ND FLOOR HVAC DEMO PLAN

PLUMBING

P-1

   PLUMBING SCHEDULES, SPECIFICATIONS, NOTES, AND LEGEND

P-2

   PLUMBING FIRST FLOOR PLANS

P-3

   PLUMBING SECOND FLOOR PLANS

ELECTRICAL

E0.00

   NOTES, SCHEDULES, SINGLE LINE DIAGRAMS

E0.10

   LIGHTING T-24 FORMS

E0.11

   LIGHTING T-24 FORMS

E2.00

   LEVEL 1 OVERALL FLOOR PLAN

E2.10

   LEVEL 1 ENLARGED LIGHING PLAN

E2.11

   LEVEL 1 ENLARGED POWER PLAN

E3.00

   LEVEL 2 OVERAL FLOOR PLAN

E3.10

   LEVEL 2 ENLARGED LIGHING PLAN

E3.11

   LEVEL 2 ENLARGED POWER PLAN

E4.00

   PANEL SCHEDULES

E5.00

   ELECTRICAL DETAILS

 



--------------------------------------------------------------------------------

MENLO PLACE SITE IMPROVEMENTS

SHEET INDEX

 

 

GENERAL

G0.00

   COVER SHEET

G0.01

   TITLE SHEET

G0.02

   PROJECT NOTES AND ABBREVIATIONS

G0.05

   GREEN BUILDING COMPLIANCE

G0.06

   SPECIFICATIONS

G0.07

   SPECIFICATIONS

G0.12

   PHASING PLAN & BUILDING COVERAGE CALCULATION

ARCHITECTURAL

A1.01

   EXISTING SITE PLAN (FOR REFERENCE ONLY)

A1.02

   NEW SITE PLAN (FOR REFERENCE ONLY)

A1.03

   SITE DETAILS

STRUCTURAL

S0.01

   GENERAL NOTES

S1.01

   LANDSCAPE DETAILS

CIVIL

C1.0

   TITLESHEET, NOTES, LEGEND, & ABBREVIATIONS

C1.1

   SPECIFICATIONS

C1.2

   SPECIFICATIONS

C1.3

   SPECIFICATIONS

C1.4

   SPECIFICATIONS

C1.5

   SPECIFICATIONS

C1.6

   SPECIFICATIONS

C1.7

   SPECIFICATIONS

C1.8

   SPECIFICATIONS

C2.0

   KEY MAP DEMOLITION PLAN

C2.1

   DEMOLITION PLAN

C2.2

   DEMOLITION PLAN

C3.0

   KEY MAP, GRADING, DRAINAGE, AND UTILITY PLAN

C3.1

   GRADING, DRAINAGE, AND UTILITY PLAN

C3.2

   GRADING, DRAINAGE, AND UTILITY PLAN

C3.3

   GRADING, DRAINAGE, AND UTILITY PLAN

C3.4

   GRADING, DRAINAGE, AND UTILITY PLAN

C3.5

   GRADING, DRAINAGE, AND UTILITY PLAN

C4.0

   STORNWATER TREATMENT PLAN

C5.0

   HORIZONTAL CONTROL, PAVING, AND STRIPING PLAN

C5.1

   HORIZONTAL CONTROL, PAVING, AND STRIPING PLAN

C6.0

   EROSION CONTROL PLAN

C6.1

   EROSION CONTROL PLAN NOTES

C7.0

   CONSTRUCTION DETAILS

C7.1

   CONSTRUCTION DETAILS

ELECTRICAL

E0.00

   ELECTRICAL GENERAL INFORMATION

E0.01

   T24 LIGHTING COMPLIANCE FORMS - OUTDOOR

E0.02

   T24 LIGHTING COMPLIANCE FORMS - OUTDOOR

E1.00

   ELECTRICAL SITE PLAN - OVERALL

E1.01

   ELECTRICAL SITE PLAN

E1.02

   ELECTRICAL SITE PLAN

LANDSCAPING

L0.1.0

   TREE DISPOSITION PLAN

L0.1.1

   TREE DISPOSITION PLAN

L0.2.0

   LAYOUT

L0.2.1

   LAYOUT

L0.3.0

   MATERIALS PLAN

L0.3.1

   MATERIALS PLAN

L0.4.0

   IRRIGATION PLAN

L0.4.1

   IRRIGATION PLAN

L0.4.2

   IRRIGATION PLAN

L0.4.3

   IRRIGATION PLAN

L0.5.0

   PLANTING PLAN

L0.5.1

   PLANTING PLAN

L0.5.2

   PLANTING PLAN

L0.5.3

   PLANTING PLAN

L0.5.4

   PLANTING PLAN

L0.5.5

   PLANTING PLAN

L0.6.0

   DETAILS

L0.6.1

   DETAILS

L0.6.2

   DETAILS

L0.6.3

   DETAILS

L0.6.4

   DETAILS

L0.6.5

   DETAILS

L0.6.6

   DETAILS

L0.6.7

   DETAILS

L0.6.8

   DETAILS

L0.7.0

   SPECIFICATIONS

L0.7.1

   SPECIFICATIONS

L0.7.2

   SPECIFICATIONS

L0.7.3

   SPECIFICATIONS

L0.7.4

   SPECIFICATIONS

L0.7.5

   SPECIFICATIONS

 



--------------------------------------------------------------------------------

EXHIBIT C-2

 

LOGO [g625276page090.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-2

 

LOGO [g625276page091.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-2

 

LOGO [g625276page092.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

INSURANCE REQUIREMENTS OF

BOHANNON ASSOCIATES (“Owner”)

C/O Bohannon Development Company

ATTN: Construction Department

60 31st Avenue, San Mateo, CA 94403

The Contractor agrees to defend, indemnify and hold Owner, its agents and
employees, free and harmless from and against all claims and demands arising
from any act, omission or negligence of the Contractor, its licensees, agents,
servants or employees, or arising from any accident causing, or allegedly
causing, bodily injury (including liability for personal injury or death), or
damage to property to whomsoever belonging, arising out of, or allegedly arising
out of, Contractor’s performance of work under this contract, or arising out of
or in connection with any defects or deficiencies or claimed defects or
deficiencies in the materials or services provided by the Contractor, regardless
of whether such defects or deficiencies or claimed defects or deficiencies occur
or arise during performance, or after completion and acceptance, of Contractor’s
work.

Contractor agrees, at its own expense, to obtain and keep in full force and
effect during the term hereof, with any company/companies acceptable to Owner,
the following:

 

A)

Worker’s Compensation Insurance as required by State Law, including Employer’s
Liability with a limit of no less than One Million Dollars ($1,000,000.00).

 

B)

Commercial Bodily Injury and Property Damage Liability Insurance (including
Contractor’s Protective Liability) to protect against any bodily injury,
injuries to any person or persons, or damage to property to whomsoever
belonging, arising out of or in connection with Contractor’s performance of work
under this contract. Bodily Injury Liability Insurance shall provide a limit of
liability of not less than Two Million Dollars ($2,000,000.00) for claims of any
one (1) person and no less than Two Million Dollars ($2,000,000.00) against
claims of two (2) or more persons injured in any one ( 1) occurrence. Property
Damage Liability Insurance shall provide a limit of liability of not less than
Two Million Dollars ($2,000,000.00) against claims arising from any one
(1) occurrence.

 

C)

Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment owned, hired, and
non-owned, with a minimum aggregate liability amount per occurrence of not less
than Two Million Dollars ($2,000,000.00).

 

D)

All insurance companies representing every tenant’s contractor shall carry an
A.M. Best Company rating of A-VIII or better. This requirement is for all
policies including but not limited to: property, liability, commercial
automobile, boiler and machinery, crime, umbrella or excess liability and
worker’s compensation.

All such policies required under this agreement shall name Bohannon Associates,
its agents and employees, and RGA Reinsurance Company, as mortgagee, as
additional insured, except worker’s compensation insurance, which shall carry an
endorsement waiving all rights of subrogation against Bohannon Associates, its
agents and employees.

Contractor agrees to provide Owner with Certificates of Insurance issued by the
insurance company/companies acknowledging its obligation as herein set forth and
further agrees to notify Owner in writing thirty (30) days prior to any
reduction in limits of liability or amounts of insurance or any restrictive
endorsement in or cancellation of any policy(s) issued as herein required.

The General Liability Policy covers the Indemnity Clause in the contract between
Bohannon Associates and the insured.

 

 

Business Name/License No./State

  

 

Contractor Signature/Date



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

1

No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside of the Premises
or any exterior windows of the Premises without the written consent of Landlord
first had and obtained, and Landlord shall have the right to remove any such
sign, placard, picture, advertisement, name or notice without notice to and at
the expense of Tenant.

All approved signs or lettering on outside doors shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

2

Tenant shall not occupy or permit any portion of the Premises to be occupied for
the manufacture or sale of liquor, narcotics or tobacco in any form.

3

The bulletin board or directory of the Premises will be provided for the display
of the number and location of Tenant, and Landlord will provide directory
service to a reasonable extent for Tenant at initial occupancy. Changes
thereafter shall be at Tenant’s expense.

4

The sidewalks, passages, exits, entrances, elevators and stairways shall not be
obstructed by Tenant or used by it for any purpose other than ingress to and
egress from its Premises. The passages, exits, entrances, stairways, balconies
and roof are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence in the judgment of Landlord shall be prejudicial to the safety,
character, reputation and interests of the Premises and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. Tenant,
employees or invitees of Tenant, shall not go upon the roof of the Premises.



--------------------------------------------------------------------------------

5

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein and the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant who, or whose employees or invitees, shall have caused it.

6

Tenant shall not overload the floor of the Premises or in any way deface the
Premises or any part thereof.

7

Landlord shall have the right to prescribe the weight, size and position of all
safes and other heavy equipment brought into the Premises and also the times and
manner of moving the same in and out of the Premises. Safes or other heavy
objects shall, if considered necessary by Landlord, stand on wood strips of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property from any cause
and all damage done to the Premises by moving or maintaining any such safe or
other property shall be repaired at the expense of Tenant.

8

Tenant shall not employ any person or persons other than the janitor of Landlord
or Tenant’s personnel for the purpose of cleaning the Premises unless otherwise
agreed to by Landlord. Tenant shall not cause any unnecessary labor by reason of
Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.

9

Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Premises by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business therein, nor shall any animals
or birds, with the exception of Dog Guides for the blind, be brought in or kept
about the Premises.

10

No cooking shall be done or permitted by Tenant on the Premises, nor shall the
Premises be used for the storage of merchandise for washing clothes, for
lodging, or for any improper, objectionable or immoral purposes. Notwithstanding
the foregoing, Tenant shall have the right to have a commercially reasonable
lunchroom (including microwaves and toaster ovens in the lunchroom) in the
Premises, provided such lunchroom shall be installed pursuant to plans and
specifications approved in advance by Landlord.



--------------------------------------------------------------------------------

11

Landlord will direct electricians as to where and how telephone and telegraph
wires are to be introduced. No boring or cutting for wires will be allowed
without the consent of Landlord. The location of telephones, call boxes and
other office equipment affixed to the Premises shall be subject to the approval
of Landlord if they involve any drilling, boring or cutting of holes.

12

Tenant, upon the termination of the tenancy, shall deliver to Landlord the keys
of offices, rooms and toilet rooms which have been furnished the Tenant or which
Tenant shall have had made, and in the event of loss of any keys so furnished,
shall pay Landlord therefor.

13

Tenant shall see that the doors of the Premises are closed and securely locked
before leaving the Premises and must observe strict care and caution that all
water faucets or water apparatus within the Premises are entirely shut off
before Tenant or Tenant’s employees leave the Premises, and that all electricity
shall likewise be carefully cut off, so as to prevent waste or damage.

14

Landlord reserves the right to exclude or expel from the Premises or the
Complex, at or around the time of any such violation, any person who, in the
judgment of Landlord, is intoxicated or under the influence of liquor or drugs,
or who shall in any manner do any act in violation of any of the rules and
regulations.

15

The requirements of Tenant will be attended to only upon application to Landlord
at Sixty 31st Avenue, San Mateo, California 94403. Employees of Landlord shall
not perform any work or do anything outside of the regular duties unless under
special instructions from Landlord.

16

Landlord shall have the right, exercisable without notice and without liability
to Tenant, to change the name and street address of the Premises and/or the
Complex.

17

Tenant shall not disturb, solicit, or canvass any occupant of the Premises and
shall cooperate to prevent same.



--------------------------------------------------------------------------------

18

Tenant and its employees shall park their vehicles only in those portions of the
parking areas within the Complex so designated by Landlord. Tenant shall furnish
Landlord with a list of its and its employees’ vehicle license numbers within
fifteen (15) days after taking possession of the Premises and Tenant shall
thereafter notify Landlord of any change in such list within five (5) days after
such change occurs. Tenant agrees to assume responsibility for compliance by its
employees with the parking provision contained herein. If Tenant or its
employees park in other than such designated parking areas then Landlord may
charge Tenant, as an additional charge, and Tenant agrees to pay, Ten Dollars
($10.00) per day for each day or partial day each such vehicle is parked in any
area other than that designated. Tenant hereby authorizes Landlord at Tenant’s
sole expense to tow away from the Complex any vehicle belonging to Tenant or
Tenant’s employees parked in violation of these provisions, or to attach
violation stickers or notices to such vehicle which is parked in any area other
than that designated. Tenant hereby authorizes Landlord at Tenant’s sole expense
to tow away from the Complex any vehicle belonging to Tenant or Tenant’s
employees parked in violation of these provisions, or to attach violation
stickers or notices to such vehicle. Tenant shall use the parking areas for
vehicle parking only, and shall not use the parking areas for storage.

 

Landlord’s initials    Tenant’s initials

 

  

 



--------------------------------------------------------------------------------

LOGO [g625276page098.jpg]



--------------------------------------------------------------------------------

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (“Amendment”) is made this 14th day of December, 2017,
between BOHANNON ASSOCIATES, a California partnership, hereinafter called
Landlord, and VERSARTIS, INC., a Delaware corporation, hereinafter called
Tenant.

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a Lease (“Lease”) dated March 17,
2017, for the lease by Tenant of those certain premises consisting of the entire
building located at 1020 Marsh Road, Menlo Park, California (the “1020 Space”)
and those certain premises located on the second (2nd) floor of the building
located at 1060 Marsh Road, Menlo Park, California (the “1060 Space”), as more
particularly described in said Lease, and

WHEREAS, in accordance with Section 1.2 of the Lease Tenant has the right to
elect to terminate the Lease with respect to the 1060 Space (“Tenant’s
Termination Option”); Tenant exercised Tenant’s Termination Option by written
notice to Landlord dated September 22, 2017, and, therefore, the parties desire
to memorialize such termination and certain changes to the Lease as a result
thereof; and

WHEREAS, the City of Menlo Park required Tenant to install more EV Charging
Stations than what is allowed under the Lease, and, therefore, the parties
desire to revise the Lease accordingly; and

WHEREAS, Landlord and Tenant desire to make other amendments to the Lease, all
as more particularly set out herein below.

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, Landlord and Tenant agree to amend the Lease as follows:

1. Landlord and Tenant acknowledge and agree that the 1020 Delivery Date is
April 10, 2017, the Commencement Date of the Lease is August 8, 2017, and the
1020 Basic Rent Commencement Date is October 7, 2017.

2. Tenant’s rights and obligations with respect to the 1060 Space are hereby
terminated as of September 26, 2017 (the “1060 Termination Date”), which is the
date Landlord received Tenant’s notice of exercise of Tenant’s Termination
Option. As of the 1060 Termination Date, all provisions in the Lease specific to
the 1060 Space are deemed void, all references to the Premises are deemed to
only refer to the 1020 Space (consisting of the entire building located at 1020
Marsh Road), and all references to the building or buildings shall be deemed to
only refer to the 1020 building, no Basic Rent or Additional Rent or Inducement
with respect to the 1060 Space shall be due, the demised term of the Lease is
hereby reduced to a demised term of eighty six (86) months (plus any partial
period prior to the commencement of the first full calendar month), and,
therefore, the demised term of the Lease shall expire on October 31, 2024, and
Tenant’s option to extend the demised term of the Lease shall be for the 1020
Space only.

 

- 1 -



--------------------------------------------------------------------------------

3. The second paragraph of Section 6.1 of the Lease is hereby amended such that
Tenant shall install, at Tenant’s sole cost and expense, up to three (3) dual
head EV Charging Stations in six (6) parking stalls, plus one (1) van-accessible
EV Charging Station, or so many EV Charging Stations as is required by the City
of Menlo Park. Except as amended by the number of EV Charging Stations, the
remainder of said paragraph shall be and remain the same. Exhibit P attached to
the Lease shall be deleted in its entirety, and Exhibit P attached hereto shall
be attached to the Lease in-lieu thereof.

4. It is understood and agreed that all other terms and conditions of the Lease
shall be and remain the same. Capitalized terms used but not defined in this
Amendment shall have the terms ascribed to them in the Lease. If there is any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions contained in this Amendment shall control.

5. This Amendment shall be construed under the laws of the State of California.
If any provision of this Amendment, or portion thereof, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Amendment shall not be affected thereby and
each provision of this Amendment shall be valid and enforceable to the fullest
extent permitted by law.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first hereinabove written.

 

TENANT:      LANDLORD: VERSARTIS, INC.      BOHANNON ASSOCIATES, a Delaware
corporation      a California partnership By:  

/s/ Shane M. Ward

     By:    Bohannon Development Company, General Partner   Shane M. Ward     
        Senior Vice President,              General Counsel, and Secretary     
                By:   

/s/ Robert L. Webster

             Robert L. Webster              President and CEO           By:   

/s/ Ernest Lotti, Jr.

             Ernest Lotti, Jr.              Secretary

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g625276page101.jpg]